SEPTEMBER 1984
Commission Decisions
9-24-84
9-24-84

Pyro Mining Company
Thompson Brothers Coal Co.

KENT 84-151
PENN 81-171

Pg. 2089
Pg. 2094

Administrative Law Judge Decisions
9-04-84
9-06-84
9-07-84
9-12-84
9-12-84
9-19-84
9-20-84
9-20-84
9-21-84
9-24-84
9-24-84
9-24-84
9-24-84
9-24-84
9-24-84
9-24-84
9-26-84
9-27-84
9-28-84
9-28-84

Harrison Western Corporation
CENT Bl-249-RM
Robin Mullen v. Jim Walter Resources
SE 82-57-D
Turner Brothers, Inc.
CENT 84-5
Pittsburg & Midway Coal Mining Co.
CENT 82-1
Pyro Mining Company
KENT 84-151
Ferndale Ready Mix & Gravel, Inc.
WEST 82-58-M
Reading Anthracite Company
PENN 84-142
Monolith Portland Cement Co.
WEST 84-31-M
United States Steel Corporation
LAKE 83-95-M
Crockett Coal Company, Inc.
VA 84-23
Industrial Constructors Corp.
WEST 83-70-M
Donald Wiggins v. Colowyo Coal Co.
WEST 83-117-D
Industrial Constructors Corp.
WEST 84-15-M
Local 1889/UMWA v Westmoreland Coal WEVA 81-256-C
Sec. Labor on behalf of Robt. Ribel, WEVA 84-4-D
John Kanosky & Danny Wells v.
WEVA 84-33-D
Eastern Associated Coal Corp.
WEVA 84-66-D
W-P Coal Company
WEVA 84-245
Herman Whaling v. Eastern Assoc.Coal WEVA 83-238-D
Jeffrey Fankhauser v. GEX Hardy, Inc.LAKE 84-87-D
Sterling Energy, Inc.
KENT 82-109
Layne Hamilton v. Stone Mountain
VA 83-46-D
Trucking Company, Inco

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

2100
2119
2125
2141
2150
2154
216 7
2170
2174
2178
2181
2185
2187
2192
2203

Pg.
Pg.
Pg.
Pg.
Pg.

2289
2293
2296
2298
2300

SEPTEMBER 1984
The following cases were Directed for Review during the month of September:

z. B. Houser v. Northwestern Resources Company, Docket No. WEST 83-101-D.
(Judge Vail, July 26, 1984)
Secretary of Labor, MSHA v. Jim Walter Resources, Inc., Docket No. SE 84-23.
(Judge Merlin, July 30, 1984)
Secretary of Labor, MSHA v. Carbon County Coal Company, Docket No. WEST 82-106.
(Judge Moore, Interlocutory Review of July 2, 1984 Order)
Secretary of Labor, MSHA v. Kennecott Minerals Company, Docket Nos.
WEST 82-155-M, WEST 83-60-M. (Judge Morris, August 21, 1984)
Gary Goff v. Youghiogheny & Ohio Coal Company, Docket No. LAKE 84-86-D.
(Judge Melick, August 24, 1984)
Review was denied in the following case during the month of September:
Secretary of Labor on behalf of John Cooley v. Ottawa Silica Company, Docket
No. LAKE 81-163-DM. (Judge Koutras, August 15, 1984)

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 24, 1984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. KENT 84-151

PYRO MINING COMPANY
DECISION
This civil penalty case arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et~· (1982). On August 24, 1984,
we directed review of this case, sua sponte, to consider "the question
of whether the judge erred in determining an appropriate civil penalty
for [order] # 2338185 based on criteria not included in section llO(i)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 820(i)."
We conclude that the judge erred in lowering the penalty amount because
of his belief that this Commission's action in lowering certain penalty
amounts the same judge had assessed in an unrelated case reflected a
general dissatisfaction with his penalty assessments. We conclude
further that in the present case a higher penalty is warranted for the
violation cited in order No. 2338185, and we assess a penalty totalling
$1,500 for that violation. 1./
The main features of the factual background and procedural history
in this proceeding may be summarized briefly. On-January 24~ 1984, an
inspector of the Department of Labor's Mine Safety and Health Administration ("MSHA"), inspecting Pyro Mining Company's No. 9 Slope underground coal mine, issued two withdrawal orders to Pyro pursuant to
section 104(d)(l) of the Mine Act, 30 U.S.C. § 814(d)(l). The orders
alleged that Pyro had failed to comply with its roof control plan in
violation of 30 C.F.R. § 75.200, a mandatory safety standard requiring
operators, inter alia, to follow their approved roof control plans, and
that the violations were significant and substantial and caused by the
operator's unwarrantable failure to comply with the cited standard. The
withdrawal order that is the subject of the matter before us (order
No. 2338185) stated:

1./

In our direction for review of this case, we stayed the briefing
schedule. As discussed in the text, the focus of our concern with the
judge's decision is narrow and involves considerations of our ovn
judicial administration. Under these circumstances, we do not deem it
necessary to order the submission of briefs by the parties. Accordingly,
we have proceeded to decide this case on an expedited basis.

20.89

The approved roof control plan .•. was not being
followed on the No. 5 Unit, ID No. 005, in that the
last open crosscut between Nos. 5 and 4 entries
(100 feet inby spad No. 1380, #5 entry) was unsupported for an area of approximately 15 ft. long
by 20 ft. wide and the area had not been dangered
off, so as to warn persons that the area was
unsupported.
Pyro filed notices of contest concerning both orders, and an
expedited hearing on these contests was held before a Commission administrative law judge on February 28, 1984. At the time of the hearing,
the Secretary of Labor had not filed a proposal for the assessment of
penalties with respect to the two violations, but the judge consolidated
penalty issues with the contests. At the hearing, Pyro stipulated that
the two orders properly alleged violations of section 75.200 and that
the violations were significant and substantial. The operator limited
its contest to a challenge of the inspector's special findings that the
violations were caused by an unwarrantable failure to comply with the
standard. Following a bench decision rendered at the conclusion of the
hearing, the judge issued a written decision on May 15, 1984. 6 FMSHRC
1319 (May 1984)(ALJ).
In his decision, the judge sustained the unwarrantable failure
finding in order No. 2338185. However, he vacated the unwarrantable
finding in the other order and modified that order to a citation under
section 104(a) of the Mine Act, 30 U.S.C. § 814(a), with associated
significant and substantial findings. Although the judge had taken
evidence at the hearing relevant to penalties, he severed all penalty
issues involving the two violations because of his determination that
the operator had not had the opportunity to participate in the Secretary's
procedures for review of citations and orders set forth at 30 C.F.R.
§ 100.6.
6 FMSHRC at 1328-32. Neither party sought review of the
judge's decision with this Commission.
After the hearing, the Secretary filed his proposal for assessment
of penalties and the severed civil penalty case was assigned to the same
judge on June 27, 1984. The Secretary proposed the assessment of a
$1,000 penalty for each of the two violations. In a decision issued on
July 26, 1984, the judge assessed a penalty of $1,000 for the violation
cited in order No. 2338185, and a penalty of $25 for the other violation.
6 FMSHRC 1789 (July 1984)(ALJ). ]:_/ We subsequently directed review, sua
sponte, limited to the subject of the penalty assessed for the violation
cited in order No. 2338185.
]:_/
The Secretary's proposal for assessment of penalties also included
a penalty proposal for a third violation not tried in the original
hearing involving the contest of the two orders issued on January 24,
1984. The judge severed that matter (6 FMSHRC at 1789-90), and in a
separate decision issued September 12, 1984, approved the parties'
agreed penalty and settlement of that aspect of this proceeding.

2090

In assessing a $1,000 penalty for order No. 2338185, the judge
reviewed the evidence developed at the hearing relevant to penalty
issues and the six penalty criteria contained in section llO(i) of the
Mine Act. 30 U.S.C. § 820(i). Concerning the criterion of gravity of
the violation, the judge concluded:
The testimony of the inspector and two of Pyre's
witnesses shows that the roof was very hazardous in
the crosscut where Pyre's section foreman had failed
to have the warning devices installed. In view of
the evidence showing that the violation was very
serious, I believe that a penalty of $1,000
should be assessed under the criterion of
gravity. Since, however, the Commission
majority in [United States Steel Corporation,
6 FMSHRC 1423 (June 1984)] ... ,have indicated
that they think my assessment of civil penalties
is excessive, I shall reduce that amount to $500.
Inasmuch as a large operator is involved, a
total penalty of $1,000 does not appear to be
excessive, bearing in mind that an amount of $500
is being assigned under the criterion of negligence
and an additional amount of $500 is being assigned
under the criterion of gravity.
6 FMSHRC at 1794 (emphasis added). We are not troubled by the judge's
findings and conclusions with regard to the other five statutory criteria,
but we find his discussion of the penalty assessed for the gravity of
the violation troublesome and plainly erroneous.
Under the Mine Act, this Commission and its administrative law
judges exercise a primary and de nova role at each stage of an adjudicative proceeding involving the assessment of civil penalties. We have
described that role recently in Sellersburg Stone Co., 5 FMSHRC 287,
290-94 (March 1983), aff'd, 736 F.2d 1147 (7th Cir. 1984). When a
judge's penalty assessment is put in issue on review, we must determine
whether it is supported by substantial evidence and whether it is
consistent with the statutory penalty criteria. As we held recently,
"While a judge's assessment of a penalty is an exercise of discretion,
assessments lacking record support, infected by plain error, or otherwise constituting an abuse of discretion are not immune from reversal by
this Commission." United States Steel Corp., 6 FMSHRC 1423, 1432 (June
1984).
In discussing the gravity of the violation in this case, the judge
indicated that he believed an assessment of $1,000 under that crit~rion
was appropriate. The only basis offered by the judge for not assessing
that amount, and for assessing $500 instead, was his observation that,
"[T]he Commission majority in the U.S. Steel case [supra], have indicated
that they think my assessment of civil penalties is excessive .... "
6 FMSHRC at 1794. There is no statutory basis for this proffered reason.

2091

It must be emphasized that our judges and we are obliged to decide
each case on its own merits. In the U.S. Steel case, we affirmed this
judge's conclusions on all substantive issues pertaining to liability
and on most penalty issues. We reduced two penalties because of our
determination that the evidence and statutory penalty criteria did not
support the judge's findings with regard to two of the penalty criteria.
6 FMSHRC at 1431-32, 1434. We did not state, nor did we imply, that the
judge's assessment of civil penalties was, in general, "excessive."
Our decision in U.S. Steel was based on the facts of that case,
just as the judge's decision in this proceeding should be based on the
facts of this case. A judge's dissatisfaction or disagreement with this
Commission's decision of a case on review is not a statutory criterion
for declining to assess an appropriate penalty in another case.
We have reviewed the record and the judge's findings here. The
roof control violation cited in order No. 2338185 involved a failure to
danger off an area of unsupported roof containing abnormal formations
which posed a danger of falling. We find that this violation was of a
serious nature and could have exposed miners to serious injury. We
conclude that, as the judge himself tentatively opined, $1,000 is an
appropriate amount to be assessed under the criterion of gravity for
this violation. We have also reviewed the judge's other findings with
respect to the penalty criteria and find them supported by the record
and consistent with those criteria. ~ccordingly, we increase the penalty
amount assessed under gravity from $500 to $1,000, and assess a penalty
totalling $1,500 for this violation. As modified herein, the judge's
decision is affirmed. 1./

. Collyer, C

~~,,L~~~Richa.l;d V. Backley, ~ommissioner

Y

~(l~ 1Ls-LL<L,'-'

L. Clair Nelson, Commissioner

1./

The terms of office of our former colleagues, Commissioners
Frank F. Jestrab and A. E. Lawson, expired at the end of day on August 30,
1984. Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c),
we have designated ourselves as a panel of three members to exercise
"all of the powers of the Commission," including the issuance of orders
and decisions in proceedings before this Commission.

2092

Distribution
William M. Craft
Asst. Director of Safety
Pyro Mining Company
P.O. Box 267
Sturgis, Kentucky 42459
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Darryl A. Stewart, Esq.
Office of the Solicitor
U.S. Department of Labor
280 U.S. Courthouse
801 Broadway
Nashville, Tennessee 37203
Administrative Law Judge Richard Steffey
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

2093

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 24, 1984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. PENN 81-171

v.
THOMPSON BROTHERS COAL COMPANY,
INC.

DECISION
This civil penalty case arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), involves the interpretation and application of 30 C.F.R:""f7"7.400(a), a mandatory safety
standard dealing with the guarding of machine parts. 1/ A Commission
administrative law judge concluded that Thompson Brothers Coal Company,
Inc. ("Thompson"), violated section 77 .400(a) by failing to guard the
cooling fan blades and air compressor belts and pulleys on two dump trucks.
4 FMSHRC 1763 (September 1982)(ALJ). On the bases explained below, we
affirm the judge's decision.
Thompson operates a surface coal mine located in Clearfield County,
Pennsylvania. On January 12, 1981, an inspector of the Department of
Labor's Mine Safety and Health Administration· ("MSHA") issued citations
to Thompson stating that guards were not provided for the cooling fan blades
and air compressor belts and pulleys in the engine compartments of two
Euclid R-50 dump trucks. 2/ These large trucks are used to haul earth
and rock ("spoil") at the-mine. Each truck is 14 feet wide, 30 feet long,
and 13 feet high. Each is capable of hauling up to 50 tons of spoil. The
tires on the trucks are 6 feet in diameter, and the engine compartment areas
are approximately 5 feet wide.
1/

30 C.F.R. § 77.400(a) provides:
Gears; sprockets; chains; drive, head, tail, and
takeup pulleys; flywheels; couplings; shafts; sawblades; fan inlets; and similar exposed moving
machine parts which may be contacted by persons,
and which may cause injury to persons shall be guarded.

])
The citations originally stated that the alternator belts and pulleys
were not guarded. The citations were modified subsequently to refer to the
air compressor belts and pulleys.

20-94

The cooling fan and the air compressor belts and pulleys at issue are
part of each truck's engine assembly, and are located in the center of the
engine compartment in front of the engine. The engine compartment is
accessible from either side of the truck. To gain access to the engine, a
miner walks through a 2~-foot space between a front tire and the front end
of the tFuck. To contact the fan blades or the air compressor belts and
pulleys, a miner must reach over the truck frame, which is approximately
2~ feet high, and extend his arm a distance of approximately 2~ to 3 feet.
The fan and the air compressor belts and pulleys turn only when the engine
is running. It is undisputed that there were no guards on the fan blades
or air compressor belts and pulleys at the time of the citations. At the
hearing before the Commission's administrative law judge, the inspector
who issued the citations testified that a miner checking or repairing
the engine, while the truck was stationary and the engine was idling,
could contact these unguarded moving parts and sustain an injury.
In his decision, the judge found that the cited fan blades and air compressor belts and pulleys were exposed moving machine parts similar to those
listed in section 77.400(a). He further found that the fan blades and belts
and pulleys were accessible and unguarded. With regard to the possibility of
contact, the judge credited the testimony of the inspector over the contrary
testimony of Thompson's witnesses. The judge found:
[Thompson] attempted to show that it was virtually
impossible for a person not suicidally inclined to
contact the parts in question while moving. On this
issue, I accept the testimony of the inspector, and
conclude that a person working around the engine or
inspecting it while the engine was running, could
inadvertently come in contact with one of the moving
parts.
4 FMSHRC at 1764. Finally, the judge found that such· contact with one of
these unguarded moving parts could cause an injury. The judge accordingly
concluded that Thompson violated the standard, and assessed a civil penalty
of $35 for each violation. We granted Thompson's petition for discretionary review. ]_/

On review Thompson's major contentions center around the question of
whether the cited machine parts "may be contacted by persons" and "may cause
injury." Thompson argues that the proper test for determining the possibility
of contact and injury is whether an unguarded machine part subject to the

]_/
Before the judge, the Secretary of Labor contended that the violations
were significant and substantial within the meaning of the section 104(d)
of the Mine Act. 30 U.S.C. § 814(d). The judge found that the violations
were not significant and substantial and the Secretary has not sought review
of this aspect of the judge's decision.

2095

standard is "reasonably likely to cause harm to the average man." Pet;ition
for Discretionary Review l. Attacking the judge's evidentiary findings
in light of this test, Thompson contends that contact with the cited fan
blades, pulleys, and belts was extremely unlikely. In its petition for
discretionary. review Thompson also asserts that the machine parts in
question were not the kind to which the standard applies, but Thompson
does not further develop this issue in its supporting brief. We conclude
that section 77.400(a) contemplates guarding of machine parts subject to
the standard where there is a reasonable possibility of contact and injury.
We also conclude, however, that the judge's findings are not inconsistent
with this test and are supported by substantial evidence. We therefore affirm.
In order to establish a prima facie case of a violation under this
standard, the Secretary of Labor must prove: (1) that the cited machine
part is one specifically listed in the standard or is "similar" to those
listed; (2) that the part was not guarded; and (3) that the unguarded part
"may be contacted by persons" and "may cause injury to persons." 30 C.F.R.
§ 77.400(a).
As explained below, we construe this latter requirement to
contemplate a showing of a reasonable possibility of contact and injury.
There is no question that the cooling fan blades and air compressor
belts and pulleys were not guarded when the citations were issued. We
also find that these machine parts were the types of machine parts to which
the standard applies.
In Mathies Coal Co., 5 FMSHRC 300 (March 1983), aff'd sub nom.
United Mine Workers of America v. FMSHRC, 725 F.2d 126 (D.C. Cir. 1984)
(table), we held that 30 C.F.R. § 75.1722(a), the identical standard
applicable to underground coal mines, "applies to the specific machine
parts listed plus other exposed moving machine parts similar to
those listed." 5 FMSHRC at 302. Although cooling fan blades and air
compressor belts and pulleys are not specifically listed in section
77.400(a), they are sufficiently "similar" to the parts that are listed
to come within the scope of the standard. As in Mathies (see 5 FMSHRC
at 302), we apply the ordinary dictionary definition of "similar":
l: having characteristics in common: very much
alike ••• 2: alike in substance or essentials
••• 3a: having the same shape: differing only
in size and position ••••
Webster's Third New International Dictionary (Unabridged) 2120 (1971)
("Webster's"). "Fan inlets'i are mentioned in the standard and refer to
the openings across the front of fans. ("Inlet" is broadly defined as
"a place of entrance." Webster's 1165.) The citations in this case
were directed to the outlet side of the cooling fans. However, the fan
outlet is in this case similar to the fan inlet in that it provides an
accessible "place of entrance" to the fan blades. The compressor pulleys
and belts are also similar in shape and function to certain specified
equipment parts. "Drive, head, or takeup pulleys" are cylinders or

2096

wheels which "change the direction ••• of belt travel." U.S. Department of
the Interior, Bureau of Mines, A Dictionary of Mining, Mineral, and Related
Terms 875 (1968). The air compressor pulleys, on which the compressor
belts move, perform the same function. Thus, we affirm the judge's
conclusion that section 77.400(a) applies to the cited machine parts. The
pivotal inquiry is the possibility of contact with these parts and resultant
injury.
The standard requires the guarding of machine parts only when they "may
be contacted" and "may cause injury." Use of the word "may" in these key
phrases introduces considerations of the likelihood of the contact and injury,
and requires us to give meaning to the nature of the possibility intended.
We find that the most logical construction of the standard is that
it imports the concepts of reasonable possibility of contact and injury,
including contact stemming from inadvertent stumbling or falling, momentary
inattention, or ordinary human carelessness. In related contexts, we have
emphasized that the constructions of mandatory safety standards involving
miners' behavior cannot ignore the vagaries of human conduct. See,~.,
Great Western Electric, 5 FMSHRC 840, 842 (May 1983); Lone Star Industries,
Inc., 3 FMSHRC 2526, 2531 (November 1981). Applying this test requires
taking into consideration all relevant exposure and injury variables,~.,
accessibility of the machine parts, work areas, ingress and egress, work
duties, and as noted, the vagaries of human conduct. Under this approach,
citations for inadequate guarding will be resolved on a case-by-basis.
In analyzing the evidence, the judge did not expressly apply a
"reasonable posssibility" test, but his findings are not inconsistent with
that test. There is no dispute that the engines on these trucks were
physically accessible and that on occasion mechanics could be called on
to examine or work on the engines while the engines were idling. The judge
specifically credited the testimony of the inspector that a miner checking
or working on the engine while the engine was running could come into contact
with any of the cited machine parts. Thompson's witnesses all agreed that
contact was possible even though they regarded it as unlikely. At a minimum,
contact could result from such causes as a sudden movement, stumbling, or
momentary distraction or inattention. We find no basis for overturning the
judge's resolution of conflicting testimony regarding the possibility
of contact. The judge also found that the possibility of such contact was
"minimal." 4 FMSHRC at 1765. On the facts of this case, we construe
a "minimal". possibility of contact to be within the realm of reasonable
possibility. Given the physical accessibility of the engine compartment,
the fact that mechanics could check and work on running engines, and that
contact with the cited machine parts could occur, we conclude that a
reasonable possibility of contact existed.
The judge also credited the inspector's testimony that contact with
the fan blades or the air compressor belts and pulleys could result in
injury, although such an injury would probably not be serious. We see no
reason to overturn this finding.

2097

For the foregoing reasons, and on the foregoing bases, we affirm the
judge's decision. !!_/

4/
The terms of office of our former colleagues, Commissioners Frank F.
Jestrab and A. E. Lawson, expired at the end of day on August 30, 1984.
Pursuant to section ll3(c) of the Mine Act, 30 U.S.C. § 823(c), we have
designated ourselves as a panel of three members to exercise "all of
the powers of the Commission," including the issuance of orders and
decisions in proceedings before this Commission.

2098

Distribution
Allan E. MacLeod, Esq.
for Thompson Brothers Coal Co.
220 Grant Street
Pittsburgh, PA 15219
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

2099

/

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W COLFAX AVENUE. SUITE 400
DENVER. COLORADO

HARRISON WESTERN CORPORATION,
Applicant

80204

SEP 4 1984

APPLICATION FOR REVIEW
Docket No. CENT 81-249-RM
Withdrawal Order No. 151337
Dated June 15, 1981

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent

.

Mt. Taylor Mine

SUMMARY DECISION
Before:

Judge Carlson

This case comes on for decision upon cross motions for
summary decision filed by both parties under Commission Rule
2700.64. l; All facts are submitted by joint stipulation.
The case arose out of a withdrawal order issued by the
Department of Labor's Mine Safety and Health Adminiatration

!/

29 C.F.R. § 2700.64 states in part:

(a) Filing of motion for summary decision. At any time
after commencement of a proceeding and before the scheduling of a
hearing on the merits, a party to the proceeding may move the
Judge to render summary decision disposing of all or part of the
proceeding.
(b) Grounds. A motion for summary decision shall be granted
only if the entire record, including the pleadings, depositions,
answers to interrogatories, admissions, and affidavits shows:
Cl) That there is no genuine issue as to any material fact; and
(2) that the moving party is entitled to summary decision as a
matter of law.

2).00

(MSHA) on October 3, 1979.2/
The order was issued under
provisions of section 107(a) of the Federal Mine Safety and
Health Act of 1977 (the "Act"). 3/ The case reaches me upon the
petition for review filed by the-Harrison Western Company
(Harrison Western). Both parties submitted extensive briefs in
support of their respective motions for summary decision.
I conclude t.ha.t no material facts are in dispute and t)1e
case is ripe for summary decision.
ISSUE
1

The crucial issue to be decided is whether the#!' uance of
the 107(a) withdrawal order challenged by Harrison W tern may be
sustained in light of the prior issuance of 103(k) 4f withdrawal
order covering the same area of the mine.

~/ A second order dated June 15, 1981 appears ~n the file for
reasons fully explained in the stipulation. The second is but a
substitution for the first. For the purposes of this decision
the two are properly treated as one.

ll

As pertinent here, that section provides:

"Sec. 107(a) If, upon any inspection or investigation of a coal
or other mine which is subject to this Act, an authorized
representative of the Secretary finds that an imminent danger
exists, such representative shall determine the extent of the
area of such mine throughout which the danger exists, and issue
an order requiring the operator of such mine to cause all
persons, except th6se referred to in section 104(c), to be
withdrawn from, and to be prohibited from entering, such area
until an authorized representative of the Secretary determines
that such imminent danger and the conditions or practices which
caused such imminen~-danger no longer exist. The issuance of an
order under this subsection shall not preclude the issuance of a
citation under section 104 or the proposing of a penalty under
section 110.

ii

Section 103(k) of the Act provides:

In the event of any accident occurring in a coal or other mine,
an authorized representative of the Secretary, when present, may
issue sudh orders as ,he d~erns appropriate to insure the safety of
any person in the coal or other mine, and the operator of such
mine shalr obtain the approval of such representative, in consultation ~ith appropriate State representatives, when feasible,
of any plan to recover any person in such mine or to recover the
coal or other mine or return affected areas of such mine to
normal.

2101

The stipulation of facts filed by the parties clearly sets
forth all material happenings surrounding the issuance of the
challenged order.
I therefore approve it and adopt it as a part
of this decision. All exhibits mentioned in the stipulation are
appended to this decision. The stipulation, omitting caption and
signatures, is as follows:
I. Statement of the Case
This proceeding was commenced by Harrison Western
Corporation ~"Harrison"), pursuant to Section 107 of the
Federal Mine Safety and Health Act of 1977 (the "Act"),
for review of Section 107(a) Withdrawal Order No. 151337
dated June 15, 1981 (Exhibit "A" attached hereto),
issued to it with regard to the Mt. Taylor Project
("Project") by the Secretary's authorized representative, Glenn C. Johnston. Harrison's Application for
Review was timely filed on or about July 15, 1981 and
the Secretary's Answer was timely filed on or about July
31, 1981.
Withdrawal Order No. 151337 replaced Section 107(a)
Withdrawal Order No. 151295 (Exhibit "B") issued at 2:00
p.m. on October 3, 1979, also by Inspector Johnston.
The original Order named "Gulf Mineral Resources
(Harrison Western, Inc.)" as operator and was sought to
be enforced by the Secretary against Gulf Mineral
Resources Company ("Gulf") alone in Docket No. CENT
80-309-M. While that case was pending, the Secretary
revised his policy and regulations under the Act to
provide for issuance of citations and orders to
production-operators and/or independent contractors. 30
CFR, Part 45; 45 F.R. 44494, July 1, 1980. As a result
of this policy change and an agreement between the
Secretary and Harrison, Withdrawal Order No. 151337 was
issued to Harrison on June 15, 1981, on the basis that
Harrison would have access to all applicable formal and
informal review procedures. Thereafter, motions to
vacate' Withdrawal Order No. 151295 and to dismiss Docket
No. CENT 80-309-M were granted by the Administrative Law
Judge assigned to that proceeding.
Since Order No. 151337 replaced Order No. 151295, they
are virtually identical in all material respects, except
only that Harrison is named alone as the operator in
Order No. 151337. The facts which underly and determine
the validity of Order No. 151295 are likewise the facts
which underly and determine the validity of Order No.
151337 at issue in this case.

2102

j

I

II. Description of the Project
A. General.
On the day material to this proceeding, October 3, 1979,
the Project was a uranium mine in the construction stage.
Gulf was the owner of the Project. Harrison was the
primary contractor for the shaft sinking portion of the
construction. The Project was located approximately one
mile north of San Mateo, Valencia County, New Mexico,
and was subject to the Act.
The shaft sinking operation consisted of excavating two
parallel, vertical shafts, one twenty-four feet in
diameter and the other fourteen feet in diameter. The
two shafts were horizontally separated by a distance of
about 400 feet and were connected by horizontal tunnels
located at depths of approximately 700 feet, 1,600 feet,.
2,600 feet, 3,100 feet and 3,200 feet. The planned,
total depth of both shafts was 3,300 feet.
The primary
elements of the shaft sinking operation included
excavation, pouring a concrete liner around the
circumference of each shaft, installation of air, water
and power lines, installation of hoist and other
transportation systems, and construction of operating
stations in the horizontal connecting tunnels with
installation of associated equipment to be used in the
mining process.
B. 24-Foot Shaft.
On October 3, 1979, the 24-foot shaft had been sunk to a
depth of approximately 3,240 feet. A 220-foot high
headframe was located above the shaft on the surface and
contained the-hoist equipment and control room. A main
collar was installed at the surf ace which completely
covered the shaft when its retractable, horizontal doors
were shut. The doors were opened only to allow passage
of men and materials by way of the hoisting mechanisms.
Two subcollars of a similar nature were located in the
shaft a short distance below the main collar.
The lower deck of a three-deck Galloway was located at
the 3,200-foot level near the bottom of the shaft on
October 3, 1979. The Galloway was the working platform
from which excavation, muck removal and concrete liner
pouring was performed.
It was suspended by four 1-3/8
wire ropes from the hoisting mechanism located in the
headframe on the surface.

2103

Two 75-cubic foot capacity buckeLS were used in the
shaft for hoisting and lowering men, material, muck and
concrete. Each was suspended by a 1-7/8-inch nonrotating wire rope from the hois~ mechanism in the
headframe. Each was guided by a crosshead which
travelled vertically along one pair of the wire ropes
suspending the Galloway.
In this manner, one bucket
travelled along the east side of the shaft (No. 1) and
the other travelled along the west side (No. 2). The
wire rope suspending each bucket was attached to the
bucket by a shackle assembly which was detachable.
A two-deck "chippy cage" travelled along wooden guides
attached to the concrete perimeter liner on the northeast side of the shaft. This cage was similar to a
small, rectangular elevator enclosed by a combination of
welded steel plates and heavy wire mesh.
It was
suspended from the headframe on the surface by a 1-3/8
inch nonrotating wire rope, and was used for transporting men and performing repairs along the shaft
perimeter.
A "basket" had been fabricated at the site for use in
hoisting and lowering material and performing repair
work in the shaft.
It was made of 1/2-inch steel plate
and was 4-feet square with sides 42 inches high. At the
surface, it could be attached to the shackle assembly of
either bucket hoisting cable by four 1-inch wire ropes,
each 10 feet long. The other end of these four ropes
would be attached to the top corners of the basket by
shackles. When the basket was attached in this manner
in place of one of the buckets, and with the crosshead
chaired in the headframe, the basket could be swung the
short distance to the perimeter of the shaft for repair
work. When the basket was attached in this manner and
suspended freely without being swung to the perimeter,
the horizontal distance between it and the "chippy cage"
was 17 feet.
An 8-inch diameter "slickline" pipe was installed vertically in the sha~t at the perimeter adjacent to the
"chippy cage." Directly opposite from the "slickline,"
a 12-inch compressed air line was installed vertically
at the perimeter of the shaft. Both of these lines
extended from the surf ace to virtually the bottom of the
shaft.

2104

III. Events of October 3, 1979, Up To and Including
the Accident
The crew assigned to work in the 24-foot shaft on
October 3, 1979 was under the general supervision of
Wayne Thomas, whose title was "walker." This position
was equivalent to that of general foreman for the underground shaft sinking operation. Stanley Henry was the
"shaft leader" of the crew, which is a position equivalent to foreman.
The crew working at Henry's direction
in the shaft on that day consisted of Bob Hales, Orlando
Castillo, Jack Mathieu, David Stovall and Michael Borody,
These five men held the designation of either shaft
miner or operator, which were roughly equivalent
positions with small wage differentials. All were
Harrison employees.
This group met in the construction trailer on the
surface to receive directions for the day's work at the
start of the shift (approximately 7:30 a.m.) on October
3, 1979. Thomas directed Henry to have four men work on
aligning the "slickline" starting at about the 2400-foot
level of the shaft, using the "chippy cage" as a work
platform. Henry directed Castillo, Mathieu, Stovall and
Borody to perform this work in pairs. Because of the
strenuous nature of the work and the limited area on the
"chippy cage" platform, each pair was to work in
alternating two-hour shifts, with the off pair resting
at the 2600-level station. Thomas' initial assignment
for Henry and Hales was to remove muck from the bottom
of the shaft.
Henry and his shaft crew commenced the work as assigned
shortly after 8:00 a.m. Later that morning, Thomas came
to the bottom of the shaft where Henry and Hales were
working to change their assignment. He directed them to
install several valves at various points along the
length of the 12-inch air line. After shutting off the
air supply to the line and opening a valve to bleed the
pressure from it, Thomas, Henry and Hales came to the
surface in the No. 2 bucket. While Thomas attended to
other matters, Henry and Hales gathered together the
tools and materials needed to install the valves. With
the assistance of the toplanders (Harrison employees
assigned to work on the surface), the No. 2 bucket was
removed, its crosshead was chaired in the headframe, and
the basket was attached to the No. 2 wire rope in place
of the bucket. Henry and Hales loaded their tools and
materials into the basket, climbed in, and began
descending toward the bottom of the shaft through the

2105

collar doors, which were closed behind them. At about
the 2400-foot level, they passed Castillo and Mathieu
who.were working on the top deck of the "chippy cage"
aligning the "slickline." As they passed, the two
groups waived [sic] their lights and shouted to each
other.
Henry and Hales had their backs to each other as the
basket descended through about the 2900-foot level at
approximately 11:25 a.m. At that point, Hales heard a
dull thump and turned to see Henry ·falling into the
corner of the basket. Hales signalled to the hoistman
on the surface to stop their descent. He then checked
Henry for life signs and found none. He then signalled
to the hoistman to bring them to the surface. When they
reached the surface, Henry was examined by one of the
toplanders who was a paramedic . . No vital signs were
detected. Henry was taken by ambulance to a nearby
hospital in Grants, New Mexico, and pronounced dead on
arrival at 12:04 p.m.
IV. Accident Investigation and Order at Issue in this
Proceeding
The federal and state mine safety agencies were notified
of the accident immediately after the basket reached the
surf ace and Hales was able to inform surf ace personnel
of what had happened. Notification to MSHA was received
by the Albuquerque field office at 11:40 a.m. At 11:45
a.m., Inspector Johnston issued Withdrawal Order No.
151293 under Section 103Ck) of the Act (Exhibit "C") "to
prevent the destruction of any evidence that may be of
assistance in investigating the accident and to assure
safety:of all persons in or near the accident area until
the in~estigation is complete, .••• " The area to which
that Order applied was described as:
24 ft. diam. shaft, approximately on 2950 foot
level in #2 bucket position •••
This Order was not modified in any manner until 8:35
p.m. that evening.
Upon learning of the accident and the Section 103Ck)
Order, Harrison's safety engineer, David Wolfe, directed
all concerned not to disturb any evidence related to the
accident and to remove the remaining men from the
24-foot shaft. Accordingly, Castillo, Mathieu, Stovall
and Borody, came to the surface by means of the "chippy
cage."

2106

MSHA and New Mexico mine safety officials arrived at the
Project thereafter from their off ices in Albuquerque to
commence an investigation of the accident. After
examining the collar, basket and "chippy cage" on the
surface, they descended into the 24-foot. shaft by means
of the "chippy cage." They found a 4 1/2-pound steel
wedge on the top deck of the Galloway, which was about
36 feet above the bottom deck. They also found Henry's
hard hat wittt a hole in it at the bottom of the shaft
below the Galloway.
It was determined that Castillo and
Mathieu had been using the wedge at the 2400-foot level
to hold the "slickline" away from the concrete liner of
the shaft. The safety rope which was tied by a double
knot through a 3/4-inch nut welded to the wedge had been
broken. Castillo and Mathieu had discovered the wedge
missing at about the time of the accident when they
pulled on the safety rope and found only the frayed
ends.
It was, therefore, concluded from the investigation that
Henry had been struck by the wedge at approximately the
2950-f oot level when it became detached in an unknown
manner and fell from the 2400-foot level. It was
further determined that neither the "chippy cage" nor
the basket was provided with a bonnet or other overhead
protection at the time of the accident.
In the early stages of the on-site accident investigation, Inspector Johnston issued Section 107(a) Withdrawal Order No. 151295 at 2:00 p.m. on October 3, 1979
(Exhibit "B") on the basis of his determination that an
imminent danger under the Act existed.
Inspector
Johnston described the area to which the Order was
applicable as "24 ft. shaft, #2 bucket position approx.
2950 feet below collar of shaft." The "condition or
practice" recited in the Order was as follows:
At approximately 1125 hours on 10-3-79, a
fatal accident occurred in the 24-foot
diameter shaft. The victim and his partner
were being lowered in a conveyance that did
not have a protective bonnet installed. An
object from above struck the victim on the
head at a point 2950 ft. (approx.) below the
collar of shaft. A two-man crew was working
approximately 500 ft. (about the 2400-foot
level) above the unprotected conveyance of
the victim and his partner, mentioned above.
Safe shaft work practices shall be implemented,
published to employees, and followed.

2107

DISCUSSION
Harrison Western insists that the Secretary's 107(a)
withdrawal order is invalid because the essential element of an
••imminent danger" was absent at the time the order was issued.
This was so, according to the applicant, because all miners who
possibly would have been harmed had already been removed from the
hazardous area. Also, the basket and the "chippy cage," which
were inherent parts of the hazard, had been moved to the surface.
Consequently, the argument proceeds, no imminent danger "existed"
within the meaning of section 107(a). Moreover, the miners were
already afforded protection by virtue of a previously issued
103(k) order.
Before going further we must examine the concept of an
"imminent danger." Section 3(j) of the Act defines the term as
... the existence of any condition or practice in a
coal or other mine which could reasonably be expected
to cause death or serious physical harm before such
condition or practice can be abated.
Cases dealing directly with the notion of "imminence" are in
general agreement that the danger must be one which can cause
serious physical harm at any time, but not necessarily
immediately.~/

In its opening brief Harrison Western urges that since its
men, the basket and the cage were all on the surface when the
inspector arrived, we are presented with " ••. a typical case in
which the inspector issued a withdrawal order based on prior
circumstances which he claimed had constituted an imminent
danger, but which no longer existed." 6/ It is true that
imminent danger withdrawals may not be-issued for past dangers.
Neither the Commission nor its predecessor, the Interior Board of
Mine Operations Appeals, however, has ever suggested that an
imminent danger vanishes simply because miners are moved
elsewhere or mobile equipment is moved. The danger remains a
proper subject of an order until the underlying condition giving
rise to the danger is corrected. In Eastern Associated Coal
Corp. v. Interior Board of Mine Operations Appeals, 491 F. 2d 277
(4th Cir. 1974), where miners were voluntarily withdrawn from a
dangerous area before a withdrawal order was issued under section

5/ See, e.g. Old Ben Coal Corporation v. Interior Board of Mine
Operation's Appeals, 523 F. 2d 25 (7th Cir. 1975).
~/

Applicant's opening brief at 9.

2108

104 (a) of the 1969 Coal Act, 7; the Cou.rt held that an imminent
danger nevertheless exists where a condition. could reasonably, be
expected to cause death or serious physical harm to a miner "if
normal mining operations were permitted to proceed in the area
before the dangerous pondition. is eliminaied." The reasoning
behind such a principle is clear. Where miners are voluntarily.
withdrawn by an operator they may just. as easily be 6rdered back
before abatement is complete. An order by- an authorized representative of the Secretary of Labor, on the other hand, has a
legal force which forbids return of a workforce before the
underlying hazard is eliminated.
Harri son Western, in its_ excellent briefs, speaks repeatedly
to the fact that the fatality in the present case took place at
about 11:25 a.m. but the inspector did not issue his imminent
danger withdrawal order until 2:00 p.m., a time after the miners
were out of the shaft and the cage and basket were at the surface.
To the extent that applicant thus appears to suggest that this
alone vitiated the 107(a) order because the imminent danger no
longer "existed," the suggestion is wholly without merit.
If
"normal mining" (in this case shaft construction) were to resume
it must be inferred that miners would continue to work atop the
hoist conveyances which were not equipped with protective bonnets
overhead. ~/
In sum, Harrison Western has simply taken too parochial a
view of the concept of a hazard or "danger" as embodied in 107(a).
The applicant stresses the inspector's highly literal description
of the circumstances leading to the accident and then suggests
that since none of those circumstances existed at 2:00 p.m., the
hazard had been "eliminated." On the contrary, the danger lay in
the very nature of the work to be done and the fact that miners
were doing that work without protection from falling objects.
Such a danger does not cease within the contemplation of section
107(a) merely because miners come to the surface or go home for
the night.

7/ Section 104(a) of the 1969 Act is in all significant respects
identical to section 107(a) of the 1977 Act.
~/

The record shows that a protective bonnet was installed on
on the day following the accident. (See stipulated exhibits).

2109

By far the most effective argument advanced by Harrison
Western concerns the effect of the previous 103(k) order. Wherean inspector has withdrawn miners for an accident investigation
under 103Ck); may he legitimately superimpose a 107(a) immin~nt
danger withdrawal order? Put another way, can there be ari
"imminent danger" where miners already have been ordered out, not
voluntarily by a mine operator, but by a representative of the
Secretary of Labor acting under the authority of the Act?
In such a case it cannot be said, as with a wholly voluntary
withdrawal, that exposure of the miners could reoccur at the whim
of the employing operator or contractor. Thus, one can construct
an argument that a subsequent 107Ca) order issued while a 103Ck)
order remains in effect is invalid because the prior 103Ck) order
nullifies any realistic possibility of injury to miners and thus,
any "imminent danger."
This argument, too, must be rejected. To understand why,
one merely need look to how 103Ck> and 107(a) fit into the
statutory enforcement scheme. Their purposes differ. Section
103Ck> confers broad emergency powers upon the Secretary to take
charge of an accident scene and, in the words of the statute, to
" ..• issue such orders as he deems appropriate to insure the
safety of any person •••• " See Roscoe Page v. Valley Camp Coal
Co., 6 IBMA 1 (1976).
A 107(a) order, on the other hand, is more limited and more
closely focused. It may issue only upon a specific determination
of an "imminent danger" and, once issued, remains in effect to
protect. miners until the conditions constituting the danger are
corrected. When a 103Ck) order is issued the cause of the
accident is often unknown until the Secretary's investigation
discovers it. Moreover, investigation may not disclose an
imminent danger at every accident scene. It is wholly proper,
however, for inspectors to proceed to issue a 107(a) order when
an. imminently dangerous condition is found, even though a 103 ( k)
order may already be in effect. Itmann Coal Company, 1 FMSHRC
1573 (1979). This is so, if for no other reason, because the
accident investigation may be completed and all rescue and other
accident exigencies dealt with long before the conditions
constituting an imminent danger are corrected. In that event, a
103(k) order would likely be ripe for termination while a 107(a)
order should remain effectiye to accomplish its narrower and more
specific aims. Thus, once the Secretary properly determines that

.c:

the elements of an imminent danger persist after an accident, a
107Ca) order is appropriate and valid. That is so whether a
103(k) order is in effect or not.
In the present case I conclude that the facts disclose the
existence of an imminent danger. The issuance of the 107(a)
withdrawal order was therefore proper. Consequently, the
respondent Secretary's motion for summary decision will be
granted, and Harrison Western's motion for the same relief will
be denied.
ORDER
In accordance with the foregoing, the applicant's motion for
summary decision is DENIED, respondent's motion for summary
decision is GRANTED and the withdrawal order issued by the
respondent under section 107(a) of the Act is ORDERED AFFIRMED.

~~~
ohn A. Carlson
Administrative Law Judge
Distribution:
Eloise V. Vellucci, Esq., Office of the Solicitor, U.S.
Department of Labor, 555 Griffin Square, Suite 501, Dallas,
Texas 75202
(Certified Mail)
Richard L. Fanyo, Esq., Welborn, Dufford & Brown, 1700 Broadway
Denver, Colorado 80290-1199
(Certified Mail)

/blc

2111

/\ !. . t J.' I I; l /,

:,JUSTIFICATION FOR ACTION CHECKED BELOW

.--------r--''-'""--.----..---------------------

· -h' e. ~/e.fi;yg'Jnd bis p;n·fn er me>if/o"'eJ .:sl>(Jve.

,4

. .,..... --~ .• ·

EXHIBIT "A"

2112

•" - •

D

INITIAL ACTION

NOTICE

CITATION

TERMINATIONOUEOATE _ _ / _ _ / _ _
'~Q
QA
YB
ACTION TO TERMINATE
DATE _ _ / _ _ / _ _
MO

DA

YR

D

OROER

NO

.

TIMc _ _ _ _ SIGNATUREWt~·
1;5 '"'8 Cl o-r;1
{.f.;..-z C..,4

TIME _ _ _ _ SIGNATURE~
(24 HR CL.OCKI

.

,

EXHIBIT "B"

2113

"!1)_" - _, - _, - Q
¥MO,

v

~

~

OA

.

D

YR

c..2._ 11

r:..7°

SEE !'U3SEOUENT
ACTIC~~ SHEET

UNITED STATES DEPARTMENT OF LABOR
MINE SA~.ETY AND HEAL1H ADMINISTRATION
USHA FORM 7000.:i.(3·761

D

SUBSEQUENT
ACTION

f;;'I CONTINUATION

~

b f:::___}J_j,._\ _ _ __

l L a u..L~
....-"'d.,___ _ _ __

D

T•~1[ _ _ _ _ OvACATED

EXTENDED TO: O A T E - - 1 - - 1 - MO
DA
YR

DTERMINATED

g]sEE SUB.SEOUHJ_T ~CTION SHEET

DMOOIFIEO

TYPE OF INSPECTION a_.J_c_

SOGNATURE

D

CONTINUATION

DA TED _j_ t:J I
MO

IV1 CITATION

~

OonDER

T1e

/J.j?l(e.7

wtrt(

f'c-;?C0<cc.5

Al/

E2a l7.f7Yee S,

D

EXTENDED TO: DATE_ -

MO

.§.reRMINATED

1- DA

~_./

Wl!.rG

1- -

YR

MINE l.D.

.

YR

TIME-1

2,#.1=/

0 ~ I f'/ 2.
DA

YR

5:2..L

(24 HR CL..OCKJ

g 'j_ -.f! j_ 3. 2-2. - __ -

froT~.E:;L/r?

lt1- t/- ~9
r't>-&~£(7

TIME _ _ _ _
(24 HR CL.OCK)

CHY.

D

bc,,v,,vc.r

w:J5

CCONTRACTOS:.

T/l.5"7;:/.L~

-§!Lr
Ji 30 Jir:& .Sd,,,-EL
~d ~hfi/;!.l;.r..//ed TO

VACATED

DATE--1--1-MO
DA
YR

TIME _ _ _ _
(24 HR c1.o.:K.

OsEE suaseauENT ACTION SHEET

OM001F1Eo

TYPE OF IN::,,~ECTION

OA

(>

OPERATOR G'td/ '),.,: ~r,,7/tf~~~rcr.St'.Jl.z»f9,.1 v~S'"J<r--

SERVED TO

~

DATEL/2,2.!l.1.!22
MO

p.;i ~ Wtt /;::.'~
MINE 2n ~ c. .rr & ,YL ffer( ,fe. C,. r'
JusnF1cAT10NFORACT10NcHEcKEDBELow
A

(24 HR CL.OCKJ

•

~'4~o/k

UNITEC STATES DEPAP.H~ENT OF LABOR
MIN[ !'-AFETY AND HEAL TH ADMINISTRATION
MSH~ F.ORM 7000.J.a (3·7&1

fV'i SUSSEOUENT
JCS
ACTION

T11.~E----

DATE _ _ , _ _ , _ _
MO
DA
YR

1~. HR CL.OCK)

£)_ .:l_ ~

2114

SIGNATURE~

J:77 C.. 71~

.[}_J2_
/ 3__
":'
AR

JITEC ~TATES DEPARTMENT OF LABOR
1NE SAFETY ANO HEALTH AOMINIS1RATION
,SHA FOR":'! 700~~(J·7G)

~ i~H62UENT

D

DATED.!_.£_,~ .J 1.Zi_

D

CONTINUATION

MO

CITATION

~ORDEl1

.!..._I _Q 2._, _2 j_

DATJ
MO

DA

VR

OA

VR

TIME _L .) _{!_ 2_
(24 MR C;..~CK)

-12E:~r1~~-. .M'. -"-"f'l.J.4+i:....1f';.__ _ _ _ _ _ _ _ _ _ _ OPE RATOF'. y:, I[ Ii., o-1 ResrM rca c. duo :v.JLJJ!trftrr1 C: er
tifcw,f z;;vkc
Pn/rci
MINEl.o.2.. !L -£:. J_ .3 :z. £-_ _(CONTRACTD~
-7.;

SERVED TO
MINE

JUSTIFICATION FOR ACTIOrJ CHECKED 5E LOl'J - - - - - - - - - - - - - : - - - - - - - - - - - - - - - - - - - - - -

7/u µC"a?,"n11bc·a /,
fa dY11:' 11., X

D

<iz

EXTENDED TO; DATE _ _ , _ MO
DA

DTERMINATEO

~MODIFIED

TYPE OF INSPECTION A_

-fht' l.IOtv<

aun1b""ccc/ erder Is herety mr..d,./;'-.L.-0(-'t':...:.I_____

ti•< Oa/er bu amt' i(/,.f ilze Gta,,,.""'lc"""c....1"'"1__._8..,...c;.,..C'------------

1- VR

TIME _ _ _ _ OvACATEO
(24 MR CL..OCK)

D

;J_ ,C_

o.i:.rt: _ _ , _ _ , _ _
fl,'0
DA
VR

TIME _ _ _ _
(24 MR CL..OCK,

SE!: SUBSEQUENT ACTION SHEET

__ fL

SIGNATURE>~~~;

AR

Oc1TATION

·~7

D

EXTENDED TO: DATE_ MO

DTERMINATEO

/-

-1- OA
VR

TIME _ _ _ _ OvACATEO
(24 HR CL..OCK)

D

0MODIFIED

TYPE OF INSPECTION

DATE _ _ , _ _ , _ _
MO
DA
VR

SEE SUB.SEQUiZN.
T ,

TIO~N
SHEET

SIGNATURE~ ~
~"~

e_a_L

2115

TIME _ _ _ _
(24 MR C:L.OCK)

--1- Q _}. 4cl
~~

A'?.T

(24 HR CL.0Ct

Tl Mt

QExTeNoEo To; oATEMo'oA'-v"R
OTERMJNATED

(24 HR CL.OCK)

-~'{_
AR

{ZJM001F1Eo

TYPE OF INSPECTION .1J..

..3 _I)

2116

DATE

LMOa..1...!!
Si -,..7i
,.fJ

r-.f'--"~'-.=o(;"-+1~'+-.._-9-f'-t--,.-'--~~---- OPE RA TO~.-'

Ml NE -~'-""''-""~--_...,--.:i:---~..._.........._......_-+-"-'------ MINE r.o
TYPE OF .("CTION /_

VIOLATION OF SECTION -

(SEE. RE.V~RSEI

~ART

..a .:1. a

O

TIME
124

s::-

I J. 2
fit · CK)

7 -___ -c e L r
-

·

1coNT RAcroR

-

-

- -

- -

OF THE ACT OR

OF TITLE 30 CODE OF FEDERAL REGULATIONS.

ANO SECTION_-·- _ _ _ - _ _ _ _ _

TYPE oF 1111SPecT10N

;z_ 2 - ...(? _L.

1512 9 3

No

UllllT!D STATES DEPARTMENT OF LABOR - MINE SAFETY ANO HEALTH ADMINISTRATION
MSHA FORM 700~3 13·781

s1GN1F1cA111T ANo suBsTANTIAL 1sEr: REVERSE>

TERMINATION DUE DATE _ _ / _ _ I _ _
ACTION TO TERMINATE
DATE _ _ / _ _ / _ _
MO

CA

YR

TIME _ _ ~_SIGNATURE~
(24 MR CLOCK)

SEE SUBSEQUENT
ACTION SHEET

,

DATEDJ.1!..1~3-1.) 9
-

D

EXTENOED TO: O A T E - - 1 - - 1 - MO

CA

b<J

Moo1F1Eo

TYPE OF INSPECTION

/J.S_t2_

OrERMINATED

YR

TIME _ _ _ _ OvACATED
124 MR CLOCK)

MO

DATE _ _ , _ _ , _ _
MO

CA

CA

Y~

TIME _ _ _ _

YR

124 MR CLOCKI

~~::~~:0;;TION ~(}TA -1- ~ ~ y_ d
/-7~~f. •~ 'jt!fL't.L..I. ~~

EXHIBIT "C"

2117

AR

1

;,...L-

DATEMo'oA'YR

EXTENOEO TO. OATL"Mo'oA"'vR

D

~MODIFIED

OTERMINATED

r•

t""

SIGNATURE.

lift'

~-i""'-V

TYPE 'Jf INSPECTION ~ :;L ~

UNITED STATES DEPARTMENT OP: LABOR
MllllE SAFETY AND HEALTH ADMINISTRATION
MSHA FORM 7Q00.3'1 (J 78)

D

re:~ ACTION
SUBSEQUENT

~ (

SERVED TO
MINE

CONTINUATION

DATED/ ~1..f:..J..129
MO
CA
~
Oc1TAT10N

~ORDER

nvu1

P!-.. .[{-e7

JusT1F•cA:rioNFORAcnoNcHecKEoseLow

DA TEL tL1 /
MO

~,~-L

OA

OPERATO~t;lf ./1:nyt'f41

oa'til' Ly" l. /: t'

/21ct.1tvT

c t.~
~} If_

SEE SUBSEOUE.NT.fCTION S"?MEET

'r'R

TIME

L (!_ J q_

(2• MR Cl..OCK.J

ifJcuttl'S Ut.J~!r11.u (ur;Tet ',·

.,,2 £_ -a. LL LL - - - - (CONTRACTO:
1.1/rL"s'T"/j~TN/V
o;= Mr' rJTa<
Jr:.;.dr- .. rt , ~
MINE l.D •

TAr'

e7r.

OExTENDED TO: DATE _ _ , _ _ , _ _
MO
OA
'r'R

~TERMINATED

TIME _ _ _ _ OvACATED
(24 HR CL.OCK.)

DMOOIFIEO

0

2118

?/'r

SEE SUBSEQUENT ACTION SHEET

SIGNATURE~

TYPE OF INSPECTION Q_ 3_ Q_

DATE _ _ , _ _ , _ _
MO
DA
'r'R

»7 (/

TIME _ _ _ _
(2• Ml'! CL.OCK.)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 61984

DISCRIMINATION PROCEEDING

ROBIN D. MULLEN,
Complainant

Docket No. SE 82-57-D
CD 82-30
JIM WALTER RESOURCES, INC.,
Respondent
DECISION
Appearances:

Larry Moorer, ~sq., Birmingham, Alabama,
for the Complainant.
Fournier J. Gale, III, Esq., Birmingham,
Alabama, for the Respondent.

Before:

Judge Fauver

On June 11, 1982, Robin D. Mullen, Complainant, filed
a discrimination c9mplaint with the Mine Safety and Health
Administration (MSHA), United States Department of Labor,
against Jim Walter Resources, Inc., Respondent, under section
105(c} of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801, et seq. Complainant alleged that she was
the subject of certain discriminatory actions on August 15,
1980, February 11, 1982, and April 23, 1982. Complainant
alleged that she had been discriminated against "by pay,
job placement, I've been harassed by being accused of reporting
to work in an unfit manner . . • by foremans [sic] coming
to my work area with their lights out and sexual harrassed
[sic]." MSHA investigated her complaint and found there
was no violation of section 105(c) of the Act. Thereafter,
Complainant filed the Complaint in this proceeding. After
the Complaint was filed, Complainant alleged that another
discriminatory act occurred on December 7, 1982.
A hearing on her Complaint was held in Birmingham,
Alabama, on November 14 and 15, 1983. Both parties were
represented by counsel. Complainant called eight witnesses
and introduced six exhibits, all of which were received in
evidence. Respondent called three witnesses and introduced
eight exhibits, all of which were received in evidence. In
addition, at the direction of the Judge, a posthearing expert
opinion was obtained from a pathologist, in answer to certain
hypothetical questions about Complainant's likely condition
as to blood alcohol content on February 11, 1982.

2119

Based on the testimony, the exhibits, and the record
as a whole, I find that a preponderance of the reliable,
probative, .and substantial evidence establishes the following:
FINDINGS OF FACT
1. Complainant, at the time of hearing, November 14-15,
1983, had been elUployed by Respondent at Number Four Mine
for about 4-1/2 years. Number Four Mine, at all times relevant,
produced coal for sale or use in or affecting interstate
commerce.
2.
In late 1981 and early 1982, on at least three
occasions, Complainant observed or experienced conditions
in the mine which she considered to be unsafe and reported
those conditions to her supervisor.
In each instance
Complainant was relieved from exposure to the condition which
she considered unsafe.
I do not find discrimination in
the way Respondent handled any of these safety complaints.
3. On February 11, 1982, Complainant reported to work
at about 3:00 p.m. in a condition indicating by speech,
appearance, and mannerisms, that she was under the influence
of alcohol or some other drug. Her supervisors advised her,
for her own safety and the safety of others, that she did
not appear fit for duty and would not be allowed to work
that day unless she submitted to an examination at the
Brookwood Medical Clinic (a nearby facility where Respondent
regularly had medical services performed) and the doctors
there found her to be fit for duty. She was also told
that if she was found fit for duty she would be paid for
her entire shift that day. Complainant refused to go to
the Brookwood Clinic for examination, but much later that
day went to her private physician for a blood test for alcohol
which was conducted about 6:30 to 7:00 p.m. That test showed
Complainant's blood alcohol level to be .03 percent. Because
of Complainant's apparent unfit condition and her refusal to
submit to an examination at Brookwood Clinic, Respondent
suspended Complainant for two days without pay.
4. At the direction of the Judge, a pathologist's
opinion was obtained after the hearing, with opportunity
for both parties to comment on the opinion. The pathologist,
Thomas J. Alford, M.D., answered a hypothetical question
based on the testimony in this case, finding it probable
that Complainant's blood alcohol concentration at 3:00 p.m.,
on February 11, 1982, was 0.11 (110 mgm. percent) and that she
would therefore be legally considered under the influence of
alcohol at that time.

2120

5. Based on all the evidence, including Complainant's
testimony and that of her witnesses and witnesses of Respondent,
and the pathologist's opinion, I find that on February 11,
1982, about 3:00 p.m., Complainant reported for work while
appearing to be, and in fact being, under the influence of
alcohol.
In her condition, it was reasonable for Respondent
to require her to submit to a blood alcohol test at Brookwood Clinic at Respondene .s expense and, because of her
failure to do so, to suspend her two days for reporting
for work in an unfit condition and failing to submit to such
a test. By delaying a blood alcohol test until 6:30 or 7:00
p.m., Respondent caused a lower showing of blood alcohol
content than would have been shown had she been tested
around 3:00 p.m. I find nothing discriminatory in Respondent's
treatment of Complainant on February 11, 1982.
6. Complainant filed a grievance under Article XXIII,
Section (b) (2) of the. National Bituminous Coal Wage Agreement
of 1981, concerning Respondent's discipline of her for the
February 11, 1982, incident.
The grievance went to arbitration.
After an arbitration hearing the arbitrator found the facts
against Complainant.
7.
In April 1982, Complainant bid on a vacancy for a
motorman position.
The job was awarded under the procedures
of the collective bargaining agreement to a miner who was
senior to Complainant and who had better experience and
qualifications for the motorman job than Complainant.
Complainant filed a grievance over this matter, but withdrew
her grievance at the third step in the grievance procedure.
I find no discriminatory intent or action in Respondent's
decision in filling the motorman vacancy.
8. On December 7, 1982, Complainant was disqualified
from the position of motorman.
I find that she was disqualified
from that position because the company in good faith determined
that she could not perform all of the required duties of the
motorman job, and that this decision by the company was
nondiscriminatory and supported by ample facts. Complainant
filed a grievance over this disqualification, and the grievance
went to arbitration. After an arbitration hearing, the
arbitrator found the facts against Complainant.
DISCUSSION WITH FURTHER FINDINGS
Complainant alleges in her Complaint that she was
discriminated against on August 16, 1980. However, there
was no evidence of this alleged act of discrimination.
This
charge will be dism~ssed for lack of proof. Also, this
allegation is time-barred by section lOS(c) (2) of the Act,
which will be discussed later.

2121

Complainant also alleges that she was discriminated
against on February 11, 1982, by being suspended for 2 days.
I have found that Respondent acted in good faith and in a
nondiscriminatory manner concerning the February 11, 1982,
incident.
I also find that Complainant's allegations as to this
incident and the August 16, 1980, incident, are barred by
the 60-day requirement of section 105(c) (2).
Section 105(c) (2) of the Act states:
Any miner or applicant for employment or
representative of miners who believes that
he has been discharged, interfered with or
otherwise discriminated against by any
person in v±olation of this subsection may,
within 60 days after such violation occurs,
file a complaint with the Secretary alleging
such discrimination.
In the June 11, 1982 complaint filed with MSHA Complainant
alleged that she was discriminated against on August 16,
1980, February 11, 1982 and April 23, 1982.
The claims for.4lleged acts of discrimination occurring
on August 16, 1980, and February 11, 1982, are barred by
section 105 (c) (2) u·nless Complainant can show that the
filing was delayed under justifiable circumstances. ~oseph W.
·Herman v. IMCO Services, 4 FMSHRC 2135 (1982), and David Hollis
v. Consolidation Coal Company, 6 FMSHRC 21 (1984). Complainant
admitted being aware of her MSHA rights in February or March
of 1982, but failed to file her complaint for at least three
months after having this actual knowledge.
I find that
Complainant has not shown justifiable circumstances for
untimely filing, and on that independent ground her allegations
of discrimination on August 16, 1980, and February 11, 1982,
should be dismissed.
·
Thus, I find against Complainant as to the merits and
independently under the limitations period as to her allegations
of discrimination on August 16, 1980, and February 11, 1982.
As stated in the Findings, I find no showing of discrimination
as to Respondent's award of the motorman vacancy on April 23, 1982.
I .have:;noted also that Cqmplainant withdrew her grievance
at the third step as to this matter.

2122

Similarly, the disqualification of Complainant for the
motorman job on December 7, 1982, has not been shown to be
discriminatory. As shown by the thorough arbitration decision
in that matter, there was ample evidence for Respondent's
decision to disqualify Complainant from the motorman job.
Although the arbitration decisions are not binding in
this proceeding, I find that the arbitration decisions
denying Complainant's claims as to the February 11 1 1982,
incident and the December 7, 1982, incident are thorough,
well-reasoned, and are entitled to substantial weight in
this proceeding.
Complainant has shown no connection between her safety
complaints or other protected activity· and Respondent's
actions on February 11, 1982, April 23, 1982, and December 7,
1982. The evidence overwhelmingly shows that she was
disciplined on February 11, 1982, because she violated the
collective bargaining agreement by reporting to work in an
unfit condition and that the actions by Respondent on April 23,
1982, and December 7, 1982, were taken pursuant to the
provisions of the collective bargaining agreement and were
in no part motivated by protected activity by Complainant.
CONCLUSIONS. OF LAW
1.

The Judge has jurisdiction over this proceeding.

2. Complainant has failed to meet her burden of proving
a violation of section lOS(c) of the Act with resp~ct-to any
matter raised in her complaint or at the hearing.
3. On an independent ground, Complainant's allegations
of discrimination on August 16, 1980, and February 11, 1982,
are barred by the 60-day limitation of section lOS(c) (2) of
the Act.
All proposed findings and conclusions inconsistent with
the above are rejected.
ORDER
WHEREFORE IT IS ORDERED that this proceeding is DISMISSED.

tJJ.l~ 1-"~I/ €11.-

William Fauver
Administrative Law Judge

2123

Ms. Robin Mullen, 212 22nd Avenue West, Birmingham, AL 35204
(Certified Mail)
Fournier J. Gale, III, Esq., Cabanis, Johnston, Gardner,
Dumas & O'Neal, 1900 First Nat'l Southern Natural Bldg.,
Birmingham, AL 35203 (Certified Mail)
Stan Morrow, Esq., P.O. Box C79, 2121 Building, 2121 Eighth
Avenue, North, Birmingham, AL 35203 (Certified Mail)
George Palmer, Esq., U.S. Department of Labor, Office of
the Solicitor, 1929 South Ninth Ave., Birmingham, AL 35205
(Certified Mail)
Larry Moorer, Esq., Newton & Tucker, Suite 1722, 2121 Bldg.,
2121 8th Avenue, North, Birmingham, AL 35203 (Certified Mail)

/slk

2124

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 7 1984

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. CENT 84-5
A.C. No. 34-01357-03504

v.
Docket No. CENT 84-16
A.C. No. 34-01357-03505

TURNER BROTHERS, INC.,
Respondent

Welch Mine No. 1
:

Docket No. CENT 84-27
A.C. No. 34-01317-03509
Docket No. CENT 84-44
A.C. No. 34-01317-03511

· ·

Heavener No. 1 Mine

DECISIONS
Appearances:

Richard_L. Collier, Esq., Office of the
Solicitor, "U.S. Department of Labor, Dallas,
Texas, for the Petitioner;
Robert J. Petrick, Esq., Muskogee, Oklahoma,
for the Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern civil penalty proposals filed
by the petitioner against the respondent pursuant to section
llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. 820(a), seeking civil penalty assessments for four
alleged violations of certain mandatory safety and health
standards found in Parts 71 and 77, Title 30, Code of Federal
Regulations.
Respondent filed answers contesting the proposed
penalties, and hearings were held in Muskogee, Oklahoma,
on July 10, 1984. The parties waived the filing of posthearing proposed findings and conclusions. However, all
oral arguments made by counsel on the record during the course
of the hearings have been considered by me in the adjudication
of these cases.

2125

Applicable Statutory and Regulatory Provisions
1.
The Federal Mine Safety and Health Act of 1977, P.L.
95-164, 30 u~s.c. § 801, et seq.
2.

Section llO(i) of .the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission' Rules, 29 C.F.R.

§

2700.1 et seq.

ISSUES
The principal issues presented in these proceedings are
(1) whether respondent has violated the provisions of the Act
and implementing regulations as alleged in the proposal for
assessment of civil penalties, and, if so, (2) the appropriate
civil penalty that should be assessed against the respondent
for the alleged violations based upon the criteria set forth
in section llO(i) of the Act. Additional issues raised by
the parties are identified and disposed of where appropriate
in the course of these decisions.
In determining the amount of a civil penalty assessment,
section llO(i) of the Act requires consideration of the following
criteria:
(1) the operator's history of previous violations,
(2) the appropriateness of such penalty to the size of the
business of the operator, (3) whether the operator was negligent,
(4) the gravity of the violation, and (6) the demonstrated good
faith of the operator in attempting to achieve rapid compliance
after notification of the violation.
Stipulations
The parties stipulated that the respondent's surface
stripping coal operations affect interstate commerce, and that the
mining operations are subject to the Act. The parties also
stipulated that the respondent is a small-to-medium sized mine
operator and that the assessment of reasonable civil penalty
assessments will not adversely affect its ability to continue
in business.
Discussion
During the course of the hearings in these cases, the
parties advised me that they proposed to settle the following
dockets:
CENT 84-5
Citation No.

Date

30 CFR Section

2076417

8/23/84

77.1605(b)

2126

Assessment
$46

Settlement
$30

CENT 84-16
Citation No.

Date

30 CFR Section

Assessment

Settlement

2076418

8/23/83

71. 400

$20

$20

Citation No.

Date

30 CFR Section

Assessment

Settlement

2077340

11/22/83

77.1710(d)

$147

$147

CENT 84-27

The parties presented arguments on the record in support of
their proposed settlements. Citation No. 2076417, was issued
after the inspector found that a scraper being used to spread
topsoil for reclamation purposes had brakes which were not
adequate enough to hold the machine on a five percent grade.
Petitioner's counsel stated that after further consultation
with the inspector who was present in the hearing room, petitioner cannot support the ''S&S" finding, and that the inspector
has modified the citation to delete this finding.
In support
of this action, counsel asserted that the cited scraper was
operating in an area where no miners were on foot exposed to
any hazard, and that the brake condition was corrected within
an hour after it was discovered.
Citation No. 2076418, was issued when the inspector found
that a waiver which the respondent had obtained concerning the
providing of bathing facilities, clothing change rooms, and
flush toilets at its surface worksite, had expired. Petitioner's
counsel stated that upon further consultation with the inspector,
it has now been confirmed that upon application by the respondent
pursuant to the applicable procedures found in section 71.403,
the waiver concerning the application of cited section 71.400,
has been further extended until September 27, 1984, and the
citation has been terminated.
Counsel confirmed that MSHA has
in fact issued the waiver.
Counsel also pointed out that the
surface mining facility in question is located approximately
10 miles out· of town and is isolated from ready sources of water.
Respondent's counsel confirmed that the respondent has
provided "Porta-John'' toilet facilities for the miners at the
site in question, and that the miners working at the facility
are in agreement with, and do not oppose, the waiver which has
been granted for the facility.
Counsel also stated that upon
the expiration of the current waiver, the respondent wiil file
for another extension.

212'7

Findings and Conclusions
After careful consideration of all of the arguments
presented by the parties in support of the proposed settlement of Citation Nos. 2076417 and 2076418, I concluded and
found that the proposed settlements were reasonable and in
the public interest. Accordingly, pursuant to Commission
Rule 29 CFR 2700.30, the settlements were approved from the
bench.
My decision in this regard is hereby re-affirmed.
Citation No. 2077340, was issued after the inspector
observed that two mechanics who were performing maintenance
repair work on an end loader parked at the base of a highwall
were not wearing hard hats or caps. Petitioner's counsel
asserted that the parties proposed to settle this v{olation
by the respondent agreeing to pay a reduced civil penalty in
the amount of $74. Counsel stated that it was his understanding that the two mechanics had removed their hard hats
in order to crawl under the loader to perform some repairs.
Counsel also asserted that while MSHA's district manager is
in agreement with the proposed settlement reduction, the
inspector who issued the citation would not agree to modify
and delete his "S&S'' finding, and that he disagreed with the
factual basis for the proposed settlement. Under the circumstances, the inspector was called as the Court's witness
to testify as to circumstances which prompted him to issue
the contested citation.
MSHA Inspector Lester Coleman confirmed that he issued
the citation in question after observing that the two
mechanics, who he identified by name, were not wearing hard
,hats or caps while performing maintenance on an end loader
which had been parked at the base of the highwall in the
active pit area. Mr. Coleman stated that the two mechanics
had been dispatched to the area to perform some repair work
needed to correct a condition which had been previously cited
on the loader, and that their work was the work required to
abate that particular violation.
Inspector Coleman testified that he observed no hard
hats or caps in the area or on the loader, and that the two
mechanics had in fact admitted to him that they had no hard
hats or caps with them.
Inspector Coleman confirmed that in
order to abate the citation, one hard hat had to be obtained
from the mine office, and that the respondent had to either
go to town to purchard a second hard hat, or obtained one
from one of its other mining operations in the area.
Inspector Coleman stated that while he observed no
rocks falling off the highwall, since the mechanics were
close to the base of the wall, had a rock fallen, it would
have struck them. He confirmed that he was aware of incidents at other mines where rocks had fallen from highwalls

2128

and struck miners on the head, and in the instant case it
was his view that the two mechanics were exposed to a hazard
from falling rocks. For this reason, he believes the violation is a "significant and substantial" one.
Although respondent's counsel cross-examined Inspector
Coleman, the respondent presented no testimony or evidence
in defense of the citation or of the inspector's findings.
Further, the respondent did not rebut Inspector Coleman's
testimony regarding the absence of hard hats, and its defense
is that the mechanics "were in a hurry" to complete their
abatement work or another violation.
After full consideration of the testimony and arguments
concerning this violation, the proposed civil penalty reduction
and settlement was rejected from the bench.
Respondent then
proposed to pay the full amount of the initial civil penalty
of $147, and that was approved.
I hereby re-affirm these
bench findings, and the citation IS AFFIRMED as issued,
including the inspector's "S&S" finding.
CENT 84-44
This case concerns a section 104(d) (1) unwarrantable
failure order issued by MSHA Inspector Lester Coleman, on
January 24, 1984, with. __ ~pecial "S&S" findings, charging the
respondent with a violation of mandatory safety standard
section 30 CPR 77.1605(b).
The order, No. 2077410, describes
the "condition or practice" cited by Inspector Coleman as
follows:
The 992 C caterpillar end loader operating in
the 001 pit was not provided an adequate parking
brake in that the one provided was inoperative
and would not hold the machine against movement
(rolling) on a small percentage gr_ade (approx. 5%).
There was (2) workmen on foot cleaning 9oal down
grade in front of where the loader was working.
Procedural Rulings.
I take note of the fact that respondent's answer to the
petition for assessment of civil penalty asserts that the Act
does not require the mandatory assessment of civil penalties.
In support of this contention, respondent asserted that while
the citation concerned a "technical" violation of the Act, the
law does not require that every violation, technical or otherwise, be assessed a civil penalty.
Respondent's contention IS FEJECTED .. It seems clear to
me, that upon a finding of a violation of any mandatory safety
standard, a civil penalty must be imposed by the presiding judge,
but only after all full consideration of all of the statutory
civil penalty criteria found in section llO(i) of the Act.

2129

During the course of the hearing, counsel for both parties
expressed the view that the validity of the unwarrantable
failure order, including the question as to whether there has
been an "unwarrantable failure" to comply with the law, is in
issue in a civil penalty proceeding. This notion IS REJECTED.
It seems clear to me that any such challenge must be made within
thirty (30) days of the service of any order on an operator,
and that since the petitioner here did not preserve his appeal
rights by filing an independent notice of contest on this issue,
it is precluded from raising it in this proceeding (Tr. 33-36).
Respondent's counsel stated that his intent was to challenge
the special "S&S" findings made by the inspector in this case, as
well as the "special assessment" levied by MSHA's Office of
Assessments for the alleged violation of section 77.i605(b) (Tr.
38). The parties were informed that the matter of "S&S" may be
pursued in this case, but that the "unwarrantable failure"
finding and the validity of the order per se is not an issue, and
counsel for the parties agreed with my ruling in this regard (Tr.
36, 40). The parties were also informed that I am not bound by
any "special assessment" made by HSHA, and that the Secretary's
Part 100 regulations concerning initial civil penalty assessments
are not binding on the presiding judge (Tr. 40-41).
MSHA's Testimony and Evidence.
MSHA Inspector Lester Coleman testified as to his background
and experience, including ten years service as an MSHA inspector
and prior work in the mining industry as a mine foreman.
Mr. Coleman described the mine in question as a surface ceal
mining stripping operation employing approximately 40 to 50
miners working 12-hour shifts, four days a week.
Mr. Coleman confirmed that he issued the order in question
on January 24, 1984, during the course of his inspection of the
mine. He stated that he observed the loader in question digging
coal, and that two men on foot were working "downgrade from the
machin~" cleaning coal pits with shovels.
He also observed
another end loader which was "working in conjunction" with the
cited machine, and that the second loader would be at different
locations in the course of doing its work (Tr. 47). The
respondent stipulated that the cited loader in question weighed
approximately 188,000 pounds (Tr. 49).
Mr. Coleman stated that while he personally did not test
the parking brake in question, the machine operator informed
him that it did not work. When Mr. Coleman asked the operator
to demonstrate the brake, the operator set the brakes and raised
the machine bucket, and the machine rolled (Tr. 47). When asked
why he believed the failure to have an adequate parking brake
on the machine posed a hazard, Mr. Colema~ replied as follows
(Tr. 4 9) :

2130

A.
They can park the machine on the grade down
there, get out and leave it unattended or something
or other, and it could roll off, probably roll into
the other piece of equipment or possibly roll over
one .of the work hands or just roll out in front of
the other machine and not contact it but cause the
guy to run around it and run over one of the other
guys or something.
On cross-examination, Mr. Coleman confirmed that the
regular brakes used to control and stop the end loader in
question when it was operating in forward and in reverse
were operable, and that as long as the operator was in the
machine he saw no problem and did not believe that there was
any hazard or likelihood of an accident.
His only concern was
over the fact that if the machine were left unattended, the inadequate parking brake would present a hazard.
Mr. Coleman stated that while he never observed the particular cited machine left unattended he has observed other equipment
unattended when the operator parks it in the pit area and then
goes for a drink of water or to the bathroom (Tr. 55). However,
he conceded that when an operator leaves his machine in these
circumstances, he will stop it, set the brakes, and then drop
the bucket to the ground. The bucket is dropped in order to
comply with mandatory safety standard section 77.16D7(p), which
requires that all machine movable parts be secured or lowered to
the ground when the m~chine is not in use (Tr. 55). If the
machine were parked with the bucket facing downhill, the machine
would stop. However, he believed that the area where the end
loader was stripping coal had a rock bottom, and that the
stripped grade was from one to three percent and it was possible
for the machine to slide across the hard surface (Tr. 56).
Mr. Coleman stated that when he first arrived at the pit
area the loader in question was located somewhere else.
The
foreman sent someone to bring the loader to the pit area without
informing him of the parking brake condition, and when it was
brought to the pit, the brake was checked (Tr. 57). Mr. Coleman
conceded that the area where the machine was operating was less
than a 5% grade, and that while it was "flat, 11 he conceded that
"it wasn't very much of a grade" (Tr. 58). He also conceded
that the machine operators were "usually pretty good" about
lowering the bucket to the ground when their machines are
parked (Tr. 58). He stated that he has never observed a
situation where a machine operator has alighted from his machine
without lowering his bucket or ripper down (Tr. 62).
Mr. Coleman indicated that during any working day there
are three or four times when a machine operator normally has
occasion to use his parking brake. One is in the morning when

2131

the machine is parked and before it is started up, a second
time is at noon during lunch, a third time is when the machine
is parked at night, and a fourth time is when the operator
alights to get· a drink or water or go to the bathroom (Tr. 60)
However, since the mine has different grades, and since a
foreman may stop a machine operator on a grade to speak with
him, he was concerned about the inadequate brake (Tr. 61).
Mr. Coleman confirmed that he has inspected the mine on
four or five previous occasions, and that he has never issued
any citations for violations of section 77.1607(p) (Tr. 63).
He also confirmed that he never observed the two coal cleaners
around or near the machine while it was being parked, and he
conceded that his belief that a fatality would occur stemmed
from his assumption that the machine operator might _decide to
get off the machine while it is parked on a grade with the
bucket up (Tr. 64).
Mr. Coleman stated that the foreman told him that he
knew about the parking brake condition on January 23, and
that to his knowledge the foreman had not ordered the parts
to make the repairs. Mr. Coleman confirmed that the brake
was repaired the next day (Tr. 66).
Mr. Coleman stated that the area where the loader was
cleaning coal was approximately 150 feet square, and that it
was operating in a seam-approximately 16 to 18 inches thick.
The two men in question were working away from the seam, and
he conceded that if the machine happened to roll with its
bucket up in the air, it should catch on the 18 inch seam_
before reaching the area where the men were working. However,
since there was a ramp along the edge of the coal seam, he
believed that the machine could go up the ramp.
Even so, he
conceded that it would roll back and away from the two men (Tr. 68).
In response to questions from the bench, Mr. Coleman
indicated that the loader in question was parked in another
area of the mine. However, the foreman wanted to use it to
break up the coal in the pit and he sent a workman to bring
the machine to the pit (Tr. 70). Once it was driven to the
pit area, Mr. Coleman decided to inspect it because an employee
had informed him that the parking brake did not work and that
is why the machine was parked. Upon checking the machine and
finding the parking brake inadequate, Mr. Coleman cited it
and had it taken out of service immediately (Tr. 71). He
further explained as follows (Tr. 71-72):

Q.
So it actually was not doing any loading at
the time you observed it?
A.

No, he was going to use it to break out.

2132

Q.

But it was not being used to break out coal?

A.

No.

Q.
You took it out of service to assure that it
wouldn't be put in service, is that the idea?

A.

Yes.

Q.
So you didn't just happen to walk in this
pit area and see this loader out there breaking
coal and the two guys over there shoveling and
then have i t tested and then take it out of
service?
A.

No, I didn't.

Q.
So you acted based on what somebody else
told you, and when the loader was brought over
there you tested it and found the parking brakes
were inoperative and you wanted it taken out of
service?
A.

Yes.

Q.
So it actually never began breaking and
doing all the things that Mr. Petrick suggested
it was doing while you were there; is that right?
A.

That's correct.

Mr. Coleman stated that when the loader parking brake was
tested the bucket was in a raised position, and that the brake
was never tested with the bucket lowered. Had he tested it
with the bucket down, and found that the machine would not
roll, he would still have issued the violation because "the
law that I cited him under requires that he has a parking
brake" (Tr. 73). When asked whether he would also have made
an "S&S" ~inding had the machine not rolled with the bucket
down, he replied "yes," and he explained as follows (Tr.
73-74):
A.
Because of the importance of the thing. And
the machine is there parked on several different
grades. And, granted, usually it's more level than,
you know, it's two, three, five percent or something
like that. And the law requires that they have it
and that the -- to me the significant reason, a lot
of times they get out and they will park the machine
with it still running. A machine that big vibrates
and it would start to roll.

2133

Q.
So your concern when you made an S and S finding
in this case is that during the normal operation
with this inoperative parking brake sometime during
the shift or whatever something could conceivably
happen that would cause the loader to get away and
if it did it could likely strike somebody and if it
did that it would likely kill them; is that it in a
nutshell?
A.
Or another machine, haulage trucks. They have
haulage trucks that haul in the area, too.
Q.
So you were trying to cover all bets, more
or less?
A.

Yes.

Q.
Is that your understanding on how you go about
making an S and S, significant and substantial
finding?
A.
Well, if it was significant or substantially
contribute to or cause an accident or something,
that's kind of the way I looked at it.
Find-i-ngs and Conclusions
Fact of Violation
Respondent is charged with a violation of section 77.1605(b),
for having an inadequate parking brake on a rubber-tired
end loader.
Respondent presented no witnesses in defense
of the citation, and simply relied on the cross-examination
of Inspector Coleman to establish that the violation was not
significant and substantial.
Mandatory safety standard section 77.1605(b), requires
that mobile equipment be equipped with adequate brakes, and
that all front-end loaders also be equipped with parking
brakes. Although the standard does not specifically require
that such parking brakes be adequate, I read this into the
language of the standard as a logical requirement. Here, once
the parking brakes was tested, it was found to be inadequate
since it did not prevent the end loader from rolling. The
respondent has not rebutted MSHA's prima facie case of a
violation of section 77.1605(b), and the violation IS AFFIRMED.

2134

Significant and Substantial
After listening to the inspector's direct testimony, I
had the in1tial impression that when he arrived at the pit
area, he observed the end loader in question digging coal
and operating in the proximity of two men who were working
"downgrade'' cleaning coal.
Given the inspector's asserted
concern that if left unattended, with the engine running,
the machine could have rolled and struck the two men, my
first inclination was to find that the violation was significant
and substantial. However, for the reasons which follow,
I cannot conclude that this is the case.
On cross-examination, and in response to further bench
questions, the inspector admitted that when he first arrived
at the pit area, the end loader was in fact parked in another
area, and was not in operation or breaking or loading coal.
He indicated that someone had informed him that the machine
had an inadequate parking brake, and when it was brought
to the pit, the inspector had the brake tested, and after
finding that it would not hold the machine, he ordered the
machine taken out of service until the parking brake could
be repaired the next day.
In short, the machine was never
used, and the petitioner has not established otherwise.
The testimony and evidence in this case establishes
that the pit area where the end loader in question would
normally be operating was flat, and with very little grade.
Further, the inspector conceded that during prior inspections
of the mine site he never observed the machine left unattended,
and in fact he conceded that in his experience, when an
operator has to leave the machine to go to the bathroom
or take lunch, the machine is always stopped, the front bucket
is lowered to the ground, and the operational brakes are set.
He also conceded that he has never cited the respondent for
a violation of mandatory standard 77.1607(p), which requires
that machine buckets be lowered to the ground when not in
use, and petitioner advanced no evidence to show that the
respondent has ever been cited for such infractions.
The inspector confirmed that the regular brakes used
to stop the end loader when it operated forward and in reverse
were adequate and operational, and no hazard was presented
while the machine was in ·operation. Although the inspector
stated on the face of the violation notice which he issued
that the inadequate parking brake would not hold the machine
against movement on a grade of ''approximately 5%," he conceded
during his testimony that it was less than 5%.

2135

The facts here also show that the pit area where the
machine in question would normally have operated was excavated
to a seam depth of some 16 to 18 inches, and the inspector
conceded that the 'two men he claimed he observed working
"downgrade" were in fact out of the pit area.
The inspector
also conceded that in the event the machine had rolled, it
would have come to rest at the edge of the pit, and absent
any credible showing that a 188,000 machine can jump up and
out of the pit, I cannot conclude that this was reasonably
likely to happen. Although the inspector indicated that there
was a ramp constructed in the pit to facilitate the machine
moving in and out, his "theory" that the machine could have
rolled up the ramp, out of the pit, and then rolled down
and struck the two men is rejected. There is absolutely
no credible f a~ts to establish that this was reasonably
likely to occur.
The inspector conceded that when he tested the parking
brake, he did so with the bucket up, and not down as it is
normally left when the operator leaves the machine. Further,
there is no evidence that the inspector ever observed the
machine parked in the pit, and he confirmed that he never observed
anyone around the machine while parked. Since the parties
failed to call the two men in question to testify, I have
no basis for determining where they were positioned in
relation to the machine, or where they would normally be
positioned once the loader was in operation. These are critical
facts to any determination as to the likelihood of an accident.
Based on all of the evidence and testimony here pre-sented
it seems clear to me that the inspector made his "S&S" finding
on an assumption that when and if the machine were placed
in service, the operator would park the machine with the
bucket up, in violation of section 77.1607(p), and that he
would not follow the normal operational procedures for securing
the machine when it is left unattended. Given the fact
that the inspector conceded that to his knowledge, end-loader
operators always follow those procedures, and given the fact
that the inspector offered no credible evidence to the contrary,
his assumptions are simply unsupportable.
I am convinced
that the inspector made his "S&S" finding in order to cover
every conceivable set or circumstances which may have triggered
an accident once the machine was placed in service. Such
a theory of "S&S" would require an inspector to find any
violation to be "S&S."
In my view, the only fact presented by the petitioner
to conceivably support an "S&S" finding in this case is
his testimony that the pit foreman admitted that he knew the

2136

parking brake was inadequate, and that the foreman had the
machine driven to the pit area and intended to put the
machine in service without telling the operator about the
brake condition. However, the inspector also confirmed that
the same employee who advised him of the inadequate brake
also advised him that this reason why the machine had been
parked 'in an area away from the pit where it would normally
be operating.
The respondent failed to call the pit foreman to rebut
the inspector's testimony, and also failed to rebut the inspector's
testimony during cross-examination. By the same token,
the petitioner failed to subpoena the pit foreman, and since
the inspector marked the "negligence" portion of his citation
to indicate a "reckless disregard" of the requirements
of the cited standard, I can only speculate that he -did so
on the basis of the pit foreman's purported admission. Even
so, based on all of the circumstances discussed above,
including the fact that the inspector immediately took the
loader out of service before it was operated in the pit,
the.totality of the circumstances presented do not establish
that an accident was reasonably likely to occur. Even if
the machine were placed in service with an inadequate parking
brake, I am of the view that the possibility of an accident
was remote and not reasonably likely to occur. Accordingly,
the inspector's "S&S" finding IS VACATED.
Size of Business and Effect of Civil Penalty on the Respondent's
Ability to Continue .itn Business
The parties stipulated that the respondent is a small-tomedium sized mine operator and that .the asse~sment of a
reasonable penalty will not adversely affect its ability to
continue in business.
I adopt these stipulations as my findings
and conclusions on these issues.
History of Prior Violations
Exhibit G-1 is a copy of a computer print-out summarizing
the number of violations assessed and paid by the respondent
for the period November 1, 1981, to October 31, 1983, for
the Heavner No. 1 Mine.
That information reflects a total
of eleven paid violations, three of which are for prior
violations of section 77.1605{b). However, since the petitioner
did not submit copies of these prior section 104(a) citations,
I have no way of knowing whether or not they were issued for
end loaders. However, I do note that two of the citations
were issued in November 1982, and are "single penalty"
assessments for $20 each, and the other one was issued in
June 1983, and was assessed at $50.

2137

Good Faith Abatement
The inspector confirmed that the violation was issued
at 12:00 noon on January 24, 1984, and that the conditions
were corrected and the violation abated the next day (Tr. 66).
Accordingly, I find that the violation was promptly abated in
good faith by the respondent.
Negligence
The inspector's unrebutted testimony in this case
strongly suggests that the foreman or pit superintendent,
had prior knowledge of the inadequate parking brake, but
nonetheless had the machine brought to the pit area in that
condition, fully intending to use it. The inspector's testimony
is as follows:
·
A. No, sir, the machine was in another area
when I arrived, and the foreman, Superintendent
Jim Payne sent another workman to get the loader.
And he didn't inform this guy about the condition,
so the guy went to another area and brought the
loader into this pit area. And when he was bringing
it down we checked it (Tr. 57).
And, at Tr. 76-77:
Q. Okay. Was Mr. Payne there when the machine
was brought to the area?
A.

Yes.

Q.

He's the fellow that asked them to bring it?

A.

Yes.

Q. Now, why would Mr. Payne do something like
that if he knew that the parking brake was
inoperative? Does that make sense, particularly
with a federal inspector there.
I don't know
Mr. Payne, I assume he has got better sense than
that, but maybe not, I don't know. Mr. Payne, if
you're here, I apologize for that, sir, but I
couldn't resist.
A.

I can't answer that.

Q.
I can't see the pit foreman
a foreman of some kind?

2138

is Mr. Payne

A. Superintendent, I think is the way they
have him listed.
Q. And there you are, a federal inspector there,
and you're telling me that Mr. Payne knew this
piece of equipment had defective parking brakes
and he tells the fellow to bring it over there and
put it in operation.
A.

Mr. Payne told me that he knew himself.

On the basis of the foregoing, I conclude and find that
the violation here resulted from the respondent's failure
to exercise the slightest degree of care to insure that the
inadequate brake condition was attended to before bringing
the cited machine to the pit area, fully intending to put
it into operation. Although I have considered the possibility
that the respondent had the machine parked because it intended
to repair the inadequate parking brake, absent any mitigating
testimony hy the respondent, I can only conclude that had
the inspector not removed the machine from service, Mr. Payne
would have allowed it to be put in service with the inadequate
brake condition. Under the circumstances, I conclude and
find that the violation resulted from gross negligence on
the part of the respondent, and this is reflected in the civil
penalty assessed by me for the violation.
Gravity
Although I have concluded that the violation here is
not significant and substantial, I cannot conclude that i t
was nonserious. While it is true that there was no reasonable
likelihood that an accident would occur, it seems to me that
given the fact that Mr. Payne apparently knew about the condition,
and was willing to take a chance and put the machine with
an inadequate parking brake, there was a possibility, albeit
unlikely, that an accident could occur. Accordingly, I
conclude and find that the violation was serious.
Penalty Assessment
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section 110(.i)
of the Act, I conclude and find that a civil panalty in the
amount of $300 is appropriate for the cited violation.
ORDER
The respondent IS ORDERED to pay a civil penalty in
the amount of $300 for a violation of mandatory standard

2139

section 77.1605(b), as stated in violation number 2077410,
issued by MSHA Inspector Lester Coleman on January 24, 1984,
and payment is to be made to MSHA within thirty (30) days
of the date ·of this decision and order. Upon receipt of payment,
this proceeding is dismissed.
I

/j~

cf,~

~~~~Koutras

Administrative Law Judge

Distribution:
Richard L. Collier, Esq., U.S. Department of Labor, Office of
the Solicitor, 555 Griffin Square; Suite 501, Dallas, TX 75202
(Certified Mail)
Robert J. Petrick, Esq., Turner Brothers, Inc., P.O. Box 447,
Muskogee, OK 74401 (Certified Mail)

/slk

2140

FEDERAL MINE SAFETY AND HEALTH REVIEV1 COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE. SUITE 400
DENVER. COLORADO

80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:SEP 12 1984

CIVIL PENALTY PROCEEDINGS
Docket No. CENT 82-1
A.C. No. 29-00096-03011

v.

Docket No. CENT 82-2
A.C. No. 29-00096-03012

PITTSBURG & MIDWAY COAL
MINING COMPANY,
Respondent

McKinley Strip Mine

DECISION
Appearances:

Jordana W. Wilson, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas,
for Petitioner;
John A. Bachmann, Esq., The Gulf Companies,
Denver, Colorado,
for Respondent.

Before:

Judge Morris

These cases, heard under the provisions of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., (the
"Act"), arose as a result of an inspection of respondent's coal
mine. The Secretary of Labor seeks to impose civil penalties
because respondent allegedly violated safety regulations
promulgated under the Act.
Respondent denies any liability under the Act.
After notice to the parties, a hearing on the merits was
held in Gallup, New Mexico on October 19, 1983.
The parties waived the right to file post trial briefs.
Issues
The issues are whether respondent violated the regulations;
if so, what penalties are appropriate.

2141

CENT 82-1
Citation 826733
This citation alleges a violation of Title 30, Code of
Federal Regulations, Section 77.1302 J, which provides as
follows:
§ 77.1302 Vehicles used to transport explosives.
(j) When vehicles containing explosives or detonators

are parked, the brakes shall be set, the motive power
shut off, and the vehicles shall be blocked securely
against rolling.
MSHA's evidence shows that on July 7, 1981 Federal Inspector
Lawrence Rivera issued this citation when he observed a parked
truck; it lacked chocks to prevent it from rolling. The truck,
which carried explosives, was located in the pit area (Transcript
at pages 12, 13; Exhibit P3). The truck would have to be moved
that day (Tr. 14-15).
Two miners were affected by this hazard which could cause a
fatality. The possibility of an accident was remote as the truck
was parked in a small dip in a coal seam (Tr. 13, 14, 52-53).
Chocks were brought in and placed to secure the vehicle (Tr. 15).
Discussion
The facts establish a violation of the regulation.
Respondent's witness Gary D. Cope agreed that the vehicle did not
have chocks (Tr. 136, 137).
The evidence shows the truck was parked in a dip. Accordingly, it was not likely to move in any event. The foregoing
evidence relates to issues of gravity and negligence. These are
factors to be considered in assessing a civil penalty.
Citation 826734
This citation alleges respondent violated 30 C.F.R.
It provides:

§ 77.1110, a performance standard.

§ 77.1110 Examination and maintenance of

firefighting equipment.
Firefighting equipment shall be continuously maintained in a usable and operative condition. Fire
extinguishers shall be examined at least once every
6 months and the date of such examination shall be
recorded on a permanent tag attached to the extinguisher.

2142

Inspector Rivera issued this citation when he observed that
the hose and nozzle were missing on a fire extinguisher (Tr. 16,
17; P4).
One worker was exposed to the hazard caused by this
condition on the company's pickup truck (Tr. 18).
The condition was abated by installing usable equipment (Tr.
19).
Respondent's witness Cope produced photographs of the SBC
Chemical type fire extinguishers installed on the company's
pickup trucks (Tr. 104, lOS; Exhibit D4). Respondent's photographs also show the performance of the extinguisher. It is
suitable for the use intended (Tr. 110-116; D4 thru D7).
The manufacturer's specifications do not provide a hose for
this particular extinguisher. The hand operated unit directs the
flow of its contents through a short one inch nozzle at the
discharge point.
Discussion
The cited regulation requires that firefighting equipment
shall be maintained in a usable and operative condition. Many
extinguishers are equipped with a hose together with an attached
nozzle. However, even though these extinguishers were not so
equipped, they are, nevertheless, in a usable and operative mode.
Hence, respondent did not violate the regulation.
For these reasons this citation should be vacated.
Citation 826737
This citation alleges a violation of 30 C.F.R. § 77.1110,
cited in the previous citation.
The inspector issued this citation because the hose and
nozzle were missing on the extinguisher. The equipment was on
truck number 121. The cited vehicle was different from the one
previously cited. Respondent abated the citation by installing
usable equipment (Tr. 20, 21; PS).
Respondent's evidence indicates that the same type of
equipment existed as discussed in connection with the prior
citation (Tr. 104-lOS, 109, 113-114).

2143

Discussiou
This citation should be vacated for the same reasons
discussed in connection with Citation 826734.
Citation 826741
This citation alleges a violation of 30 C.F.R.
§ 77.1109(c)(l) which provides:

(c)(l) Mobiie equipment, including trucks, front-end
loaders, bulldozers, portable welding units, and augers,
shall be equipped with at least one portable fire extinguisher.
Inspector Rivera issued this citation when he observed a
forklift without a fire extinguisher (Tr. 22, 23; P6). The
forklift was observed when it was approaching the shop. At that
point it was about 600 feet away from the shop (Tr. 23-24; PlO).
One or two miners were affected by the hazard arising from
the lack of a fire extinguisher (Tr. 25-26). An extinguisher was
installed to abate this condition (Tr. 26-27).
Respondent's evidence indicates its forklift remains in the
area of a single structure which consists of the shop, warehouse
and office building (Tr. 139). The forklift normally will go 75
feet to the open air storage. Then it will travel about 50 feet
to the fuel dock.
In addition, it will encompass 100 feet to the
other end of the oil dock (Tr. 139). These areas all have
firefighting equipment (Tr. 139, 140).
Discussion
Respondent considers the forklifts are used in connection
with warehouse and open air storage. Therefore, they constitute
"auxiliary equipment" (Tr. 103, 104). Section 77.1109(c)(3)
refers to auxiliary equipment in the following terms:
(3) Auxiliary equipment such as portable drills,
sweepers, and scrapers, when operated more than
600 feet from equipment required to have portable
fire extinguishers, shall be equipped with at least
one fire extinguisher.
A single credibility issue arises in connection with this
citation. Inspector Rivera indicated that he observed the
forklift when it was about 600 feet from the shop (Tr. 23-24).
On the other hand, respondent's witness Cope testified as to the
general are~.
He indicated it would not have been possible for

2144

the forklift to have been 600 feet from the shop and still remair
·on a paved area (Tr. 101-102).
I credit respondent's evidence. Witness Cope would be more
familiar with the area where the forklift operates. In addition,
it is apparent from his testimony that Inspector Rivera was
unsure of the location of the forklift in relation to the shop
area when he observed it (Tr. 23, 24).
The principal issue then evolves into whether a forklift is
"mobile" or "auxiliary" equipment. If the latter no fire extinguisher is required.
I conclude that a forklift constitutes mobile equipment.
This conclusion rests on several facts. First of all, a forklift
is "capable of moving" and it thus meets the definition of being
"mobile", Webster's New Collegiate Dictionary, 732, (1979). In
addition, Section 77.1109(c)Cl) describes certain types of mobile
equipment whereas Section 77.1109Cc)(3) describes certain types
of auxiliary equipment. I find that a forklift is more akin to
the equipment the standard describes as "mobile" than to the
equipment described as "auxiliary".
The citation should be affirmed.
Citation 826744
This citation alleges a violation of 30 C.F.R. § 77.604
which provides:
§ 77.604 Protection of trailing cables.

Trailing cables shall be adequately protected to
prevent damage by mobile equipment.
Inspector Rivera wrote this citation when he recognized
eight tire marks (crossing and returning), on a 23,900 volt cable
(Tr. 28; P7). The cable, in an obvious location alongside the
roadway, supplied power to a dragline (Tr. 28, 29).
A rupture of the cable could shock a person. In addition,
an explosion could occur. Severe burns, electrical shock and
possibly a fatality could result from this condition (Tr. 28-30).
The condition was abated when the miners were instructed to avoid
the cable (Tr. 31).
Respondent's witness agreed there were eight tire marks on
the cable (Tr. 122). The top soil had not been removed; the soil
was sandy and soft (Tr. 123).

2140

The cables themselves are protected with GFI ground fault
interrupters. This safeguard causes the power to trip out if a
cable failure occurs (Tr. 126).
The company did not know who had run over these cables. In
the past, the company has disciplined two or three employees for
driving over its cables (Tr. 134-135).
Discussion
This regulation requires that trailing cables shall be adequately protected to prevent damage. In the instant case it is
unrefuted that the cable was lying on the ground and it had been
run over by mobile equipment (Tr. 75). Adequate protection would
include barricading the area, burying the cables or suspending
the cables overhead (Tr. 87).
In his closing argument respondent's counsel relies on
C.F.&.I. Steel Corporation, 3 FMSHRC 2168, Cl981). In the cited
case Judge John A. Carlson vacated a citation involving an
alleged violation of the same standard. Judge Carlson ruled in
his case that he was more persuaded by respondent's inferences
than those urged by the government, 3 FMSHRC at 2169.
The case relied on by respondent is not controlling. On the
contrary, in this case, I am persuaded by Inspector Rivera's
testimony. An explosion could be caused by the sharp material
under the surface of the cable. It had obviously been run over
by a vehicle (Tr. 28-29). In addition, Inspector Rivera has a
considerable background as an MSHA coal mine inspector. This
experience causes me to accept his opinion of the hazard involved
(Tr. 7, 8; P2).
The citation should be affirmed.
Citation 826745
This citation alleges a violation of 30 C.F.R. § 77.204
which provides:
§ 77.204 Openings in surface installations; safeguards.

Openings in surf ace installations through which men
or material may fall shall be protected by railings,
barriers, or covers or other protective devices.
Inspector Rivera issued Citation 826745 because the operator
failed to provide a railing at the opening of a loading dock.

2148

The dock, adjacent to the warehouse, is 2~ feet long and 4 feet
deep (Tr. 33, 34; P&, Pll). A worker or equipment could fall to
the concrete below (Tr. 34).
One worker was affected by this hazard (Tr. 37).
The condition was abated when a broken hook was replaced by
welding it at one side (Tr. 38). The operator of the forklift
requested some type of protection here for this condition (Tr.
67).
In Inspector Rivera's opinion the opening here is in a
vertical surface. It is similar to a door opening (Tr. 69-70).
Discussion
In support of its motion to dismiss respondent relies on
State ex. rel. City Iron Works v. Ind. Com., 368 N.E. 2d 291,
(1977).
In the cited case a worker fell from the edge of a roof.
The Appellate Court decision construes three sections of the Ohio
Code of Specific Safety. The requirements of the Ohio Code are
considerably narrower than the scope of 30 C.F.R. Section 77.
Accordingly, City Iron Works is not controlling.
In this case the Secretary's regulation, 30 C.F.R. § 77.200,
defines the scope of surface installations. It requires an
operator to maintain all mine structures, enclosures or other
facilities in good repair to prevent accidents and injuries. The
general description of a surface installation in Section 77.200
is sufficiently broad to include respondent's loading dock. On
the facts here it is established that miners could fall from the
dock if a protective chain was not used to provide a warning or
prevent a fall.
In addition, a chain had been furnished across
this opening before this citation was issued. Inspector Rivera
observed that a hook on one side had broken off. The condition
was abated by rewelding the hook (Tr. 35, 38).
The citation should be affirmed.
CENT 82-2
Citation 826746
This citation alleges a violation of 30 C.F.R. § 77.604, relating to protecting trailing cables, cited, supra.
Inspector Rivera wrote this citation when he saw tire marks
from where a pickup had run over a cable. The pickup, adjacent
to the cable, had identical tire treads (Tr. 40). This was at a
different location than the previous citation (Tr. 39, 40).

2147

The cable, carrying 23,900 volts, involves an electrical
shock hazard (Tr. 41). Men in the pickup as well as men moving
the cable would be affected by such a hazard (Tr. 41).
The condition was obvious because it was adjacent to the
road. The hazard was abated by installing a berm between the
road and the cable (Tr. 43). According to the inspector, the
mine superintendent knew the condition existed (Tr. 44-45).
Discussion .
The uncontroverted facts establish a violation of the
regulation. The citation should be affirmed.
CIVIL PENALTIES
The six criteria for assessing a civil penalty are set forth
in 30 u.s.c. § 820Ci>.
In considering the statutory criteria I find that the
operator has a minimal adverse history. Five violations were
assessed between August 8, 1979 and January 10, 1980 (Exhibit Pl).
The penalties, as proposed, are appropriate in relation to the
large size of the operator (Tr. 9). In those citations where I
find a violation I also find that the operator was negligent
because the violative conditions were open and obvious. As
previously discussed the gravity and negligence concerning
Citation 826733 are overstated and the penalty should be reduced.
The gravity of the remaining citations is apparent on the facts.
In favor of the operator is its good faith in rapidly abating the
defective conditions.
On balance, I deem the following penalties to be appropriate:
CENT 82-1
Citation
826733
826734
826737
826741
826744
826745

Proposed
Assessment
$170
66
72
84
180
122

2148

Disposition
$ 85
Vacate
Vacate
84
180
122

CENT

82-2

Proposed
Assessment
$78

Citation
'826746

Disposition
$78

Based on the foregoing findings of fact and conclusions of
law I enter the following:
ORDER
In CENT 82-1
1. The following citations are affirmed and a civil penalty
is assessed as indicated:
Citation
826733
826741
826744
826745

Penalty
$ 85.00
84.00
180.00
122.00

In CENT 82-2
826746

$ 78.00

2. The following citations and all penalties therefor are
vacated.
In CENT 82-1
Citation 826734
Citation 826737

Distribution:
Jordana W. Wilson, Esq., Office of the Solicitor, U.S. Department
of Labor, 555 Griffin Square, Suite 501, Dallas, Texas 75202
(Certified Mail)
John A. Bachmann, Esq., The Gulf Companies, 1720 South Bellaire
Street, Denver, Colorado 80222
(Certified Mail)
/blc

2149

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA· 22041

SECRETARY OF L.AB,OR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

SEP 12 1984

CIVIL PENALTY PROCEEDING
Docket No. KENT 84-151
A. C. No. 15-13881-03520
Pyro No. 9 Slope
William Station

v.
PYRO MINING COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
Before:

Judge Steffey

Counsel for the Secretary of Labor filed on August 30,
1984, a motion for approval of settlement in the above-entitled
proceeding. Under the parties' settlement agreement, respondent would pay a reduced penalty of $450 for a single alleged
violation of 30 C.F.R. § 75.200 in lieu of the penalty of $800
proposed by MSHA.
The alleged violation here at issue is one which could
not be disposed of in my decision issued July 26, 1984, in
this proceeding because it was not a part of the record resulting from the hearing held in Docket Nos. KENT 84-87-R and KENT
84-88-R which was the basis for the decision issued on July 26,
1984. Although the Cormnission issued a "Direction for Review"
of that decision on August 24, 1984, the issues to be considered by the Cormnission do not pertain to the remaining issues
in this proceeding which have been settled by the parties.
Section llO(i) of the Federal Mine Safety and Health Act
of 1977 lists six criteria which are required to be used in
determining civil penalties. The motion for approval of settlement discusses those criteria. The mine here involved produces about 1,600,000 tons of coal annually and respondent's
production on a company-wide basis is approximately 3 million
tons per year.
Those figures support a finding that respondent is a large operator and that penalties in an upper range
of magnitude should be assessed to the extent that they are
determined under the criterion of the size of the operator's
business.
The motion for approval of settlement states that respondent paid penalties for 40 previous violations during the
period from December 1982 to December 1983, whereas the proposed assessment sheet in the official file indicates that

2150

respondent paid penalties for 25 alleged violations during.125
inspection days for the 24-month period from January 1982 to
January 1984. MSHA's proposed penalty of $800 is based on the
history of previous violations given in the proposed assessment
sheet. When 25 violations occurring during 125 inspection days
are evaluated under the provisions of MSHA's assessment formula
in 30 C.F.R. § 100.3(c), the violations per inspection day are
so few that no part of the penalty proposed by MSHA could have
been assigned under the criterion of history of previous violations. Since I am dealing with a motion to approve settlement
of MSHA's proposed penalty, it is appropriate for me to consider
the information given in the proposed assessment sheet, rather
than the somewhat inconsistent figure of 40 previous violations
given in the motion for approval of settlement.
Additionally, it should be noted that a single number of
previous violations is hardly suitable for evaluating a respondent's history of previous violations because it cannot be applied under section 100.3(c) of the assessment formula unless
the number is also associated with the number of inspection days
which occurred during the time that the violations were accumulated.
In most cases which go to hearing, the Secretary's counsel provides a computer printout which lists previous violations
along with the dates on which they were cited. That kind of information enables a judge to determine whether the violations
occurred many months prior to the violation under consideration
or immediately prior to the violation under consideration. Violations of the same standard occurring immediately prior to the
violation under consideration show that respondent's history is
not favorable, whereas violations which have occurred a year or
more prior to the violation under consideration show a trend
toward an improvement in safety. Unless a judge has the kind of
information described above, it is difficult to evaluate the
criterion of history of previous violations. As indicated above,
however, I am relying upon the information given in the proposed
assessment sheet in this proceeding and that shows that no part
of MSHA's proposed penalty was assigned under the criterion of
history of previous violations.
The motion for approval of settlement states that respondent abated the violation within the time provided and MSHA's
narrative findings indicate that the violation was abated "within a reasonable period of time", but neither the motion for approval of settlement nor MSHA's narrative findings indicate
whether any portion of the penalty was assigned under the criterion of the operator's good-faith effort to achieve rapid compliance. My practice has always been to increase a penalty only
if there is information available to show that respondent did
not make a good-faith effort to comply, and to decrease the penalty only if there is evidence to show that the operator made an
outstanding effort to comply.
If the operator achieves compliance within the time given by the inspector, I consider that to

21a1

be a normal good-faith effort which requires neither an increase
nor decrease in the penalty. That appears to be the treatment
given to the criterion of good-faith abatement by MSHA and I
find that it was appropriate for no portion of the penalty to be
assigned under the criterion of good-faith abatement.
The motion for approval of settlement states that payment
of the penalty will not have an adverse effect on the ability of
respondent to continue in business. Therefore, MSHA appropriately did not reduce the penalty under the criterion that payment of large penalties would cause respondent to discontinue in
business.
Consideration of the remaining two criteria of negligence
and gravity requires a brief discussion of the nature of the
alleged violation. The inspector alleged that a violation of
section 75.200 had occurred because respondent had failed to
install 6 timbers at each crosscut along the supply entry to
within 240 feet of the tailpiece of the conveyor belt, as required by the roof-control plan. Out of 11 crosscuts, four had
the timbers set, four of them had timbers set on one side, and
three did not have timbers set at all.
The motion for approval
of settlement agrees that the inspector properly considered the
violation to have been associated with a high degree of negligence so that no reduction in the penalty should be made under
the criterion of negligence.
Since the parties have not based a reduction of MSHA's
proposed penalty on any of the five criteria discussed above,
it is obvious that all of the reduction has to be made under
the criterion of gravity.
The motion for approval of settlement bases the reduced penalty primarily on the fact that the
inspector had evaluated the criterion of gravity by checking
item 21C on his citation to show that nine persons could have
been expected to be exposed to injury if a roof fall had occurred. The motion states that all of the crosscuts at issue
were a long distance from the face area and that it would be
highly unlikely that a roof fall in the supply entry would affect all nine persons working on the section which was served
by the supply entry.
The fact that less than nine persons would be affected by
a roof fall, if one had occurred, is a reason to reduce the penalty, but some additional discussion may be helpful in showing
why the parties' settlement agreement should be granted.
It
should be noted that MSHA's proposed penalty of $800 is based
on narrative findings which state that the inspector's evaluation of the alleged violation has been considered. The narrative findings do not indicate, however, how much of the penalty
was assigned under the criterion of gravity as opposed to the
criterion of negligence.
Therefore, it is not possible to know

2152

how much should be deducted from the proposed penalty just because the inspector may have assumed incorrectly that nine persons would have been affected by any roof fall that might have
occurred in the supply entry.
On the other hand, the narrative findings do state that the
six timbers were required to be set at crosscuts to within 240
feet of the face, whereas the inspector's citation stated that
they had to be set within 240 feet of the tailpiece of the conveyor belt. Therefore, the person who prepared the narrative
findings may have considered the violation to be more serious
than it really was because he or she may have been evaluating the
lack of timbers as a matter which was a rather constant threat
during actual production operations, rather than a danger which
would only have affected a person traveling in the supply entry
at a considerable distance from the working section.
Any time that penalties are determined on the basis of subjective judgments, as occurred in this instance, it is difficult
to say that a penalty should be precisely $800 as proposed by
MSHA or $450 as agreed upon by the parties for purpose of settlement.
I believe that the discussion above shows that a penalty
of $450 is reasonable in this instance and I find that the parties' settlement agreement should be approved.
WHEREFORE, it is ordered:
(A)
The motion for approval of settlement is granted and
the parties' settlement agreement is approved.
(B)
Pursuant to the parties' settlement agreement, Pyro
Mining Company, within 30 days from the date of this decision,
shall pay a civil penalty of $450 for the violation of section
75.200 alleged in Citation No. 2074793 dated January 14, 1984.

~a.~~

Richard C. Steffey
~
Administrative Law Judge
Distribution:
Darryl A. Stewart, Esq., Office of the Solicitor, u. S. Department
of Labor, Room 280, U.S. Courthouse, 801 Broadway,· Nashville, TN
37203 (Certified Mail)
William M. Craft, Assistant Director .of Safety, Pyro Mining Company, P. O. Box 267, Sturgis, KY 42459 (Certified Mail)

yh

2153

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

:

..

v.

SEP 19 1984

80204

CIVIL PENALTY PROCEEDING
Docket No. "WEST 82-58-M
A.C. No. 45-02582-05002
Pole Road Pit No. 1 Mine

FERNDALE READY MIX & GRAVEL,
INC. I
Respondent

.

DECISION
Appearances:

Ernest Scott, Jr., Esq., Office of the Solicitor,
U.S. Department of Labor, Seattle, Washington,
for Petitioner;
Mr. William A. vanWerven, President, Ferndale Ready
Mix & Gravel, Inc., Ferndale, Washington,
appearing Pro Se.

Before:

Judge Morris

This case, heard under the provisions of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., (the
"Act"), arose from an inspection of respondent's surface sand and
gravel operation. The Secretary of Labor seeks to impose civil
penalties because respondent allegedly violated various safety
regulations promulgated under the Act.
After notice to the parties, a hearing on the merits was
held in Bellingham, Washington on January 9, 1984.
The parties did not file post trial briefs.
Issues
The threshold issue is whether a Congressional funding
resolution prevents MSHA from proceeding with this case.
The secondary issues are whether respondent violated the
various regulations; if so, what penalties are appropriate.
Stipulation
At the commencement of the hearing the parties stipulated as
follows:

2154

1. Respondent, Ferndale Ready Mix & Gravel, Inc., a
corporation, is the owner and operator of the Pole Road Pit No. 1
Mine, a sand and gravel operation located at Everson, Whatcom
County, Washington.
2. Respondent was the owner and operator of Pole Road Pit
No. 1 Mine, at all times material to this case.
3. Respondent's business affects commerce, and the Mine
Safety and Health Review Commission has jurisdiction to hear this
case.
4. Respondent admits paragraph III, of the petition filed
in WEST 82-58-:M.
5. As a result of an inspection of the Pole Road Pit No. 1
Mine, Everson, Washington, by Federal Mine Safety and Health
Inspector James Broome on July 28, 1981, Citations Nos. 588681,
588682, 588683, 588715, 588716, 588717, 588718, 588719, and
58872°0, were issued to Respondent.
6. Copies of the aforesaid citations are contained in
Exhibit "A" to the Petition for Assessment of Penalty filed in
this case by petitioner, and may be admitted into evidence for
the sole purpose of showing they were issued.
7. Orders of Withdrawal Nos. 587071, 587058, 587059,
587060, 587141, 587142, 587143, 587144, and 587145, copies of
which are contained in Exhibit "A" to the petition for assessment
of penalty filed in this case, were issued to respondent on
September 2, 1981, by Federal Mine Safety and. Health Inspector
David Estrada.
8. Copies of the aforesaid Orders of Withdrawal may be
admitted into evidence for the sole purpose of showing they were
issued.
9. As of the date (September 2, 1981) Inspector David
Estrada issued the aforesaid Orders of Withdrawal, respondent had
not yet corrected the conditions identified in the citations
referred to in numbered paragraph No. 5 above.
10. Respondent corrected the conditions referred to in
numbered paragraph No. 5, herein above and came into compliance
with the Federal Mine Safety and Health Act of 1977, and
applicable regulations on or about September 10, 1981.
11. During the two year period ending July 28, 1981,
respondent did not have any history of violations under the Act.
12. Payment of the proposed penalties ($613) will not affect
respondent's ability to continue in business.

2155

13. ThE ?8le Road Pit No. 1 mine produced 15-20 thousand
tons of wash materials during 1980.
14. The .Pole Road Pit No. 2 mine produced 9-10 thousand tons
of wash materials during 1981.
15. Respondent's annual dollar volume of business done or
sales made during 1980, 1981, and 1982 are set forth below:
1980 - $60,000
1981 - $40,000
1982 - $50,000
16. Respondent had approximately the following number of
production employees during the following years:
1980 - One part time
1981 - One part time
1982 - One part time
17. At the commencement of the hearing it was further
stipulated that Mr. VanWerven and his son do not contest the
factual allegations contained in the nine citations issued by
James Broome (Transcript at pages 5 and 6).
MSHA's fiscal authority
A threshold issue concerns MSHA's authority to expend funds
in this case. The evidence on this issue is uncontroverted.
MSHA inspected this sand and gravel operation and issued
citations on July 28, 1981. Orders of withdrawal were issued on
September 2, 1981. On December 18, 1981 respondent filed its
notice of contest.
On December 15, 1981 President Reagan signed H.R.J. Res.
370, Pub. L. No. 91-92, § 131, 95 Stat. 1183, 1199 (1981). The
foregoing Congressional funding resolution prohibits MSHA from
enforcing the Mine Safety Act provisions with respect to various
operations including sand or gravel activities (Exhibit J-1).
On January 4, 1982 MSHA wrote to respondent and indicated
that the foregoing funding resolution restricted the agency from
enforcing the Act. MSHA's letter further indicated that

2156

respondent's case would "not be referred to the Federal Mine
Safety and Health Review Commission and no further action will be
taken at this time" (Exhibit R-1}.
The above prohibition which arose from the funding resolution
did not continue in effect. Jurisdictiori over sand and gravel
was returned to MSHA when President Reagan signed the fiscal 1982
supplemental appropriations bill on July 18, 1982 (Exhibit J-1}.
On this record it does not appear that MSHA expended any
funds on this case during the time the funding prohibition was in
effect. Once jurisdiction was returned to MSHA, in July 1982,
the agency could legally proceed with the prosecution of this
action. The case was not presented until January 1984, long
after the funding prohibition had been dissolved.
On a related case deciding jurisdiction in relation to the
same Congressional funding resolution see the Commission decision
of Secretary on behalf of Cooley v. Ottawa Silica Company, 6
FMSHRC 516, 525 (1984}.
MSHA is not in violation of the funding resolution,
accordingly, the agency complied with the law in presenting its
evidence in this case.
Citation 588681
This citation proposes a civil penalty of $34. Respondent
does not contest the factual allegations in the citation. These
allegations are, in part, as follows:
The elevated walkway around the wash screen was not
kept clear of rocks and dirt on the drive side of the
screen. The buildup presented a tripping hazard to
person walking on the walkway.
(Exhibit E-1}.
The citation allegedly violated is contained in Title 30,
Code of Federal Regulations, Section 56.11-2, which provides as
follows:
56.11-2 Mandatory. Crossovers, elevated walkways,
elevated ramps, and stairways shall be of substantial
construction provided with handrails, and maintained
in good condition. Where necessary, toeboards shall
be provided.
MSHA Inspector James B. Broome indicated that he inspected
respondent's mine on July 28, 1981. (Tr. 7, 9).

2157

The walkway cited by the inspector was eight to nine feet
above ground (Tr. 11). The wash screen was in operation and one
person was exposed to the loose rocks on the walkway. Injuries
that could be sustained would range from a minimal injury to a
fatality (Tr. 11, 12; Exhibit ElO). The inspector concluded that
management was not aware of this condition (Tr. 10-11).
Respondent presented no evidence concerning this citation.
Discussion
The Commission previously affirmed a violation of this
regulation in a factual setting where there were tools, hooks,
wire rope and rocks lying near the edge of the elevated walkway.
In addition, there was no toeboards around the edge of the
platform to prevent the loose material from falling over the edge
and striking employees below. El Paso Rock Quarries, Inc., 3
FMSHRC 35, 39. The writer is bound by the above Commission
precedent.
For these reasons Citation 588681 should be affirmed.
Citation 588682
This citation proposes a penalty of $72 and it reads, in
part:
The V-belt drive for the lead pulley of the wash screen
feed conveyor was not guarded. It was about 5 1/2
feet above the level of its wash screen walkway and
readily accessible to a person on the walkway.
(Exhibit E-2).
The citation allegedly violated, 30 C.F.R. 56.14-1,
provides:
Guards
56.14-1 Mandatory. Gears; sprockets; chains; drive,
head, tail, and takeup pulleys; flywheels; couplings;
shafts; sawblades; fan inlets; and similar exposed
moving machine parts which may be contacted by persons,
and which may cause injury to persons, shall be guarded.

2158

Inspector Broome, supplementi~g the factual allegations in
the citation, testified that this violative condition was in
plain sight. It should have been known to respondent.
In
addition, the inspector had previously advised the company that
it was not in compliance concerning the V-belt. No citation had
been previously issued for this condition because the plant was
not then operating (Tr. 12-14).
The same wash screen appears in this citation as in the
previous citation (Tr. 13-14). The V-belt drive is 5 1/2 feet
from the walkway; the pulley itself is directly in the center of
the walkway (Tr. 15; Exhibit E-11).
This condition could cause injuries ranging from bruised
fingers to the loss of a hand (Tr. 14-15).
Respondent's witness Larry William VanWerven testified that
inspectors on previous occasions had not required guards for the
conditions cited here (Tr. 35-38).
Discussion
The facts establish a violation of Section 56.14-1. On the
facts of the case see the Commission decision of Missouri Gravel
Company, 3 FMSHRC 2470 (1981).
Respondent's defense is generally asserted as to all the
guarding citations. It is in the nature of a collateral estoppel
against MSHA because the inspectors did not previously issue
citations for these same violative conditions.
The fact that citations were not previously issued for
violations of the guarding standard does not invoke the doctrine
of collateral estoppel. The inspectors have different areas of
expertise and it may well be that for some particular reason a
violative condition is (or is not) brought to an inspector's
attention. The doctrine cannot be invoked here to deny miners
the protection of the Mine Safety Act.
I have previously refused
to apply the doctrine in similar circumstances. Servtex
Materials Company, 5 FMSHRC 1359 (1983); Kennecott Minerals
Company, WEST 82-155-M (August 1984); see also the Commission
decision in King Knob Coal Company, Inc., 3 FMSHRC 1417 (1981).
Respondent generally raised this issue and this ruling
applies to Citation 588716, 588717, 588718, infra.
The citation should be affirmed.

2158

Citation 588683
This citation proposes a penalty of $36 and it reads, in
part:
The plant operator did not have a method of communication to summon help in case of an emergency.
(Exhibit E-3).
The citation alleges respondent violated 30 C.F.R. 56.18-13
which provides:
56.18-13 Mandatory. A suitable communication
system shall be provided at the mine to obtain assistance in the event of an emergency.
In addition to the factual allegations in the citation,
Inspector Broome testified there was no means to summon help if a
worker was injured. But no employee was exposed to this hazard
since this was a one man operation (Tr. 16-17).
Larry VanWerven testified that there was a private business
located about 750 feet from the walkway. The business was open
six days a week from 9 a.m. to 5 p.m. (Tr. 34, 35).
Discussion
The facts establish a violation of the regulation. The
availability of a business telephone 750 feet from the walkway is
not a "suitable" communication system.
It is both too remote and
under the control of another.
Citation 588715
This citation proposes a penalty of $195 and it reads, in
part:
The 966 Cat front end loader, which was feeding the
plant and loading customer trucks did not have the
automatic backup warning alarm in working order.
The large muffler prevented the operator from having
a clear view to the rear.
(Exhibit E-4)
The citation alleges respondent violated 30 C.F.R. 56.9-2.
The correct standard would be 30 C.F.R. 56.9-87. Inasmuch as
respondent does not dispute the factual allegations in the
citation, pursuant to the Federal Rules of Civil Procedure, the

2160

citation is amended to read 30 C.F.R. 56.9-87. Fed. R. Civ. P,
Rule 15(b), Usery v. Marquette Cement Manufacturing Company, 568
F. 2d 902 1977 (2nd Cir).
30 C.f.R. 56.9-87 provides as follows:
56.9-87 Mandatory. Heavy duty mobile equipment shall
be provided with audible warning devices. When the
operator of such equipment has an obstructed view to
the rear, the equipment shall have either an automatic
reverse signal alarm which is audible above the surrounding noise level or an observer to signal when it
is safe to back up.
Witness Broome observed that at the time of his inspection
only one worker was present. Hence, there was no exposure to
employees. But customers who were loading at the· time were
exposed to this hazard (Tr. 16-18).
Mr. VanWerven told the inspector that he didn't know the
truck lacked a backup alarm (Tr. 18).
Respondent offered no evidence in connection with this
violation.
The facts establish a violation. The citation should be
affirmed since the lack of knowledge of this defect does not
constitute a defense.
Citation 588716
This citation proposes a penalty of $60 and it reads, in
part:
The tail pulley of the pea gravel conveyor did not have
a guard to prevent someone from getting caught in the
moving machinery.
(Exhibit E-5)
The standard allegedly violated regarding guards, 30 C.F.R.
56.14-1, is set forth, supra.
The MSHA inspector testified that he had informally advised
Mr. VanWerven 2 to 6 months before the inspection that the
conveyor, which was in plain sight, needed a guard (Tr. 19).
The operator of the conveyor was the only worker exposed
(Tr. 19).

2161

Discussion
The facts establish a violation of the regulation. The
defense of collater~l estoppel has been previously discussed and
it is without merit.
Citation 588717
This citation proposes a penalty of $60 and it reads, in
part:
The tail pulley of the 7/8" rock conveyor did not have a
guard over the pinch points to prevent a person from
getting caught in the moving machinery.
(Exhibit E-6)
The standard allegedly violated, 30 C.F.R. 56.14-1, is set
forth, supra.
-Inspector Broome indicated he had notified Mr. VanWerven
about this condition. One worker was exposed to the violative
condition which could cause injuries ranging from fractured hands
to a fatality (Tr. 19-21).
This tail pulley, about knee high, was near a footing at the
exit end of the screen (Tr. 21).
Respondent's evidence generally indicated that other
inspectors failed to require guards (Tr. 35-36).
Discussion
The testimony and the photographs (Exhibit E-13) establish
a violation of the standard. Respondent's defense has been
previously discussed and found to be wanting.
The citation should be affirmed.
Citation 588718
This citation proposes a penalty of $60 and it reads, in
part:
The tail pulley of the 1 1/2" rock conveyor did not
have a guard to prevent someone from getting caught
in the pinch points of the moving machinery.
(Exhibit E-7)
The standard allegedly violated, relating to guards, 30
C.F.R. § 56.14-1, is set forth, supra.

2162

Inspector Broome testified that one worker was exposed to
this hazard. The frequency of his exposure would depend on the
number of times it would be necessary to shovel out the debris at
the tail pulley.
The same type of an accident could occur as with other
unguarded tail pulleys. An accident could range from a bruised
hand to the loss of an arm to a fatality (Tr. 23).
The tail pulley was in plain sight.
In addition, the
inspector had informally advised the company about this condition
(Tr. 22-23).
Discussion
The facts establish a violation of the standard.
ruling applies to the defense of collateral estoppel.

The same

Citation 588719
This citation proposes a penalty of $44 and it reads, in
part:
The walkway around the wash screen had an opening
on the sand screw end through which a man could fall
or step into the worm of the sand screw.
(Exhibit E-8)
The standard allegedly violated, 30 C.F.R. 56.11-12,
provides:
56.11-12 Mandatory. Openings above, below, or near
travelways through which men or materials may fall
shall be protected by railings, barriers, or covers.
Where it is impractical to install such protective
devices, adequate warning signals shall be installed.
The inspector saw one employee exposed to this condition.
Each time the employee walked around the walkway he had to step
over the hole in the screen. The hole, about two feet by two
feet was in plain sight CTr. 24). A person could fall 2 1/2 to 3
feet if he fell through the hole (Tr. 25).
Discussion
The facts and the photograph CE-14) clearly establish a
violation of the regulation. Respondent's defense has been previously discussed. It is again denied.
Citation 588720
This citation proposes a penalty of $52 and it reads, in
part:

2163

The handrail on the drive side of the wash screen was
incomplete. A section of walkway about 8-10 foot long
did not have a handrail and a chain that would have
blocked off the walkway was down the w~lkway was elevated
about 2' off the ground.
(Exhibit E-'.)
The standard allegedly violated, 30 C.F.R. 56.11-2, was
cited in connection with the first citation in this decision.
The inspector testified that a 42 inch handrail encompassed
the walkway; except there was no handrail for 8 to 10 feet along
the walkway.
In addition, a chain was not hoo~ed to block off
access at the end of the walkway (Tr. 26, 27).
One worker was exposed to this condition.
If he fell
backwards off of the eight foot high walkway his injuries could
range from minimal to fatal (Tr. 26-27).
The inspector had previously notified the operator of this
condition <Tr. 25).
Discussion
The facts establish a violation of the regulation. The
handrail on the elevated walkway was not of a "substantial
construction" since a portion of the guard rail was missing.
Respondent's defense has been previously discussed and
denied.
The citation should be affirmed.
CIVIL PENALTIES
Section llO(i) of the Act, now 30 U.S.C. 820Ci), sets forth
the criteria to be considered in assessing civil penalties.
Respondent has no adverse prior history relating to the
issuance of any citations. The business, as noted in the
stipulation, is quite small. The respondent was highly negligent
in that these conditions were open and obvious.
In addition,
before these citations were issued, respondent had been
informally advised by Inspector Broome of the conditions existing
in Citations 588716, 588717, 588718 and 588720. The parties
stipulated that the imposition of the proposed penalties will not

2164

affect respondent's ability to continue in business. The gravity
of each violation is severe and such gravity is apparent on the
record.
A keystone of the Act is good faith compliance. In this
case respondent did not demonstate any statutory good faith
because the violative conditions cited by Inspector Broome were
not abated until withdrawal orders were issued by MSHA Inspector
David Estrada on September 2, 1981 (Stipulation, paragraph 9).
Considering the statutory criteria, and based on the entire
record, I am unwilling to disturb the penalties proposed for
these citations.
Based on the foregoing findings of fact and conclusions of
law I enter the following:
ORDER
The following citations and the proposed penalties therefor
are affirmed:
Citation
588681
588682
588683
588715
588716
588717
588718
588719
588720

Penalty
$ 34
72
36
195
60
60
60
44
52

Respondent is ordered to pay to the Mine Safety and Health
Administration the total sum of $613 within 40 days of the date
of this decision.

CiL~.~
hn J. M r1s
dminist

2165

tive Law Judge

Distribution:
Ernest Scott, Jr., Esq., Office of the Solicitor, U.S. Department
of Labor, 8003 Federal Building, Seattle, Washington 98174
(Certified Mail)
Mr. William A. VanWerven, President, Ferndale Ready Mix & Gravel,
Inc., 5271 Creighton Road, Ferndale, Washington 98248 (Certified
Mail)

/blc

2166

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

22041

SEP 20 1984

CIVIL PENALTY PROCEEDING
Docket No. PENN 84-142
A.C. No. 36-01965-03502

v.

Buck Run P045A Strip Mine

READING ANTHRACITE COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Koutras
Statement of the Case

This proceeding concerns a civil penalty proposal filed
by the petitioner against the respondent pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 820(a), seeking a civil penalty assessment in the amount of
$10,000, for a violation of mandatory safety stand.ard 30 C.F.R.
§ 77.704-l(b).
The section 104(a) citation no. 2100028,
was issued by an MSHA inspector on September 22, 1983, during
the course of an investigation of a fatal electrical accident
in which a miner was electrocuted when he inadvertently came
into contact with an energized component at the mine power
substation. The victim was part of an electrical crew
performing work at the substation at the time of the accident.
Respondent filed a timely answer contesting the citation,
and the case was scheduled for a hearing. However, the parties
have filed a joint motion pursuant to Commission Rule 30,
29 C.F.R. § 2700.30, seeking my approval of a proposed
settlement whereby the respondent agrees to pay a civil penalty
in the amount of $5,000, in settlement of the violation.
Discussion
The initial civil penalty assessment recommendation of
$10,000, for the violation in question, was made through
MSHA's "special assessment" procedures pursuant to 30 C.F.R.
§ 100.5, and it was based on information then available to
the Office of Assessments. Petitioner now submits that facts
have been disclosed which warrant reassessment of the civil
penalty amount to $5,000.

2167

In support of the proposed settlement disposition of
this case, petitioner's counsel has submitted a full discussion
of the six statutory criteria contained in section llO(i) of
the Act. Counsel has also submitted a detailed discussion
and full disclosure as to the facts and circumstances surrounding
the accident, as well as a complete explanation and justification
for the proposed reduction in the initial proposed civil
penalty assessment.
Included as part of the arguments in support
of the motion, -ar.e copies bf ( 1) MSHA' s official accident
report of investigation; (2) a report prepared by the
Westinghouse Electric Corporation concerning certain testing
conducted in an attempt to assist in determining the location
of the electrical discharge involved in the accident; (3)
a sketch of the substation prepared during the course of the
investigation; (4) a transcript of interviews and statements
made by two of the electrical crew members who were working
at the substation at the time of the accident; and, (5) an accident
report prepared by a State of Pennsylvania Mine Electrical
Inspector.
Petitioner asserts that the electrical crew performing
the work at the substation in question were part of a qualified
crew consisting of a chief electrician, the accident victim,
and two qualified electricians. The accident victim was a
qualified electrician with six years experience in surface
and underground electrical low, medium, and high voltage.
The victim had suffered electrical burns to both his hands
and in the center of his spine, but no one observed him contact
live electrical parts, nor could anyone determine what electrical
parts he had contacted. Although the spare electrical circuit
at which the victim and another crew member performed their
work was deenergized, the main power substation structure also
supported incoming power lines of 66,000 volts and a stepped
down power line of 4160 volts which remained energized
while the pair worked on the substation roof.
The power lines
and components were located at heights of approximately
4 1/2 to 15 feet and 30 feet above the roof level. The
componentS-closest to-Where the victim and his fellow crew
member were working carried 4160 volts and were located 4 1/2
feet above the substation roof.
Petitioner points out that immediately prior to starting
the work, the victim and his fellow crew member discussed
the presence of the hot lines and that the victim stated
"as long as we are careful, we're all right .
. well, we're
not going to get near that" (Transcript, 9/27/83, interview
with crew member, p. 14). Petitioner concludes that it was
the judgment of the experienced electrical crew (and of the
victim in particular) that the job tasks they were performing

2188

could be safely performed. Petitioner concludes further that
the negligence here was moderate, considering the fact that
an experienced crew of electrical workers set up a job which
involved their own personal safety, and that the evidence
suggests that these qualified electricians considered themselves to be safe as long as they worked carefully.
The information provided by the petitioner reflects
that the respondent is a medium sized operator producing 336,116
production tons of coal annually as of April 1984, and 31, 942
tons annually at its Buck Run P-45A strip mine at the same time.
During the.two year period from 9/22/81 to 9/21/83,
respondent received only one violation from MSHA, a§ 104(a)
citation citing 30 C.F.R. § 48.28(a) and a civil penalty
in the sum of $32.
The information provided by the petitioner also establishes
that good faith was demonstrated promptly by the respondent
holding a meeting with electricians at which time proper
switching and grounding procedures in accordance with the
regulations were established.
Conclusion
After careful review and consideration of the pleadings,
arguments, and submissions in support of the motion to approve
the proposed settlement of this case, I conclude and find that
it is reasonable and in the public interest. Accordingly,
pursuant to 29 C.F.R. § 2700.30, the motion IS GRANTED, and
the settlement IS APPROVED.
ORDER
Respondent IS ORDERED to pay a civil penalty in the
amount of $5,000, in settlement of the citation in question,
and payment is to be made to the petitioner within thirty (30)
days of the date of this decision and order. Upon receipt of
payment, this proceeding is dismissed.

~L~

Administrative Law Judge

Distribution:
Howard Agran, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market St., Phil., PA 19104 (Certified Mail)
Edward E. Kopko, Esq., Reading Anthracite Co., 200 Mahantongo St.,
P.O. Drawer F, Pittsville, PA 17901 (Certified Mail)
/slk

2169

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 20, 1984
SECRETARY OF LABOR,
CIVIL PENALTY PROCEEDINGS
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Docket No. WEST 84-31-M
Petitioner
A.C. No. 04-00196-05502
v.
:
Docket No. WEST 84-35-M
MONOLITH PORTLAND CEMENT CO.,
A.C. No. 04-00196-05504
Respondent
Docket No. WEST 84-56-M
A.C. No. 04-00196-05505
Monolith Cement Plant
DECISION
Appearances:

Herbert Jay Klein, Esq., Office of the
Solicitor, U.S. Department of Labor,
Los Angeles, California, for Petitioner;
Jim Day, Safety and Training Supervisor,
Monolith Portland Cement Company, Monolith,
California, for Respondent.

Before:

Judge Merlin

These cases are petitions for the assessment of civil
penalties filed under section llO(a) of the Act by the
Secretary of Labor against Monolith Portland Cement Company
for alleged violations of the mandatory safety standards.
Stipulations
At the hearing, the parties agreed to the following
stipulations (Tr. 4):
1.

The operator is the owner and operator of
the subject mine.

2.

The operator and the mine are subject to the
jurisdiction of the Federal Mine Safety and
Health Act of 1977.

3.

The administrative law judge has jurisdiction
of these cases.

4.

The inspectors who issued the subject citations
were duly authorized representatives of the
Secretary.

2170

5.

True and correct copies of the subject
citations were properly served upon the
operator.

6.

Imposition of any penalty will not affect the
operator's ability to continue in business.

7.

The alleged violations were abated in good
faith.

8.

The operator has a small history of prior
violations.

9.

The operator is moderately large in size.
WEST 84-31-M

Citation No. 2365907 sets forth the violative
conditions or practices as follows:
The area where employees eat lunch was
not kept clean and orderly in the Lab building.
Several employees eating there were exposed
to a fire hazard as well as a health hazard
as the floor appeared unkempt.
30 C.F.R. § 56.20-3(a) provides as follows:
At all mining operations: (a) Workplaces,
passageways, storerooms, and service rooms
shall be kept clean and orderly.
The parties stipulated to the facts set forth in the
citation (Tr. 6). An over-filled trash bin presented a
definite fire hazard. However the Solicitor advised that it
was now the Secretary's position that the operator was
guilty of moderate negligence rather than recklessness (Tr.
6-7) . The operator agreed that the occurrence of a fire was
reasonably likely because employees smoked in the area
(Tr. 7). The violation was serious and the operator w~s
negligent. A penalty of $150 is assessed.
WEST 84-35-M
Citation No. 2086560 provides as follows:
The passageway and working area of the
2 pier at the kiln had poor housekeeping and
was not kept clean of tools and other materials.
Employees assigned tasks in this area could trip,
slip, or fall.
These areas (piers~ are traveled
often.

2171

30 C.F.R. § 56.20-3(a) is the same mandatory standard
as involved in the prior docket number.
I~ this instance also the parties stipulated with
respect to the facts set forth in the petition (Tr. 10-lll.
The area in question was between two walkways where there is
occasional traffic at the end of each shift.
The presence
of some tools presented a tripping hazard (Tr. 10). The
type of accident which would occur would probably result in
a lost work day (Tr. 11). The violation was serious and the
operator was negligent. A penalty of $200 is assessed.

WEST 84-56-M
The Solicitor moved to vacate the one citation involved
in this matter (Tr. 14). The Solicitor adequately explained
the basis for vacating this citation and as I have held
previously in other cases, vacation of a citation and
withdrawal of penalty petition with respect to it is within
the Solicitor's discretion.
ORDER
It is Ordered that the operator pay $375 within 30 days
of the date of this decision.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Richard L. Newman, Esq., Office of the Solicitor, U.S.
Department of Labor, 3247 Federal Building, 300 North
Los Angeles Street, Los Angeles, CA 90012
(Certified
Mail)
Mr. J. F. Day, Safety Director, Monolith Portland Cement
Company, Monolith, CA
93548
(Certified Mail)
/gl

2.172,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 21, 1984
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 84-31-M
A.C. No. 04-00196-05502

MONOLITH PORTLAND CEMENT CO.,
Respondent

Docket No. WEST 84-35-M
A.C. No. 04-00196-05504
Docket No. WEST 84-56-M
A.C. No. 04-00196-05505
Monolith Cement Plant

AMENDED ORDER
The Order in the above-captioned case is amended to
read "It is Ordered that the operator pay $350 within
30 days of the date of this decision."

Paul Merlin
Chief Administrative Law Judge
Distribution:
Richard L. Newman, Esq., Office of the Solicitor, U.S.
Department of Labor, 3247 Federal Building, 300 North Los
Angeles Street, Los Angeles, CA 90012
(Certified Mail}
Mr. J. F. Day, Safety Director, Monolith Portland Cement
Company, Monolith, CA 93548
(Certified Mail}
/gl

2173

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF.LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

SEP 21. 1984

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 83-95-M
A.C. No. 21-00282-05508

v.
Minntac Mine
UNITED STATES STEEL
CORPORATION,
Respondent

Docket No. LAKE 83-100-M
A.C. No. 21-00797-05501
Minntac Warehouse
Docket No. LAKE 84-5-M
A.C. No. 21-00819-05502
Docket No. LAKE 84-11-M
A.C. No. 21-00819-05503
Maintenance Department
DECISION

Appearances:

Before:

Miguel J. Carmona, Esq., Office of the
Solicitor, U.S. Department of Labor,
Chicago, Illinois, for Petitioner;
Louise Q. Symons, Esq., U.S. Steel
Corporation, Pittsburgh, Pennsylvania,
for Respondent.

Judge Melick

These consolidated cases are before me upon the petitions for assessment of civil penalty filed by the Secretary
of Labor pursuant to section 105Cd> of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., the
"Act", for violations of regulatory standards. The general
issue before me is whether the United States Steel Corporation CU.S. Steel) has violated the regulations as alleged,
and, if so, what is the appropriate penalty to be assessed
in accordance with section llOCi) of the Act.

2174

The Secretary moved to vacate Citation Nos. 2089195,
2089196, 2089198, 2089369, and 2089370 for the reason that
all of the equipment cited for insufficient grounding or
other protection was in fact "U.L." (Underwriters Laboratory) approved. This approval was deemed sufficient to meet
the requirements of the cited standard and accordingly the
citations were dismissed at hearing. That determination is
now affirmed.
The remaining citations in these cases (Nos. 2089362,
2089367, 2089192, 2089223, and 2089227) allege violations of
the regulatory standard at 30 C.F.R. § 55.12-30. That standard provides that when a potentially dangerous condition is
found, it shall be corrected before equipment or wiring is
energized.
The facts surrounding the violations (with the
exception of the violation charged inCitation No. 2089193)
all relate to the improper wiring of electrical receptacles
in that the "hot and neutral" wires had been interchanged.
According to MSHA Inspector Thomas Wasley, the condition was dangerous because of the existent shock hazard. He
indicated for example that if a polarized plug was used in
any of the improperly wired sockets and the equipment used
had a defect such as a broken wire, it could become "hot"
and its user would be subject to burns or even electrocution
from the 110 volt circuit.
According to MSHA electrical engineer Terrence Din~el,
the wiring described by Inspector Wasley was in violation of
the National Electrical Code, the industry standard throughout the United States. Dinkel pointed out an additional
hazard if, for example, a power drill with a three prong
electrical cord had a wiring fault with the black wire
faulted to the frame, then-the drill motor would automatically be in the "on" position exposing an unsuspecting user to
abrasions, cuts, and punctures from the operating drill.
Dinkel also opined that the reverse polarity of the improperly wired outlets was "one step out of two" for causing a
fatality.
U.S. Steer does not deny the existence of the violations but maintains that they were of low gravity. According to Frank Ergevec, general foreman for the central shops,
there was no significant hazard because it is unlikely that
an appliance would be defective. While he also obse~ved
that U.S. Steel had a program for testing electrical recepta-

2175

cles, those tests were admittedly limited to newly installed
outlets and would not therefore have led to the discovery of
the defectively wired outlets in the cases at bar.
In determining the seriousness of the hazard, I give
the greater weight to the highly qualified MSHA expert, electrical engineer Terrence Dinkel. Based on this testimony,
corroborated by MSHA inspector Wasley, I find that serious
hazards of electrical shock, burns, and electrocution could
result from the cited conditions and that those hazards were
not remote given the circumstances.
I further find that a
significant hazard existed from the possibility of the automatic startup of equipment such as drills and handsaws that
might be plugged into one of the defectively wired outlets.
Negligence is difficult to assess in these cases since
the cited outlets had been wired many years ago by the outside contractor who built the premises. U.S. Steel had presumably relied upon that contractor to comply with the electrical standards. There is no dispute that the cited conditions were corrected in a timely manner.
Citation No. 2089193 also alleges a violation of the
standard at 30 C.F.R. § 55.12-30 but presented a different
hazard. The citation alleges that the 220 volt heater located under the seat in the changing room did not have a
guard over the heating fins.
According to Inspector Wasley,
this presented a burn hazard to persons corning into contact
with the heater while sitting on the bench. Wasley conceded
that it was unlikely that the heater would have been used
for several months until colder weather set in.
According to Ronald Rantella the Minntac mine safety
engineer, the thermostat on the heater was in the "off" position at the time of the citation.
In addition, Rantella
opined that the heater located beneath the bench was not in
a position to contact anybody. Rantella also observed that
it was the policy each fall to "usually" check heaters.
Within this framework of evidence, I conclude that a
violation of the cited standard did in fact occur, but that
the hazard described by Inspector Wasley was not as imminent
as described.
Negligence is also difficult to assess in
this case, because the cited heater was clearly not being
used at the time of the citation and had been turned off.
The violation was promptly abated by the removal of the

2176

heater.
Considering the size of the operator, its prior history
of violations, and the criteria above discussed, I find the
following civil penalties to be appropriate. Citation No.
2089362 - $40; Citation No~ 2089367 - $40; Citation No.
2089192 - $40; Citation No. 2089193 - $30; Citation No.
2089223 - $40; Citation No. 2089227 - $40.
ORDER
Citation Nos. 2089369, 2089370, 2089195, 2089196 and
2089198 are vacated and dismissed. The U.S. Steel Corporation is hereby ordered to pay the following civil penalties
within 30 days of the date of this decision:
Citation
No. 2089362 - $40; Citation No. 2089367 - $40; Citation No.
2089192 - $40; Citation No. 2089193 - $30; Citation No.
2089223 - $40; Citation No. 208922 - $40.

'' ./\i
.

I

.

/'()_A. A .. ·~
.1

Gary Melick

·.

t\(_
.

c

' (

!

?

Ce- ' \ .
'-

Assist~nt Chie~ Administrative Law Judge

Distribution:
Miguel Carmona, Esq., Office of the Solicitor, U.S. Department of Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604 (Certified Mail>
Louise Q. Symons, Esq., U.S. Steel Corporation, 600 Grant
Street, Room 1580, Pittsburgh, PA 15230 (Certified Mail)
/nw

2177

I

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

SEP 2 4 1984

CIVIL PENALTY PROCEEDING
Docket No. VA 84-23
A. C. No. 44-05920-03520
No. SA Mine

v.
CROCKETT COAL COMPANY, INC.,
Respondent

DEFAULT DECISION
Before:

Judge Steffey

A show-cause order was issued on August 20, 1984, in the
above-entitled proceeding requesting that respondent explain
in writing by September 7, 1984, why its request for a hearing
should not be considered as having been waived for its failure
to comply with the Commission's rules and with the requests
made in the prehearing order issued June 21, 1984. The return
receipt in the official file shows that respondent received the
show-cause order on August 24, 1984, but I have received no
reply to the show-cause order.
Respondent's answer to the Secretary of Labor's petition
for assessment of civil penalty was deficient because it failed
to comply with section 2700.28, 29 C.F.R. § 2700.28, of the
Commission's rules by giving any "reasons why each of the violations cited" were being contested. The answer, however,
stated that "[i]f you need any further information, please
notify our office by mail or phone". In the prehearing order
issued June 21, 1984, I explained in great detail the nature of
the violations for which penalties were proposed by MSHA and
pointed out that respondent's answer was deficient in failing
to explain the reasons it was requesting a hearing. The prehearing order, nevertheless, requested respondent only to advise me as to the number of witnesses it expected to present,
to give an estimate of the amount of time which it thought its
evidence would take to present, and to list all facts as to
which respondent was willing to stipulate.
Respondent's answer to the prehearing order, however, only
repeated that it would attend a hearing in the Wise County
Courthouse or the City of Norton's courtroom and asked to be
advised of the location for the hearing.
It has been my experience in prior cases that when respondents represent themselves at hearings, they raise many
issues which the Secretary's counsel cannot anticipate, such
as arguments concerning the area which was being mined at a

2178

given time.
That type of dispute can be settled in most instances only by having the mine map produced which shows the
dates on which mining had advanced to specific locations.
I
have had to recess hearings so that the Secretary's dounsel
could call additional witnesses or obtain maps or other information which the Secretary's counsel would not normally be expected to bring to a hearing room if the operator is only contesting the amount of the proposed penalties or some technicality in the wording of the inspectors' citations or orders.
The show-cause order issued in this proceeding on August 20,
1984, explained in detail why it is necessary for a respondent
to explain its ~easons for requesting a hearing, provide the
judge and the Secretary's counsel with some indication of the
amount of time which is likely to be required for the hearing,
and indicate whether respondent is willing to stipulate or
agree to any facts.
Respondent's answer to the petition for
assessment of civil penalty had stated that if "further information" was needed, it would be supplied. The show-cause order,
in actuality, only requested respondent to supply the "further
information" which it had offered to provide.
Respondent's refusal to reply in any way to the show-cause
order leaves me with no choice but to conclude that respondent
would prefer to waive its request for a hearing and pay the proposed penalties than to provide the small amount of information
requested in the show-cause order. Consequently, I find respondent in default for failure to comply with the Commission's
rules and my orders of June 21, 1984, and August 20, 1984. Section 2700.63(b) of the Commission's rules provides that "[w]hen
the Judge finds the respondent in default in a civil penalty
proceeding, the Judge shall also enter a summary order assessing
the proposed penalties as final, and directing that such penalties be paid."
WHEREFORE, it is ordered:
Respondent, having been found in default, is ordered, within 30 days from the date of this decision, to pay civil penalties totaling $846.00 which are allocated to the respective
alleged violations as follows:
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

2149676
2149677
2149678
2149679
9971203

. .......
.......
. .. .

8/2/83 § 75.1710
$ 160.00
8/2/83 § 75.1710 .
160.00
8/2/83 § 75.1710 ........
160.00
8/2/83 § 75.1710 . . . .
160.00
2/14/84 § 70.lOO(a) .....
206.00

Total Penalties Proposed in the Petition for
Assessment of Civil Penalty Filed in Docket
No. VA 84-23 ...........•.........••........ $ 846. 00

~e.J74~

Richard C. Stefief /r-~·
Administrative Law Judge

2,179

Distribution:
Leo J. McGin_n, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 1237A, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Dennis M. Turner, President, Crockett ~oal Co., Inc., P.
2280, Wise, VA 24293 (Certified Mail)

yh

2180

o. Box

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

80204

SEP 2 4 l984

CIVIL PENALTY PROCEEDING
Docket No. WEST 83-70-M
A.C. No. 04-04492-05501 NYO
Grey Eagle Mine

INDUSTRIAL CONSTRUCTORS CORP.,
Respondent
DECISION
Before:

Judge Morris

In this case Petitioner filed a proposal for assessment of
a civil penalty under the provisions of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq., (the "Act").
The Secretary of Labor seeks to impose a-Civil penalty which
arose from an inspection of the Grey Eagle Mine on November 18,
1982.
It is alleged respondent violated a safety regulation
promulgated under the Act.
After notice to the parties, a hearing on the merits was
scheduled in Missoula, Montana for April 17, 1984. Friar to
the hearing the parties submitted the case on stipulated facts.
The parties filed briefs in support of their positions.
Issues
The initial issue is whether the Secretary forfeited his right
to collect a civil penalty by reason of his delay in proposing
a penalty.
A secondary issue is whether the proposed penalty is proper.
Stipulation
The parties stipulated as follows:
(1)
That respondent does not defend the issued·
citation 2086224 alleging a violation of standard
30 C.F.R. § 55.9-40(c) !/, on the merits;

!/ The standard provides:
55.9-40 Mandatory.
Men shall not be transported:
(c)
Outside the cabs and beds of mobile equipment, except
trains.

2181

(2)
That respondent's defense is based on its contention
that petitioner forfeited its right to collect a penalty by
unduly delaying notification of respondent of the assessment
of penalty herein; ·
(3)

That the inspection herein was conducted on November 18,

1982;
(4)
That the notice of proposed assessment was sent by
petitioner to respondent on March 30, 1983;
(5)
That the inspector's statement, attached as Exhibit 1,
is admissible for the purpose of establishing the basis of the
proposed assessment.
Discussion
The Act, in Section 105(a), provides that if the Secretary issues
a citation under Section 104 he shall "within a reasonable time after
the termination of such inspection notify the operator ... of the
civil penalty proposed to be assessed .... "
The stipulated facts indicate the inspection took place on
November 18, 1982, but the notice of proposed assessment was not sent
to respondent until March 30, 1983.
The issue, then, is whether the time span of 132 days constitutes
a "reasonable time" for the Secretary to notify the operator of the
proposed penalty.
While a citation under Section 104(a) must be issued "with
reasonable promptness," a civil penalty notification appears less
demanding. Under Section 105(a) the notice of penalty must be issued
"within a reasonable time."
The Act itself does not articulate the meaning of a "reasonable
time." In construing the legislative intent in these circumstances
it is proper to look to the legislative history.
In reviewing the
enforcement procedures of the Act, the Senate Committee on Human
Resources in its report stated on this subject as follows:
The Committee notes, however, that there may be
circumstances, although rare, when prompt proposal of
a penalty may not be possible, and the Committee does
not expect that the failure to propose a penalty with
promptness shall vitiate any proposed penalty proceeding.
Senate Report No. 95-181, 95th Cong. 1st Session (1977)
reprinted in Legislative History of the Federal Mine
Safety and Health Act of 1977, 95th Congress, 2nd Session
at 618, July 1978.
In this rase respondent does not claim it was prejudiced by the
delay and it admits the violation of the standard.

2182

In support of its position respondent cites Northern Aggregates,
Inc., 2 FMSHRC 1062 (1980), and J.P. Burroughs and Son, Inc.,
3"F"MSHRC 854 (1981).
In the initial case Commission Judge Gary Melick
dismissed a notice of contest filed 2-1/2 months after the required
30 days.
In the second case the Commission considered whether an
operator's notice of contest had to be received by the Secretary,
or mailed by the operator, within 30 days after the operator received
the notice.
The cited cases are not controlling. The Act requires an
operator to file its notice of contest within 30 days. On the other
hand, the Secretary is not limited to a specific number of days.
As indicated, he is only required to notify the operator of a proposed
penalty "within a reasonable time."
Respondent's brief refers to a period of 45 days within which the
Secretary must notify respondent of a penalty.
I believe respondent
has mistakenly relied on Commission Rule 27, 29 C.F.R. § 2700.27. The
foregoing rule requires the Secretary to file a proposal for penalty
with the Commission within 45 days after he receives a notice of contest
from a respondent.
The most pertinent rule is Commission Rule 25,
29 C.F.R. § 2700.25.
It mandates the action the Secretary is required
to take in connection with notifying an operator of a penalty. But
that rule does not impose any time restraints on the Secretary.
The Act is remedial in nature and it seeks to assure, to the extent
possible, the safety and health of the nation's miners.
In view of
these factors and in view of the expressed legislative intent, I am
unwilling to impose the ultimate sanction of dismissal because the
Secretary did not notify the operator of the proposed penalty until
132 days after the inspection.
For the above reasons respondent's contentions are denied and
the citation is affirmed.
Civil Penalty
The statutory criteria for assessment of a civil penalty is
set forth in 30 U.S.C. § 820(i).
The parties stipulated the inspector's statement is admissible
to establish the proposed assessment. The exhibit addresses the
issues of negligence, gravity ~nd abatement. Based on the stipulation of the parties and the statutory criteria, I consider the
proposed penalty of $68 to be proper.
Based on the foregoing stipulation and the conclusions of law
herein, I enter the following:

2183

Order
Citation 2086224 and the proposed penalty of $68 are affirmed.

Distribution:
Alan M. Raznick, Esq., Office of the Solicitor, U.S. Department of
Labor, 11071 Federal Building, 450 Golden Gate Avenue, San Francisco,
California 94102 (Certified Mail)
Mr. James A. Brouelette, EEO/Safety Officer, Industrial Constructors
Corp., P.O. Box 7489, Missoula, Montana 59807 (Certified Mail)

/ot

2184

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

DONALD F. WIGGINS,
Complainant

80204

DISCRIMINATION PROCEEDINGS
Docket No. WEST 83-117-D
MSHA Case No. DENV CD 83-20
Docket No. WEST 84-133-D
MSHA Case No. DENV CD 84-6

v.
COLOWYO COAL COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
Before:

Judge Carlson

The parties have submitted a settlement agreement in this
consolidated discrimination case.
In view of the settlement of
all issues, the complainant, joined by the respondent, moves for
dismissal of the proceeding, with prejudice.
Under the terms of the agreement, respondent agrees to pay
to the complainant the sum of $15,000 to cover the costs.of
moving his family and further agrees to pay all wages and accrued
but unused vacation pay thrQugh September 17, 1984. Respondent
admits no violation of the Mine Safety and Health Act of 1977 or
any regulation promulgated thereunder.
Complainant, on the other hand, resigns his employment with
respondent effective September 17, 1984, waives and releases all
claims arising out of his employment with respondent, and agrees
to other conditions which need not be recited here.
Having reviewed the file and considered the circumstances, I
conclude that the settlement should be approved in its entirety.
Accordingly, respondent's motion is granted, the settlement is
approved, and Dockets WEST 83-117-D and WEST 84-133-D are
dismissed with prejudice.
SO ORDERED.

· ohn A. Carlson
Administrative Law Judge

2185

Distribution:
Harry A. Tucker, Jr., Esq., 526 Barclay, P.O. Box 604, Craig,
Colorado 81625 {Certified Mail)
Robert L. Morris, Esq., Steve Shults, Esq., Davis, Graham &
Stubbs, P.O. Box 185, Denver, Colorado 80201 {Certified Mail)
/blc

2186

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

80204

CIVIL PENALTY PROCEEDING
Docket No. WEST 84-15-M
A.C. No. 42-01755-05501 NYO
Mercur Mine

INDUSTRIAL CONSTRUCTORS
CORPORATION,
Respondent
DECISION
Appearances:

Margaret A. Miller, Esq., and James H. Barkley, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Petitioner;
James A. Brouelette, EEO/Safety Officer, Industrial
Constructors Corporation, Missoula, Montana, pro se.

Before:

Judge Morris

This case, heard under the provisions of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq., (the "Act"), arose
from an inspection of the Mercur Mine att:Iercur, Utah on August 10,
1983. The Secretary of Labor seeks to impose a civil penalty because
respondent allegedly violated a regulation promulgated under the Act.
Respondent denies any liability for the violation.
After notice to the parties, hearing on the merits was held in
Missoula, Montana on April 17, 1984.
Issues
The issues are whether respondent violated Title 30, Code of
Federal Regulations, Section 55.9-40(c). 1/ If respondent violated
the regulation then the appropriateness of a penalty must be considered.

lf

55.9-40

Mandatory.
(c)

Men shall not be transported:

Outside the cabs and beds of mobile
equipment, except trains.

Stipulation
During the hearing the parties stipulated that respondent can
pay the proposed penalty herein. Further, the actions by the worker
discussed here constituted a violation of the regulation.
In
addition, Arlen Hanson, the project manager, had authority to abate
the citation (Tr. 37, 38).
Summary of the Evidence
MSHA Inspector Richard White inspected the Mercur Mine in
Mercur, Utah on August 10, 1983 (Tr. 7).
The operator, Getty· Mining Company, employed 209 workers at this
open pit gold ore mine.
Industrial Constructors Corporation, (ICC),
had 20 workers on the site (Tr. 8).
During the inspection Zeke Mccurdy, a Getty representative,
accompanied Mr. White.
The inspector indicated he wanted to check
the work site of the contractor who was building the iailings pond
(Tr. 8, 9).
After an inquiry, an ICC secretary referred the inspector to
Arlen Hanson, project engineer as well as an ICC employee (Tr. 9, 28).
Hanson declined to accompany the inspection party but he stated that
any citations should be issued to him (Tr. 10).
At approximately 3:15 p.m., the inspector observed a dump truck?_/
eastbound on the haul road.
The truck was moving up the arm of the
dam at about 20 miles per hour. A person was riding on the outside
of the truck (Tr. 12).
Zeke said the person on the truck was not
a Getty employee (Tr. 12).
There was a place for a rider inside the truck cab but he was
standing on the driver's side, more or less on a step indented into
the gas tank.
He was hanging onto the truck's mirror or door (Tr. 13).
The 20 foot wide haul road was rough with rocks scattered on it.
It would give an empty truck a bumpy ride (Tr. 13, 14; Exhibit P 1).
The road had a 20 inch berm (Tr. 14).
The inspector followed the truck and ascertained that Paul Farley
was the offending person. Farley stated he "knew better".
In view
of that statement the inspector concluded it was a situation of
employee misconduct (Tr. 20, 21).

?_!

A GMC 8-ton dual tandem vehicle, License No. Utah NV 2080 (Tr. 13).

2188

Farley told the inspector that Hanson, his immediate supervisor,
was in charge (Tr. 30). Hanson abated the violation by instructing
the employee, in the presence of the inspector, regarding his
activity.
Hanson expressed no disagreement about receiving the
citation (Tr. 29, 30, 32).
The hazard here is that the person on the side of the truck
could fall off and be crushed under the rear tandem tires (Tr. 15).
There were two legal IDs on the property. The main ID was issued
to Getty Mining Company. The additional ID was issued to ICC (Tr. 18).
The side on the tru~k Farley was riding had a sign reading
"Western Excavating" (Tr. 20).
The inspector had been told this
company was a subcontractor for ICC (Tr. 20). But at the prehearing
conferences no one claimed there were any other contractors on the
site except Getty and ICC (Tr. 27).
ICC's work practices were generally good and ICC ·had a safety
program (Tr. 19, 20, 33).
ICC has no adverse history (Tr. 29).
Respondent presented no evidence.
Discussion
Respondent contends that the inspector failed to ascertain the
identity of the employer of Paul Farley. Further, respondent cites
Phillips Uranium Company, 4 FMSHRC 549 (April 1982), in support of
its view that the citation should have been issued against the subcontractor, Western Excavating, and not ICC.
It is true that the inspector did not learn the name of Farley's
employer.
But the evidence abounds with circumstantial evidence that
ICC was Farley's employer.
There is no persuasive credible evidence
to the contrary.
Respondent relies on Phillips, supra, to support its position
that the citation should be against Western Excavating.
I disagree.
Even if we assume Farley was not an employee of ICC, the Commission
decision in Phillips predated the Secretary's guidelines relating to
independent contractors. These guidelines now provide:
Enforcement action against production-operators
for violations involving independent contractors is
ordinarily appropriate in those situations where the
production-operator has contributed to the existence
of a violation, or the production-operator's miners
are exposed to the hazard, or the production-operator
has control over the exister.ce of the hazard.
Accordingly, as a general rule, a production-operator
may be properly cited for a violation involving an

2189

independent contractor:
(1) when the productionoperator has contributed by either an act or
omission to the occurrence of a violation in the
course of an independent contractor's work, or
(2) when the production-operator has contributed
by either an act or omission to the continued
existence of a violation committed by an independent
contractor, or (3) when the production-operator's
miners are exposed to the hazard, or (4) when the
production-operator has control over the condition
that needs aoatement.
44 Fed Reg. 44497 (July 1980).
The Commission has recently approved these guidelines. Cathedral
Bluffs Shale Oil Company, WEST 81-186-M (August 29, 1984).
In sum, respondent here would be liable under t~e Secretary's
guidelines even if Farley was not ICC's employee. on·this record
ICC's employee, Arlen Hanson, was the project manager. He claimed
to be in charge and, in fact, he abated the violation. The elements
necessary in paragraph 4 of the guidelines are established.
The citation should be affirmed.
Civil Penalty
The statutory criteria for assessing a civil penalty are set
forth in 30 U.S.C. § 820(a).
Considering these guidelines, I find that respondent has no
adverse history (Tr. 29). The size of the penalty does not appear
excessive in relation to the size of respondent.
The operator was
minimally negligent since Farley ''knew better." It was further
indicated that this activity was against company rules (Tr. 29, 31).
For this reason, I conclude that the proposed penalty is excessive
as it r~lates to the operator's negligence.
The parties have stipulated that the penalty will not affect
the operator's ability to continue in business. The gravity of
Paul Farley's actions was exceedingly high. To respondent's credit
is its good faith in rapidly abating this condition.
On balance, I deem that a civil penalty of $150 is appropriate
for this violation.
Based on the foregoing findings of
I enter the following:

2190

f~ct

and conclusions of law,

Order
1.

Citation 2083731 is affirmed.

2.

A civil penalty of $150 is assessed.

3. Respondent is ordered to pay the sum of $150 to the
Secretary within 40 days of the date of this decision.

Law Judge

Distribution:
Margaret A. Miller, Esq. and James H. Barkley, Esq., Office of
the Solicitor, U.S. Department of Labor, 1585 Federal Building,
1961 Stout Street, Denver, Colorado 80294 (Certified Mail)
James A. Brouelette, EEO/Safety Officer, Industrial Constructors
Corporation, P.O. Box 898~, 500 Taylor, Missoula, Montana 59807
(Certified Mail)
/ot

2191

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

LOCAL UNION 1889, DISTRICT
17, UNITED MINE WORKERS
OF AMERICA (UMWA) ,
Compl'ainant

SEP 2 4 l984

22041

COMPENSATION PROCEEDING
Docket No. WEVA 81-256-C
Ferrell No. 17 Mine

v.
WESTMORELAND COAL COMPANY,
Respondent
SECOND SUMMARY DECISION
Before:

Judge Steffey

Counsel for United Mine Workers of America (UMWA) filed
on August 10, 1984, ·a "Second Motion for Partial Summary Decision" in the above-entitled proceeding. Counsel for Westmoreland Coal Company filed on August 23, 1984, a pleading entitled
"Westmoreland Opposition to UMWA Second Motion for Partial Summary Decision and Cross-Motion for Summary Decision." This
decision grants Westmoreland's cross-motion for summary decision because the rulings herein deny the relief requested by
UMWA.
Procedural History
The original complaint in this proceeding was filed on
February 5, 1981, under section 111 !/ of the Federal Mine
1/ The first three sentences of section 111 provide as follows:
If a coal or other mine or area of such mine is closed by an
order issued under section 103, section 104, or section 107, all
miners working during the shift when such order was issued who
are idled by such order shall be entitled, regardless of the result of any review of such order, to full compensation by the
operator at their regular rates of pay for the period they are
idled, but for not more than the balance of such shift.
If
such order is not terminated prior to the next working shift,
all miners on that shift who are idled by such order shall be
entitled to full compensation by the operator at their regular
rates of pay for the period they are idled, but for not more
than four hours of such shift.
If a coal or other mine or area
of such mine is closed by an order issued under section 104 or
section 107 of this title for a failure of the operator to comply with any mandatory health or safety standards, all miners
who are idled due to such order shall be fully compensated
after all interested parties are given an opportunity for a
public hearing, which shall be expedited in such cases, and
after such order is final, by the operator for lost time at
their regular rates of pay for such time as the miners are
idled by such closing, or for one week, whichever is the lesser.

2182

Safety and Health Act of 1977. An amended complaint was filed
on November 9, 1981. The amended complaint first requested
that the miners at respondent's Ferrell No. 17 Mine be paid for
1 week of compensation under section 111 of the Act because of
the issuance on November 7, 1980, of Order No. 668338 under section 107(a) 2/ of the Act, even though that order did not allege
a violation of any mandatory. health or safety standard. Alternatively, the amended complaint requested that the miners scheduled to work on both the day shift and the afternoon shift of
November 7, 1980, be paid compensation because of the issuance
on November 7, 1980, of Order Nos. 668337 and 668338 under sections 103(j) ~and 107(a), respectively.
I issued a summary decision on April 28, 1982, 4 FMSHRC 773,
in which I held that the miners were entitled to compensation for
the remainder of the shift on which the section 103(j) order was
issued and for 4 hours of the next working shift irrespective of
whether Westmoreland was obligated to pay the miners 4 hours of
compensation under the provisions of the Wage Agreement. My decision denied UMWA's request for 1 week's compensation based on the
section 107(a) order because the order did not allege a violation
of a mandatory health or safety standard. I also denied UMWA's
request that I retain jurisdiction of the case until MSHA had
completed its investigation of the explosion which had occurred
on November 7, 1980.
4 FMSHRC at 789-790.
2/ Section 107(a) provides as follows:
If, upon any inspection or investigation of a coal or other mine
which is subject to this Act, an authorized representative of
the Secretary finds that an imminent danger exists, such representative shall determine the extent of the area of such mine
throughout which the danger exists, and issue an order requiring
the operator of such mine to cause all persons, except those referred to in section 104(c), to be withdrawn from, and to be pro·hibited from entering, such area until an authorized representative of the Secretary determines that such imminent danger and
the conditions or practices which caused such imminent danger no
longer exist. The issuance of an order under this subsection
shall not preclude the issuance of a citation under section 104
or the proposing of a penalty under section 110.
3/ Section 103(j) provides as follows:
In the event of any accident occurring in any coal or other mine,
the operator shall notify the Secretary thereof and shall take
appropriate measures to prevent the destruction of any evidence
which would assist in investigating the cause or causes ~hereof.
In the event of any accident occurring in a coal or other mine,
where rescue and recovery work is necessary, the Secretary or
an authorized representative of the Secretary shall take whatever action he deems appropriate to protect the life of any person, and he may, if he deems it appropriate, supervise and direct the rescue and recovery activities in such mine.

2193

The Commission thereafter granted UMWA's petition for discretionary review and issued a decision on August 12, 1983,
which held as follows:
For the reasons discussed above, [we] vacate his order
dismissing without prejudice the Union's claim for a
week's compensation. The case is remanded to the judge
with instructions to hold the record open as to the
Union's claim for a week's compensation. The parties
are free to submit any appropriate motions or showings.
If the Union fails to make appropriate showings upon
the completion of MSHA's investigation, Westmoreland
may file an application for a show cause order to determine if the claim should be dismissed. The judge's
resolutions of the Union's other claims are final,
since no review was taken as to those aspects of his
decision.
5 FMSHRC at 1413.
Summary of Pertinent Facts
My first summary decision contained 18 stipulations of fact
agreed upon by the parties.
4 FMSHRC at 774-775. Some of those
stipulations are not particularly pertinent to the issues raised
in the current motions for summary decision, but, since both
UMWA's and Westmoreland's motions refer to some of the original
stipulations, it is desirable that I repeat all of the stipulations for the convenience of the parties.
1. The Ferrell No. 17 Mine is owned and operated by the
Westmoreland Coal Company.
2. The Ferrell No. 17 Mine is subject to the jurisdiction
of the Federal Mine Safety and Health Act of 1977.
3. The Administrative Law Judge has jurisdiction over
these proceedings.
4. At all times relevant herein, Westmoreland Coal Company,
at its Ferrell No. 17 Mine, and Local Union 1889, UMWA, were
bound by the terms of the National Bituminous Coal Wage Agreement of 1978. A copy of the Contract is submitted with these
stipulations as Exhibit A.
5.
In the early morning hours of November 7, 1980, an explosion occurred inside the Ferrell No. 17 Mine.
6. At 7:30 a.m. on November 7, 1980, MSHA Inspector Eddie
White issued Withdrawal Order No. 668337 pursuant to section
103(j) of the Act. The order applied to all areas of the mine.

7.

Order No. 668337 provided in full as follows:

An ignition has occurred in 2 South off 1 East. This
was established by a power failure at 3:30 a.m. and
while searching for the cause of the power failure,
smoke was encountered in the 2-South section. Five
employees in the mine could not be accounted for.
[The area or equipment involved is] the entire mine.
The following persons are permitted to enter the mine:
Federal coal mine inspectors, West Virginia Department
of Mines coal mine inspectors, responsible company
officials, and United Mine Workers of America miner's
representatives.
8. At 8:00 a.m. on November 7, 1980, MSHA Inspector Eddie
White issued Order No. 668338 to the Westmoreland Coal Company
pursuant to section 107(a) of the Act. The order applied to all
areas of the mine.
S. Order No. 668338 did not allege a violation of any mandatory health or safety standards. It stated that the following
condition existed:
All evidence indicates that an ignition of unknown
sources has occurred and five employees cannot be
accounted for.
10. Subsequent to the issuance of the above withdrawal orders,
the 2 South area of the mine was sealed off.
11. Miners who were working on the 12:01 to 8:00 a.m. shift
on November 7, 1980, were withdrawn from the mine when Westmoreland management became aware that an explosion had occurred.
12. The miners who were withdrawn from the mine during the
12:01 to 8:00 a.m. shift on November 7, 1980, were paid for their
entire shift.
13. Exhibit B is a list of the miners who were scheduled to
work the day shift (8:00 a.m. to 4:00 p.m.) on November 7, 1980.
Exhibit B also identifies each such miner's daily wage rate and
the amount of compensation received by such miner for the day
shift on November 7, 1980. Each such miner received at least
four hours of pay.
14. Westmoreland management did not contact any of the miners
scheduled to work on the 8:00 a.m. to 4:00 p.m. shift (day shift)
of November 7, 1980, in order to notify them not to report to
work.
15. On December 10, 1980, Order No. 668337 and Order No.
668338 were modified to show the affected area of the mine was
limited to the seals and the area inby such seals.

2195

16. Order Nos. 668337 and 668338, as modified, have not
been terminated and_remain in effect.
[As hereinafter indicated, Order No. 668338 was terminated on November 15, 1983.]
17. Westmoreland has not contested the issuance of Order
No. 668337 by initiating a proceeding und~r section 105(d) of
the Act.
18. Westmoreland has not filed an Application for Review
of Order No. 668338 under section 107(e) of the Act.
UMWA's motion relies upon certain events which have occurred since the parties agreed upon the 18 stipulations which
are given above.
I shall update the facts given in the parties'
stipulations by adding some uncontested facts based on events
which occurred after I issued my first summary decision in this
proceeding on April 28, 1982.
19. As indicated in stipulation No. 10 above, the 2 South
Section of the mine was sealed off. Production was allowed to
continue in other areas of the mine, but the 2 South Section
has not been reopened and it is doubtful if it ever will be
reopened.
20. Since MSHA could not complete its investigation of
the cause of the explosion by actual examination of conditions
in the 2 South area of the mine, an MSHA inspector in Arlington,
Virginia, examined the statements given in December 1980 to
MSHA's investigators shortly after the explosion occurred. On
the basis of that examination, the inspector issued 13 withdrawal orders (Nos. 2002585 through 2002597) on July 15, 1982, pursuant to section 104(d) (2) of the Act. Westmoreland filed 13
notices of contest challenging the validity of the orders and
those cases were assigned Docket Nos. WEVA 82-340-R through
WEVA 82-352-R.
21. Subsequently, counsel for the Secretary of Labor
filed two petitions for assessment of civil penalty in Docket
Nos. WEVA 83-73 and WEVA 83-143 proposing a total of $55,040
in civil penalties. The issues raised in the two civil penalty
cases were consolidated with the issues raised in the 13 notices
of contest.
22. In an order issued on May 4, 1983, in Docket Nos.
WEVA 82-340-R, et al., I granted in part Westmoreland's motion
for summary decISion and vacated all 13 of the withdrawal orders
as having been issued in error under section 104(d) of the Act.
My order noted that the violations alleged in the 13 orders
survived vacation of the orders so that the violations would
have to be considered on their merits in the civil penalty
cases. Island Creek Coal Co., 2 FMSHRC 279 (1980), and Van
Mulvehill Coal Co., Inc., 2 FMSHRC 283 (1980).

2196

23.
Thereafter the parties filed a motion for approval
of settlement which I approved in a decision issued May 11,
1984, 6 FMSHRC 1267. Under the settlement agreement, Westmoreland paid reduced penalties totaling $38,000 in lieu of the
penalttes totaling $55,040 proposed by MSHA.
24. On November 15, L983, MSHA issued a subsequent action
sheet terminating Order No. 668338 issued under section 107(a)
of the Act and described in stipulation No. 9 above.
The termination sheet stated as follows:
The area in 2 South has been sealed in the 1 East
Mains at a location 1 pillar outby the 2 South
junction. A 103[(j)] order cover[s] the area
original[ly] covered in the 107(a) order. Therefore the 107(a) order is terminated.
25. As indicated in stipulation No. 9 above, Order No.
668338 did not allege a violation of any mandatory health or
safety standard. None of the 13 withdrawal orders citing violations on the basis of sworn testimony obtained by MSHA can
be characterized as having alleged a violation as a part of
section 107(a) Order No. 668338 because all of them were issued
under section 104(d) 4/ of the Act which requires a finding
that "the conditions created by such violation[s] do not cause
imminent danger".
4/ The pertinent part of section 104(d) provides as follows:
If, upon any inspection of a coal or other mine, an authorized
representative of the Secretary finds that tpere has been a
violation of any mandatory health or safety standard, and if he
also finds that, while the conditions created by such violation
do not cause imminent danger, such violation is of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard, and
if he finds such violation to be caused by an unwarrantable
failure of such operator to comply with such mandatory health
or safety standards, he shall include such finding in any citation given to the operator under this Act.
If, during the same
inspection or any subsequent inspection of such mine within 90
days after issuance of such citation, an authorized representative of the Secretary finds another violation of any mandatory
health or safety standard and finds such violation to be also
caused by an unwarrantable failure of such operator to so comply, he shall forthwith issue an order requiring the operator
to cause all persons in the area affected by such violation,
except those persons referred to in subsection (c) to be withdrawn from, and to be prohibited from entering, such area until
an authorized representative of the Secretary determines that
such violation has been abated.
[Emphasis supplied.]

2197

Consideration of Parties' Contentions
UMWA's Arguments that the Section 107(a) Order Should Be Interpreted To Allege a Failure by Westmoreland To Comply with a
Mandatory Health or Safety Standard
The relief which UMWA is requesting in its second motion
for summary decisiQn is that the miners who were working on
November 7, 1980, when the explosion occurred be given up to a
week's compensation under the third sentence of section 111 of
the Act which, as shown in footnote 1 above, provides in pertinent part as follows:
If a coal or other mine or area of such mine is closed
by an order issued under section 104 or section 107 of
this title for a failure of the operator to comply
with any mandatory health or safety standards, all
miners who are idled due to such order shall be fully
compensated . . • by the operator for lost time at
their regular rates of pay for such time as the miners
are idled by such closing, or for one week, whichever
is the lesser.
In order for the miners to be compensated for up to 1 week, they
must be idled by an order issued under section 104 or section
107 "for a failure of the operator to comply with any mandatory
health or safety standards". As indicated in stipulation No. 9
above, Order No. 668338, under which UMWA seeks to obtain 1 week
of compensation, was issued under section 107(a) of the Act, but
it did not cite a violation of "any mandatory health or safety
standards".
UMWA's motion recognizes that it cannot recover up to a
week's compensation under the third sentence of section 111 unless it can be shown that Order No. 668338 withdrew miners for
a failure of Westmoreland to comply with a mandatory health or
safety standard.
UMWA also recognizes that the inspector did
not cite a violation as a part of Order No. 668338 when he
issued it, but UMWA argues that the 13 withdrawal orders,
issued on the basis of the sworn statements given to MSHA's
investigators, may be used for the purpose of showing that the
imminent danger order was issued for a violation of a mandatory
health or safety standard (finding No. 20 above). While it is
true that several of those orders cite Westmoreland for violations which may have contributed to the explosion, particularly, Nos. 2002586 and 2002593 which allege violations of 30 C.F.R.
§§ 75.316 and 75.303, respectively, for failure to ventilate
properly and inspect for methane accumulations, the fact remains that UMWA's right to compensation under section 111 is
based entirely upon the enforcement actions of MSHA, and MSHA
has never at any time modified section 107(a) Order No. 668338

2198

to allege a violation of any mandatory health or safety standard.
Moreover, as indicated in finding No. 25 above, all citations of violations made by MSHA on the basis of its investigation of the explosion were issued in the form of 13 unwarrantable-failure section 104(d) orders which require an express
finding that "the conditions created by such violation[s] do
not cause imminent danger." The fact that MSHA terminated
Order No. 668338 on November 15, 1983, without ever modifying
the order in any way to indicate that the order had been issued
for failure of Westmoreland to comply with any mandatory health
or safety standard, as indicated in finding Nos. 24 and 25
.
above, precludes me from accepting UMWA's argument that I should
rely upon the fact that 13 withdrawal orders were issued to
make a finding that the imminent-danger order was actually
issued for failure of Westmoreland to comply with a mandatory
health or safety standard.
It is true, as UMWA argues, that MSHA probably did not know
when the imminent-danger order was issued on November 7, 1980,
that Westmoreland had violated various mandatory health and
safety standards.
It is also true that MSHA had the authority
under section 107(a) to issue citations as a part of the order
or in conjunction with the order.
I have had several cases before me in which the inspector did cite a violation under section 104(a) as a part of his imminent-danger order.
I also have
had cases in which the inspector issued separate citations at
the time he issued an imminent-danger order, but in such cases,
the inspectors' citations stated that they were being issued as
a part of an imminent-danger order, or in conjunction with an
imminent-danger order.
It is additionally true, as UMWA argues, that the Act is
intended to be liberally construed so as to provide the miners
with all the relief they are entitled to receive under the Act,
but UMWA has not cited any legislative history which persuades
me that Congress intended for one of the Commission's judges to
modify an imminent-danger order so as to allege one or more violations which were not observed or cited by an MSHA inspector
in conjunction with that order.
Westmoreland's cross motion (pp. 10-11) for summary decision contains a paragraph which cogently argues that the Commission has ruled against agreement with the type of arguments
made by UMWA in this proceeding:
The Commission has made it abundantly clear
that it will not usurp Congress's function by legislating new remedies into the Act.
It has done so,
moreover, in precisely the context which this case
involves -- an attempt by the UMWA to question MSHA's
enforcement discretion and substitute itself as a
private prosecutor by urging the Commission to make

2199

findings or take actions which are reserved to MSHA.
UMWA v. Secretary of Labor, MSHA, 5 FMSHRC 1519
(1983) (Act does not permit UMWA to challenge MSHA's
decision to vacate a withdrawal order); UMWA v.
Secretary of Labor, MSHA, 5 FMSHRC 807 (1983), aff 'd,
2 MSHA (BNA) 1137 (D.C. Cir. 1983) (Act does not permit
UMWA to assert that a citation should have been an
order of withdrawal); UMWA, Local 1197 v. Bethlehem
Mines Corp., 5 FMSHRC 2093 (ALJ 1983) (Act does not
permit UMWA to enforce mandatory dust control standards through discrimination complaint) . These cases
are consistent with the long-established principle
that only MSHA has the authority to make findings of
violations.
E.g., Freeman Coal Mining Corp., 2 IBMA
197 (197-:q, aff1 d, 504 F.2d 741 (7th Cir. 1974).
UMWA's motion (p. 7) refers to the fact that two of Westmoreland's supervisory personnel were indicted and convicted for
several violations of the Act in connection with the explosion
which occurred on November 7, 1980.
I do not see how those convictions change any of the provisions of section 111. Miners
cannot recover compensation under section 111 unless MSHA issues
certain enumerated types of orders. UMWA concedes in its motion
(p. 21, n. 15) that the Act gives the miners limited compensation.
The third sentence of section 111 permits UMWA to recover
up to a week of compensation only when a 104 or 107 order is
issued for failure of an operator to comply with a mandatory
health or safety standard. MSHA did not issue 107(a) Order No.
668338 for a failure of Westmoreland to comply with a mandatory
health or safety standard.
MSHA had a period of over 3 years
within which to modify the order to cite a violation of a mandatory health or safety standard before the order was terminated,
but MSHA did not do so.
As UMWA argues (motion, p. 17), it may be preferable, from
the miners' viewpoint, to interpret section 111 so as to permit
them to recover up to a week's compensation when there is extrinsic evidence showing that an imminent-danger order ought to
have cited a violation of a mandatory health or safety standard,
but Congress did not write the third sentence of section 111 to
permit that interpretation to be given to that sentence.
Therefore, I do not believe that section 111 can be interpreted to
provide UMWA with the relief which it seeks in this proceeding.
Westmoreland's Contention that No Miners Were Idled by Section
107(a) Order No. 668338
Westmoreland's cross motion for summary decision correctly
argues that my first summary decision issued in this proceeding
held that the miners were idled by the section 103(j) order
issued at 7:30 a.m. on the midnight-to-8 a.m. shift.
The miners

2200

working on the shift during which the 103(j) order was issued
were paid for that entire shift and the miners on the next
working shift were awarded 4 hours of pay for the time they
were idled by the section 103(j) order which was still in
effect.
4 FMSHRC at 783.
The section 107(a) order on which UMWA bases its present
claim for 1 week of compensation was not issued until 8 a.m. on
November 7, 1980, and did not idle any miners because the miners
had already been idled by the 103(j) order.
That 103(j) order
not only withdrew miners on the midnight shift on November 7,
1980, but has kept the miners withdrawn from the 2 South area
up to and including the present time.
Stipulation Nos. 6
through 9 and finding No. 23 above. Moreover, as indicated in
finding No. 24 above, the outstanding effectiveness of the 103
(j) order served as the basis for MSHA's termination of the
107(a) order which has never been modified to allege a violation of any mandatory health or safety standard.
Westmoreland correctly notes that my ruling, to the effect
that the miners are entitled to compensation only under the section 103(j) order, was not contested by UMWA when its petition
for discretionary review of my first summary decision was
granted by the Commission. The Commission's decision remanding
this case with directions for me to consider UMWA's claims under the third sentence of section 111 specifically stated that
my decision was final as to all issues except UMWA's claim for
1 week of compensation under the section 107(a) order.
5 FMSHRC
at 1413.
Westmoreland's cross motion for summary decision (p. 5)
correctly concludes that since UMWA has not and cannot establish
the first requirement of the third sentence of section 111,
namely, that miners be withdrawn and idled by section 107(a)
Order No. 668338, that UMWA's second motion for summary decision
must be denied for that reason alone, regardless of the issues
which have already been discussed and decided in favor of
Westmoreland.
Conclusions
As pointed out above, UMWA's second motion for summary decision must be denied for its failure to show that any miners
were withdrawn or idled by section 107(a) Order No. 668338.
No miners were withdrawn under section 107(a) Order No. 668338
because 103(j) Order No. 668337 was still in effect when the
miners reported for work on the next working shift. The 107(a)
order has been terminated, but the 103(j) order is still in
effect and miners are still prohibited from entering the 2
South area by the outstanding 103(j) order.
Therefore, UMWA
cannot satisfy the first prerequisite under the third sentence
of section 111 which requires a showing that miners were withdrawn and idled by the 107(a) order. Eastern Associated Coal
Corp., 3 FMSHRC 1175, 1176-1179 (1981).

2201

Assuming that UMWA could show that miners were withdrawn
by the section 107(a) order, MSHA has terminated the 107(a)
order without modifying it in any way to reflect that the imminent danger occurred because of Westmoreland's failure to comply with any mandatory health and safety standards. Although
MSHA's investigation resulted in the issuance of 13 withdrawal
orders pursuant to section l04(d) of the Act, citing alleged
violations of the mandatory health and safety standards, those
orders cannot be said to allege violations as part of an
imminent-danger order because they could not have been issued
in the first instance without a finding that the violations
cited in the orders did not cause an imminent danger.
For the reasons given above, I find that UMWA has failed
to establish any basis for the grant of its second motion for
summary decision.
The same reasons ·support the grant of Westmoreland' s cross motion for summary decision.
WHEREFORE, it is ordered:
(A)
UMWA's second motion for summary decision is denied
and the claim for up to 1 week of compensation under section
107(a) Order No. 668338 is denied.
(B)
Westmoreland's cross motion for summary decision is
granted and this proceeding is terminated.

~C.~~.

Richard C. Steff~yt/;~
Administrative Law Judge

Distribution:
Mary Lu Jordan, Esq., United Mine Workers of America, 900 - 15th
Street, NW, Washington, DC 20005 (Certified Mail)
Timothy M. Biddle, Esq., and John T. Scott III, Esq., Crowell
Moring, 1100 Connecticut Avenue, NW, Washington, DC 20036
(Certified Mail)

yh

2202

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 2 4 1984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF,
ROBERT RIBEL, JOHN KANOSKY,
JR., & DANNY WELLS,
Complainants

DISCRIMINATION PROCEEDINGS

. Docket No: WEVA 84-4-D

v.

MSHA case No. MORG CD 83-16
Docket No. WEVA 84-33-D
MSHA Case No. MORG CD 83-18
Docket No. WEVA 84-66-D

EASTERN ASSOCIATED COAL
CORP.,
Respondent

MSHA Case No. MORG CD 83-19
Federal No. 2 Mine

DECISIONS
Appearances:

Covette Rooney, Esq., Office of the
Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the
Complainants;
Barbara J. Fleischauer, Esq., Morgantown,
west Virginia, for Complainant Robert
Ribel.
Ronald S. Cusano and Anthony J. Polito,
Esqs., Corcoran, Hardesty, Ewart, Whyte,
and Polito, Pittsburgh, Pennsylvania,
for Respondent~
Sally Rock,-Associate General Counsel,
Eastern Associated Coal Corp., Pittsburgh,
Pennsylvania, for Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These proceedin.gs concern discrimination complaints
filed by the Secretary of Labor on behalf of the named
complainants pursuant to section 105(c)(2) of the Federal
Mine Safety and Health Act of 1977, charging the
respondent with certain alleged acts of discrimination
against the complainants because of their asserted
exercise of certain protected safety rights under the Act.
Docket No. WEVA 84-4-D concerns a complaint filed by
MSHA on behalf of complainants Ribel, Kanosky, and Wells,
on or about October 17, 1983. That complaint is based on

.2203

a written complaint filed by these individuals with
MSHA on May 31, 1983, in which they make the following
allegations:
On or about May 18, 1983, during the shift
we were approached by Jack Hawkins in regards
to double cutting on the longwall face.
He
gave us two options in regards to double cutting
on the face, which were:
(1)
If we agreed to double cut we would
receive benefits that included overtime
opportunities and favorable job assignments.
(2) Should we not agree to double cut, we
wQuld not receive overtime opportunities
and would be assigned work in a manner that
would cause us to either bid from our present
jobs or quit our employment with Eastern.
Being our belief that the foreman's request
that we perform work inby was unsafe and
violative of the Act, we refused to accede
to his request.
As a result of exercising our rights under
the Act, we have been discriminated against
by our foreman and Eastern Associated Coal
Corporation by being assigned job duties
that have not been customarily a part of our
regular job and, in addition, we have been
denied overtime opportunities and other
benefits afforded other employees on the crew.
Docket No. WEVA 84-33-D, conc·erQ.s a 'complaint filed
by MSHA on or about December 5, 1-983,· on behalf of
Mr. Ribel, challenging Mr. Ribel's suspension on August 5,
1983, with intent to discharge, for his allegedly having
engaged in the destruction, or alleged "sabotage", of a
company telephone on the 7-Right longwall section of
respondent's Federal No. 2 Mine. Mr. Ribel filed a
grievance on this dlscharge, and on August 22, 1983, an
arbitrator denied his grievance and-upheld the discharge.
As a result of MSHA's complaint on Mr. Ribel's
behalf, Chief Judge Merlin ordered his temporary
reinstatement on November 14, 1983, and after a hearing
held by me on November 28, 1983, the parties agreed and
stipulated that Mr. Ribel would be "economically
reinstated". The respondent agreed to continue paying
Mr. Ribel his regular rate of pay, as well as other
benefits flowing from his employment with the respondent,
without actually returning him to work at the mine.

2204

Docket No. WEVA 84-66-D, concerns a complaint filed
by MSHA on behalf of Mr. Wells on or about December 15,
1983, and this complaint is based on an August 8, 1983,
complaint filed by Mr. Wells with MSHA claiming that his
supervisor, Jack E. Hawkins, issued him a "safety slip"
for an alleged safety violation, and that he did so out of
retaliation for his prior safety complaint filed with MSHA
and the Commission.
Issues Presented
Docket No. WEVA 84-4-D
1. Whether the complainants, Ribel,
Kanosky and Wells were engaged in protected
activity on or about May 18, 1983, when
they refused to double-cut on the 7-Right
longwall section of the respondent's
Federal No. 2 Mine.
2. Whether the respondent, by and through its
agent, section foreman Jack E. Hawkins, retaliated
or discriminated against the complainants during
the period May 18, 1983 until approximately June 1,
1983, by withholding certain employee benefits.
Docket No. WEVA 84-33-D
Whether the respondent violated the Act on
or about August 5, 1983, when it suspended with
intent to discharge the complainant Robert Ribel
for allegedly destroying or "sabotaging" a company
telephone.
Docket No. WEVA 84-66-D
Whether the respondent, by and through its
agent, section foreman Jack E. Hawkins, retaliated
or discriminated against the complainant Danny Wells
by issuing him a "safety slip" for an asserted
safety violatiop.
DOCKET NO. WEVA 84-4-D AND 84-33-D.
MSHA's TESTIMONY AND EVIDENCE
Complainant Robert A. Ribel testified that he has
been unemployed since August 5, 1983, and that prior to
this date he was employed by the respondent as a chock
setter and had been in that position for approximately six
years. He confirmed that he worked on· the midnight shift,
and he confirmed that his duties included moving the

2205

longwall hydraulic roof supports as the shift cuts the
coal, and pulling the shields as the longwall advances.
He indicated that in addition to himself, two other chock
setters would normally work with him during the shift, and
on May 17, 1983, chock setters John Kanosky and Danny
Wells were working with him. Mr. Ribel identified his
supervisor as section foreman Jack Hawkins, and he
indicated that Mr. Hawkins had been so employed for
two or three months (Tr. 13-15).
Mr. Ribel identified exhibit G-1, as a complaint
which he and Mr. Kanosky and Mr. Wells signed and filed
with MSHA on May 31, 1983, and he explained the
circumstances which led to the complaint. He stated that
approximately two or three weeks prior to May 18, 1983,
he, Mr. Kanosky, and Mr. Wells informed Mr. Hawkins that
they were not going to "double cut" coal any more. A
meeting was held with the union safety committee and mine
management, and Mr. Hawkins' supervisors advised the
complainants that they did not have to double cut (Tr.
17) •

Mr. Ribel stated that the complainants did not double
cut after the meeting was held, but that on or about
May 15, 1983, Mr. Hawkins summoned them to the dinner hole
and informed them as follows (Tr. 18):

*

*

*

*

*

*

*

[W]hen Jack Hawkins called myself, Danny
Wells, and John Kanosky into the dinner hole,
sat us down, and told us that he was going to
make it twice as hard on us, to single cut, as
it was to double cut,. and he read us our options,
and he said among the options, if we refuse to
double cut, we wouldn't be granted the opportunity
to work through dinner, as we had in the past, we
wouldn't be allowed to stay in between shifts, and
there would only be two of us on the face, instead
of three, one of us would be doing dead work all
the time, we would alternate which one of us that
was, and he saiQ, he would make it so tough on us,
we would either bid off, or he-would find a way
of getting rid of us.
That was about the extent of the conversation.
Danny asked him for a copy of the two options, he
just laughed and put them in his pocket.
Mr.,Ribel explain~d that in "double cutting",
the coal cutting shearer would move from the tailpiece to
the head along the longwall, face, and then would repeat

2206

the process, moving back from the head to the tailpiece,
making a second cut of coal. He confirmed that while he
had been involved in double cutting for a period of six
years while.assigned to the longwall section, he did not
like it because he believed that it was not safe because
when he is inby the shearer the dust would impair
his vision, and he would be exposed to the dusty
conditions generated by the shearer. He was not sure
whether double cutting was legal, and while it "seemed
dangerous to me all along", until the time that he "got
together" with Mr. Wells and Mr. Kanosky to refuse to
continue double cutting, he did nothing about it because
he could not find others who openly shared the same views
(Tr. 19).
Mr. Ribel stated that during double cutting he had to
work behind the shearer, and the dust would get into his
lungs and eyes, and this would impair his vision.
Further, in the event of a shearer fire, the smoke could
come in his direction because the air is flowing from the
head, down the face, out the tail, and down the return.
He would experience no such problems during single
cutting. (Tr. 21-24).
Mr. Ribel stated that the first time the complainants
approached management about double cutting was when they
had the meeting in early May. He confirmed that during
his early training, he was instructed that it was illegal
to work inby any piece of moving equipment, but that
during his six years on the longwall he did not follow
this procedure, and he, as well as others, worked inby the
longwall shearer. He did so to "just Kind of go with the
flow", and that "I just kept my mouth shut and did what
-everyone else did" CTr. 25J
Mr. Ribel explained that he believed that working
"inby the shears" is the same as double cutting, and that
the only reason a chock setter would be inby the
shearer would be while he was double cutting (Tr. 28). He
confirmed that during the May meeting, mine management
told him that he did not have to work inby the shearer and
he took it for grant~d that this meant that he did not
have to double cut. {Tr. 29-31).
Mr. Ribel stated that prior to May 18, he was allowed
to work through his dinner period of a half-an-hour, and
that he would be paid time and a half for this. After
May 18, Mr. Hawkins would assign the crew a specific time
to take dinner, and he did not work during this time.
However, sometime after June 1, after the complaint was
filed, Mr. Hawkins "seemed like he got·a little nicer",
and asked him if he wanted to work through his dinner

2207

period. Further, subsequent to June 1, he assumed he was
free to work through dinner if he wanted to (Tr. 36).
Mr. Ribel stated that prior to May 18, he and the
other chock setters always had the opportunity to stay and
work between shifts, for once or twice a week, but that
between May 18 and June 1, they were not asked. After
June 1, he believed that he was again asked to stay and
work between shifts (Tr. 37). He also indicated that
after the complaint was filed, three chock setters were
again permitted to work together, and this made it easier
for them to do their jobs properly (Tr. 38).
Mr. Ribel stated that prior to May 18, the chock
setters did "dead work" at the beginning of the shift
before production started. However, after this time, and
until June 1, the chock setters "did almost all the dead
work that was done", and the utility man who previously
did it while the chock setters were running coal "stayed
at the headgate" (Tr. 40).
Mr. Ribel stated that after June 1, he was single
cutting and was not doing as much "dead work" as he had
done previously (Tr. 42). Ue also confirmed that between
May 18 and June-, other members of his crew were allowed
to work through dinner and were given the opportunity to
work between shifts. (Tr. 43).
Mr. Ribel testified that while he never filed a
written safety complaint with the mine safety committee
about the practice of double cutting, he "talked to"
several committee members about it (Tr. 52). He indicated
that he spoke to them before May 18, and that he discussed
whether or not he had to work inby the shearers and they
indicated that he did not (Tr. 54)
Mr. Ribel confirmed that he never personally
approached any Federal .or state inspector about double
cutting because he had not taken the time to do so, and
because he wanted to wait until he was working with two
other people who felt the way that he did about it. (Tr.
54). He also confirmed that he never brought up the
subject at any safety meetings or discussions held with
mine management (Tro 55), and that he had never previously
filed any safety complaints with mine management over
conditions which he believed wer~ hazardous (Tr. 57, 59).
Mr. Ribel identified exhibit G-2, as the complaint he
filed with MSHA after he was discharged by the respondent
on August 5, 1983 (Tr. 60). He explained the circumstances concerning his discharge, and what transpired

2208

at the time Mr. Toth accused him of sabotaging the phone
(Tr. 60-76). Mr. Ribel confirmed that this was the first
disciplinary action ever taken against him by the
respondent (Tr. 76).
On cross-examination, Mr. Ribel confirmed that during
the entire six-year period that he worked on the longwall
section as a chock setter, he never complained to any
Federal or state inspectors about double cutting, and he
never formally complained to his safety committee.
Although he did discuss the matter with certain members of
the safety committee, they advised him that as long as
the day shift and afternoon shift continued to double cut,
nothing could be done about the midnight shifts' complaint
(Tr. 80).
Mr. Ribel testified that compared with other bosses
he has worked with, Mr. Hawkins was "better than some, and
worse than others", and that he "was harder than some, but
he was easier than· others." He also confirmed that the
mine had several lay-offs, one of which occurred in
mid-March of 1983, when Mr. Hawkins was assigned as his
boss (Tr. 81). He also confirmed that these lay-offs
resulted in long-time members of his crew being laid off,
less people available for work, and more work for him to
do • CT r • 8 2 ) •
Mr. Ribel conceded that at no time during the six
years that he worked on the longwall did anyone, prior to
the May incident with Mr. Hawkins, ever ask him to double
cut, and no one' ever told him where he was to stand or
work while he was double cutting (Tr. ·a4). He confirmed
that during double cutting, he could either work inby the
-shearer, or stand between ±he drums and. the shearer (Tr.
84-85).
Mr. Ribel explained the ventilation system across the
longwall, and he confirmed that water sprays are used to
control the dust, and that respirators are provided for
those miners who choose to use them (Tr. 90-92). He
explained where the drum operator would be positioned, and
he confirmed that tne reasons he first complained in May
was that he was working with two other chock setters who
concurred in his concerns about double cutting (Tr. 97).
Mr. Ribel confirmed that the respondent changed the
cutting bits on the longwall over the years, and that this
probably increased or created more water spray to help
dilute the dust, and if they work properly, "they do put
out quite a bit of water" (Tr. 99). He confirmed that at
no time during the six years that he worked as a chock
setter during double cutting was there ever a fire on the

2209

shearer (Tr. 101). He confirmed that air hats containing
a dust filter system were made available to the crew, but
that he found them to be bulky (Tr. 101). He also
confirmed that the shearer operators were exposed to more
dust than the chock setters, and that they wore the air
hat CTr. 102).
When asked to explain why his vision would be
impaired more when he was double cutting, Mr. Ribel
responded qS follows: (Tr. 104-105):
A.
Because when you are double cutting, you
are setting up the shields, on the inby side, the
down wind side of the shears, and you get a whole
lot more dust down there, than you do, when you
are on the upwind side of it, the upwind side of
it, the only dust that you get is just the dust
from the shield, that you are letting down, and
moving.

Q.

What about --

A.

And sometimes not even that.

Q.
What about if you work inby, in between the
shear operators, that's between these two drums,
that we have shown on the sketch, which you have
indicated you have done in the past, would you
get the same dust exposure, that the shear operators
would?
A.
I would say probably about much, if you are
working there right beside them, yes.

Q.

If anything less than.they?

A.

Yes.

Q.

And you have done that in the past?

A.

Yes.

Q.
would your vision be any more impaired or
less impaired than the shear operators?
A.
I wouldn't think that there would be much
difference, no.
In response to certain questions concerning the
meeting with mine management with respect to the question
of double cutting, Mr. Ribel responded' as follows Tr.
106-107}:

2210

Q.
Now, let's talk about this meeting with
Mr. Hawkins, you indicated that you told Mr. Hawkins
that you had decided, I guess you, and
Mr. Kanosky·, and Mr. Wells, had decided that you
weren't going to doubie cut any more, after six
years of doing it, is that pretty much what you
told Mr. Hawkins?
A.

That's right.

Q.

And this was in May of 1983, early May?

A.

Early May.

Q.
When you told Mr. Hawkins that, did he threaten
to fire you then?
A.

No.

Q.
In fact he suggested that you get a safety
committeeman to come in, and discuss the situation?
A.

Yes.

Q.
And rather than doing that on shift, and causing
a loss of production, it was agreed between the three
of you and Mr. Hawkins, that you would have a meeting
with whoever you wanted to meet with, the followfng
morning after your shift was completed?
A.

That's right.

Q.

And you did' in fact have such a.·meeting?

A.

Yes, we did.

*

*

*

*

*

*

*

Q.
And isn't it correct that what Mr. Dennison
told you, was that you and the other chock setters,
did not have to.work inby the shears?
A.
I don't recall if he said, we don't have to
work inby or double cut, I think he said we don't
have to work inby the shears, but I'm not sure.
And, at (Tr. 109-114):
Q.
Mr. Ribel, isn't it true that you assumed ·from
what Mr. Dennison told you, that you didn't have
to double cut?

2211

A.

Yes, that was what I assumed, yes.

Q.
Isn't it correct, Mr. Ribel that after this
meeting with Mr. Dennison, and the others, that
you were never ordered or required to double cut
at Federal Number 2 Mine, up until the time that
you were discharged?
A.
No, that's not true. I was never ordered
to, but I was given a list of options, that led
me to believe it would be bad for me, if I didn't.

Q.
But isn't it true that Mr. Hawkins, neither
Mr. Hawkins, or anybody else, ·ever said, either
specifically or directly ordered you to double
cut, after the meeting with Mr. Dennison?
A.
That's true, I was never ordered to after
that meeting.

Q.
In fact you never did double cut after that
meeting with Mr. Dennison, is that true?
A.

*

That's true.

*

*

*

*

*

*

Q.
Now, let's talk about these things, I think
you mentioned that he said, that he was going to
ask you to do other work. Isn't what Mr. Hawkins
told you that, he was only going ·to use two shear
operators, to move the shields, and use the third
shear operator, to dQ the dead work?
A.
What do you mean, chock setters, not shield
operators.
Q.

Chock setters, I'm sorry.

A.

I understood what you meant.

Q.
Yes, thank you. At this point in time, up
until May, you had been using three chock setters,
to move these shields?
A.

That's correct.

Q.
And isn't what Mr. Hawkins told you, that
he was going to use two chock setters, to move
the shields, and use the third chock setter to do
general work?

2212

A.
He said that there will be one of you at
all time, doing dead work.
Q.
And didn't he indicate that he was going to
rotate who that person was, I mean it wouldn't
be the same--

A.
Oh, he said that it would be a difference one
of us every day, yes.

*

*

*

*

*

*

*

Q.
What Mr. Hawkins was telling you in mid-May,
when this conversation took place, I think you
have indicated was either the 17th or 18th of May,
is that he was only going to use two chock setters,
to move the shields, and he was going to put the
other one to work doing other things?
A.

Yes.

Q.

In fact that's what he did?

A.

That's what he did.

Q.
And the type of work, he was alternating the
three of you, the third person out, would be the
person doing this called dead work?
A.

That's right.

Q.
Isn't it true that you had done those other
jobs before, whatever. Mr. Hawkins assigned you to
do?
A.
Not during production; during production, the
chock setters were always on the face, and the
utility man did the dead work.

Q.
Now, when you say during production, you mean
while the shear~was operating.
A.

That's right.

Q.
Okay, now, he's taken one of you out of the
cycle?
A.

Um hmm.

Q.
Now, the jobs that you were performing out of
cycle, are the same types of jobs that you were

2213

performing before, but you just hadn't done as much
before, would that be true?
A. There were jobs, when we were down, everybody
did maintenance, or dead work, when we were down.
When we ran coal, it was never -- the chock setters
were always on the face when we were running coal,
doing jobs pertaining to production, not dragging
cables, or overhead netting, carrying cribs, or
rock dust.
Q.
Would it be fair to state that Mr. Hawkins
didn't ask you to do anything, during this two
week period, that you hadn't done before?

A.

That's right.

Q.

Now, you were doing more of it?

A.

Yeah, doing the utility man's job.

With regard to the question of working through his
dinner hour, Mr. Ribel testified as follows: (Tr.
118-122):

Q.
Mr. Ribel, you also mentioned that one of the
three things that Mr. Hawkins talked to you about,
one was the assignment on the work, and we discussed
that already, and I think the other was about
working through the dinner hour. Am I correct, that
the practice a~ the mine is that the dinner hour,
or dinner half an hour, we'll call it, is normally,
has to be taken between the third the the fifth
hour?

A.
Yes, if you take it between· the third and fifth
hour, I don't know if they,have changed their rule
or not, but that was the policy.
Q.
And if it was not taken, say if it is taken
the sixth hour, the company has to pay you, whether
you take it, or.don't take it?

A.

I believe so, yes.

Q.
And the pay you had received for working through
dinner hour, would be overtime pay, time and a half,
isn't that correct?

A.

Yes.

2214

Q.
Are you aware of anything in the contract, the
National Bituminous Coal Wage Agreement which gives
any miner, or yourself the right to claim that overtime pay?
A.

No, just that it.was past practice.

Q.
Would you agree with, that's a management
prerogative, right, mine.manager's prerogative, as
to whether he is going to work you, on an overtime
basis, between shifts, or during the lunch hour?
A.

That's correct.

Q.
You are saying that Mr. Hawkins discontinued
that, discontinued giving you the opportunity to
work, for some short period around May 18th to
May 31, if I uriderstood you correctly?
A.

*

That's right.

*

*

*

*

*

*

Q.
Let me go back, the company can, in accordance
with the contract, stagger, the lunch period?
A.

Yes, sir, that's correct.

Q.
Okay, now, if you are going to be involved in
single cutting, you take your lunch break, well,
whether single or double, you take your lunch break
between the third and fifth hour?
A.

That's correct.

Q.
He could stagger each one of the three of you,
so that no more than one of you, would be missing
at one time, taking your lunch break?
A.

*

Yeah, that's right.

*

*

*

*

*

*

Q.
In fact, during the time, during that two week
week period, while you were taking your lunch break,
and not working through it, this did not in any way
affect production, I mean it could be done,
Mr. Hawkins didn't have to shut down the shear, or do
anything to interrupt production, and still give you
fellows your lunch break?

2215

A.

That's right.

Q.

Without paying any overtime for that period?

A.

That's correct.

Q.
Did you file any grievance with the mine
committee, or anyone protesting the fact that you
were not offered the opportunity to work through
your lunch hour?
A.
I didn't know anybody to go to, after we had
already gone to his superiors, and worked things
out, after that, when he gave us those options, I
just figured there wasn't any sense in saying anything to anybody, until I couldn't stand it any more.
Q.
Was the answer to my question, no, that you
did not file any grievance?
A.
No, I never filed any grievance with anyone,
until the first one you have.
Q.
And that was the grievance with MSHA, and not
the mine committee?
A.

That is correct.

With regard to the question of working between
shifts, Mr. Ribel confirmed that this is something that
management gives him an opportunity to do as the need
arises, and that he has "no right" to·work between shifts
(Tr. 123). Mr. Ribel identified copies of certain work
reports for the period Apr.il 18 through J-tine 17, 1983,
indicating the amount of overtime pay he-received on his
midnight shift (exhibits G-4A, 4B.-, 4C Tr. 123-124). He
conceded that the records reflect that he never worked
between shifts during these periods, and he stated that "I
very seldom stayed in between shifts, but that since he
always asked in the past, I felt that, whether I was
going to or not, it was nice if he asked everybody else on
the crew, he would ai:;k me." (Tr. 125). He again confirmed
that "I very seldom stayed between shifts" (Tr. 126).
In response to further questions concerning working
through lunch, Mr. Ribel stated as follows (Tr. 130-132):
Q.
Mr. Ribel, would you agree with me, that after
May 31, 1983, you had no more problems, no problems
or confrontations, anything, with Mr. Hawkins?

2216

A.
I didn't personally have any problems with
him after that time, no.
You suggested here this morning, your testimony
was because you filed this complaint with the
Government, which is shown as the statement that you
signed on May 31, and that it was because of that
that Mr. Hawkins changed his attitude towards you,
is that your testimony?
Q.

A.

Yeah, I believe that.

I ask you to look at Government exhibit 4B,
ask you if you would confirm the fact that you
started, well, you yourself were off on June 1,
1983, is that correct, at least that's what this
document shows?

Q.

A.

That's quite possible, yes.

Q.

You don't have any reason to disagree with

that?
A.

No, I don't, no.

And it shows that you started receiving .SO
hours, or lunch time, again, on June 2?

Q.

A.

That's correct.

Did you yourself, tell Mr. Hawkins on June 2,
or between May 31 and June 2, that you had gone to
MSHA, and signed this statement, which has been
identified as Government exhibit 1.

Q.

A.

No, I've never told him-to this day.

Q.
Okay, did you have any reason to believe that
Mr. Hawkins was, or could have been aware that you
and Mr. Kanosky, and Mr. Wells, had gone to the
MSHA off ice, and signed this statement?

A.

Yeah, I do have reason to-believe that.

Q.

And prior to June 2, 1983?

A.
No, starting June 2, wh~n he started allowing
me to work through dinner, that was reason for me
to believe that he heard something about it, in some
way.

2217

Q.

Well, do you know how he heard about it?

A.

No, sir, I have no idea.

Q.

You, yourself didn't tell him?

A.

No, I didn't.

Q.
Did either Mr. Wells or Mr. Kanosky tell him
in your presence, that they had filed this?
A.

Not that I recall.

With regard to his discharge~ Mr. Ribel confirmed
that the longwall phones are required to be operative
before mining can proceed, and he also confirmed that
starting in mid or late July, 1983, there were more
reports on inoperative phones on his section than in the
past (Tr. 132-136).
Mr. Ribel testified as to the events on the August 5,
1983, midnight shift, and he described the movements of
Mr. Toth, Mr. Toothman, and himself, and how they went
about checking the longwall telephones (Tr. 137-146). He
confirmed that Mr. Toth was the person who informed him
that he was being suspended with intent to discharge (Tr.
147). When asked whether Mr. Toth was in any way involved
with the prior May incidents concerning double cutting,
Mr. Ribel answered that he had heard comments from other
foreman that Mr. Toth becomes upset with his foremen when
they do not have good production (Tr. 148). However, he
conceded that it was Mr. Toth's job td be concerned about
production, and he admitted that prior to his discharge he
had no problems or confron..tations with Mr •. Toth (Tr. 148).
He also admitted that at no time did Mr. Toth say or
indicate to him that he was trying to "set him up" (Tr.
150).
When asked to explain why Mr. Toth would want to "set
him up", Mr. Ribel responded as follows
(Tr. 151):
THE WITNESS:
'Qne, I think that if he found a way of
getting rid of myself or Danny Wells, that
everybody else would have just done things the
way he wanted them done, and would have been
afraid to say anything ~bout it, even though
they felt it was unsafe; and that's one reason,
I believe.
Mr. Ribel testified as to the meeting called by
Mr. Toth on the midnight shift.of August 5, (Tr. 156-166).
Mr. Ribel confirmed that he lost his arbitration discharge

2218

case (Tr. 167), and he explained the reasons why he
carried a hawk-bill knife. (Tr. 169-170).
Mr. Ribel stated that he had no reason to believe
that Mr. Wells, Mr. Toth, or Mr. Hawkins would be involved
in any "set ups" to discha~ge him (Tr. 174). He believed
that Mr. Toth was the one individual "who engineered" his
discharge by accusing him of cutting the telephone wire
(Tr. 174). Mr. Ribel confirmed that he worked for
Mr. Hawkins prior to his discharge, and that he did not
know him prior to this time (Tr. 174).
Danny Wells confirmed that he is one of the
complainants in this case, and he confirmed that he filed
his complaint on May 31, 1983, witn Mr. Ribel and
Mr. Kanosky. He also confirmed that he has been employed
by the respondent as a tipple boom operator since
October 17, 1983, and that prior to this time he was
employed as a longwall chock setter for approximately
2-1/2 to 3 years. His total employment with the
respondent consists of 8 years, and he has worked the
midnight shift. He stated that he initially bid off the
afternoon shift to the midnight shift, and then bid on his
current job. (Tr. 176-178).
Mr. Wells testified that he has worked with
Mr. Kanosky and Mr. Ribel on the longwall in question, and
he indicated that when he was first assigned to the
longwall it was standard procedure for everyone to double
cut coal(Tr. 179). He later refused to double cut because
he felt it was too dangerous because of the dusty
conditions which presented breathing a·nd vision problems.
He indicated that he expressed those concerns to his
.fellow miners, to the mine safety committee, and to
respondent's safety department. He could not supply any
specific dates or names of persons with whom he spoke, but
he did state that he ~ade. contact with the respondent's
safety department prior to May, 1983 (Tr. 181).
Mr. Wells stated that approximately two or three
weeks prior to the filing of the complaint he discussed
the question of doub+e cutting with Mr. Ribel and
Mr. Kanosky, and a meeting was held.with the safety
department.
After.they were told they did not have to
double cut, Mr. Hawkins asked them to double cut, but when
they refused Mr. Hawkins became hard to get along with
(Tr. 185).
Mr. Wells stated that on a prior occasion when
he complained to Mr. Hawkins about some coal spillage on
the walkway, Mr. Hawkins assigned him to other work after
refusing to call in a safety committeeman (Tr. 187).

2218

Mr. Wells confirmed that the respondent had advised him of
his right to remove himself from hazardous work, but he
also indicated that he believed he was branded as a
"trouble-maker" because of this CTr. 189).
Mr. Wells stated that· after the meeting with mine
management about double cutting, Mr. Hawkins met with him,
Mr. Ribel, and Mr. Kanosky on May 18, 1983, in the dinner
hole, and his testimony as to what transpired is as
follows (Tr. 191):
A.
Mr. Hawkins, the foreman, approached us, and
took.us to the dinner hole, the three chock setters
and his self and went to the .dinner hole, and he told
us that he had two options for us, one was for double
cutting, and one was for single cutting.
He said if you 'uns want to double cut, I will
leave three chock setters on the face, you 'uns can
work through dinner, you 'uns can have the option
to stay in between the shifts, and one of you come
in, a' not feeling good, I will let the other two
cover for you, you know, and you just take it easy.
But if we didn't, we couldn't work through
dinner, we douln't stay in between shifts, he was
going to take one of the chock setters off of the
face, and he was going to make things so rough for
us, that we would either bid off of our job, or quit
our job completely.
After advising Mr. Hawkins that he would not
double cut, Mr. Wells claimed that Mr. Hawkins assigned
"him to do work tasks that he would normally assign to
other miners, or to at least more than one man (Tr.
192-194). Mr. Wells also indicated that after the meeting
of May 18, he was no longer permitted to work through his
dinner hour, and that prior to this he worked through
dinner with pay approximately every day while on
production (Tr. 195). Mr. Wells also indicated that
during the period M~y 18 to June 1, 1983, other members of
the crew worked through dinner, and that Mr. Hawkins did
not present his "options" to anyone·but the chock setters
(Tr. 196).
Mr. Wells testified that after June 1, 1983, he and
the crew were single cutting, and.that Mr. Hawkins "had
changed" and permitted him to work through dinner with pay
and that Mr. Hawkins "let us do our job" (Tr. 197).
Mr. Wells testified as to the meeting which occurred on
the midnight shift of August 5, 1983, and he confirmed
that Mr. Hawkins asked him to assist in conducting the

2220

fire boss examination. He also confirmed that Mr. Toth
was present during the meeting, and Mr. Wells claims that
Mr. Toth told him that he "was next" because of his prior
discrimination complaint. Mr. Wells stated that he did
not know what Mr. Toth meant by this remark since it was
maae before Mr. Ribel was taken out of the section (Tr.
199-200).
Mr. Wells stated that he became a "boom man" on
October 17, 1983, and that sometime between June and
October of 1983, he sustained an injury while dragging
some cable with Mr. Kanosky. Mr. Hawkins assigned them to
that task, and as a result of his injury, Mr. Wells
stated that he missed a month's work (Tr. 201). After
returning to work, he was assigned to another foreman for
two shifts. He then was re-assigned as a chock setter,
and he stated that Mr. Hawkins told him that "it was
Mr. Mick Toth's doing" (Tr. 203). Mr. Wells also
indicated that Mr. Hawkins told him that "just between you
and me, Mick is out to get you". Mr. Wells stated that he
then bid off the longwall "in order to protect my job"
(Tr. 203). He confirmed that this was a voluntary act on
his part, and while the boom job is less strenuous, it
pays less money. He also confirmed that his prior injury
did not prevent him from doing the chock setter's work
(Tr. 204).
On cross-examination, Mr. Wells confirmed that he
engaged in double cutting during the 2-1/2 to 3 years he
was on the longwall. Although respirators and air helmets
were provided and available for the chock setters, he
could not wear a respirator because he had difficulty
breathing with it. He concede~ that th~ respirator
-exposed him to less dust (Tr. 216).
Mr. Wells denied that during-the· time he was double
cutting, he never had an occasion to work between the
shearer drums while inatalling the shields. With regard
to his safety complaints to respondent's safety department, Mr. Wells stated that while he spoke with a
Mr. Cumberlich, a member of the safety department, about
general safety matte~s, he did not specifically mention
double cutting to him (Tr. 218).
Mr. Wells confirmed that he spoke with his mine
safety committee about double cutting, but that they could
not do anything unless "they were·caugbt double cutting
(Tr. 219). Mr. Wells conceded that no one from mine
management ever threatened or advised him that action
would be taken against him if he made safety complaints to
Federal or state inspectors. The only.incident he is
aware of is when Mr. Toth purportedly told him that he

2221

"was next" (Tr. 221).
(Tr. 221-222):

He further explained as follows

·Q.
So these indications that you have or these
feelings that you have, that you were afraid to take
a stand, because you would be singled out, it's an
assumption, a belief you have, just a belief that you
have, I mean is that fair to state?
A.

I don't understand what you are saying?

Q.
Well, is it -- it's not based upon any statement that anybody from mine management, at the
Federal Number 2 Mine, or Eastern has ever said to
you.?
A.
No, they don't have to. You can get the picture
just by their actions towards you.

Q.
Well, their actions towards you, have they ever
done anything to you, which leads you to believe that
if you complained to a Federal or State inspector you
would be disciplined in some way, or treated differently than the other employees?
A.
Well, like I said, in light of the incident of
August the 5th, Mick Toth sat there and made the·
statement, this little trivial bullshit, that you
'uns have turned in to the safety department is going
to make you end up losing your job, he's getting
tired of it, and he wants it stopped.

Q.
Anything other than this incident on August 5,
with Mr. Toth talking.?
A.
Other than the people at the coalmines, union
brothers, in the same union, would tell me, I mean
this is where a lot of this stuff from the longwall,
you guys on the longwall is nuts, you are going to
be old before your time, eating all that dirt. This
one, this one, well, you know, it's a part of your
job, but you don't make a stand by yourself.
Mr. Wells stated that when mine management
decided that he and other chock setters did not have to
double cut, there was nothing wrong in management deciding
to use one of the chock setters, on a rotating basis, to
do other work such as carrying rock dust bags, shovelling
coal, or dragging cables. Mr. Wells stated that he did
not complain about this until Mr. Hawkins began using a
utility man to do the work of one of the rotating chock
setters (Tr. 225-226).

2222

Mr. Wells stated chat there have been occasions in
the past that utility men would be called upon to replace
chock setters.
His complaint is that he (Wells) should be
utilized as ·a chock setter, and the utility man should be
left in that capacity to do his own work (Tr. 233).
Mr. Wells confirmed that he believed that he was being
worked out of classification, and that he has filed
grievances over this issue, including one concerning Mr.
Hawkins' doing the work of a chock setter (Tr. 234-236).
Mr. Wells confirmed that he did not confront Mr. Toth
concerning Mr. Hawkins' assertion that he was out to get
him, nor did he file any complaint over this incident. He
confirmed that he voluntarily bid to the boom man's job
and that no one from management suggested that he do this
(Tr. 242).
John Kanosky testified that he is employed by the
respondent as a chock setter and has been so employed for
six years.
He confirmed that he worked with Mr. Ribel and
Mr. Wells on the longwall, and he confirmed that he
joined with them in filing the discrimination complaint
against the respondent. He also confirmed that he engaged
in double cutting for as long as he worked on the longwall
and that he was trained to do this. (Tr. 268-272). He
also indicated that "in the back of his mind" he has
always been concerned about the dust which is generated by
double cutting, but has never filed any complaints about
it until the instant discrimination complaint. He
confirmed that about three weeks before the filing of the
complaint, he spoke to mine management about double
cutting, and when asked why he had not complained earlier,
-he stated as follows (Tr. 273-275):
Q.
Why is it that you never talked to anyone in
management about the dust?·
A.
Well, usually, by myself, you know, if I would
go out there, they would cause me to be a trouble
maker, you know, make me do dead work for, you know,
building cribs~~or someplace else, not doing my job,
you know, as chock setter.
Q.
Have you ever made any _other safety complaints,
have you ever -- other than the double cutting, have
you ever talked to anyone in management about·any
other safety problems?
A.

No, not safety problems, no.

2223

Q.

Have you ever been tagged as a trouble maker?

A.
No, as far as I know I wasn't, I don't know what
they say.

Q.
What led you to talk to management in the beginning of May about this?
A.
Well, me and Rob and Danny got together and just
talked about it, and we all felt the same way about
it, so that's why that we filed this.

Q.
Do you recall that discussion, what was said
during that discussion?
A.
Well, we just went over it, you know, discussed
about different things and that, and they finally
talked about double cutting, and different things.

Q.

Did you discuss the dust during that discussion?

A.

Yeah, that was part of it.

Q.
And do you recall what it was that was said
about the dust?
A.
Probably was hazardous to your health, and all
that, and you can't see for one thing, when you go
behind that shear, and that.

Q.
Did you feel that way, or were you agreeing with
what they were saying?
A.
I felt that way,. yeah, and they-felt, they give
me the impression that they felt the same way.
Mr. Kanosky testified that after a May, 1983, meeting
with mine management, he, Mr. Ribel and Mr. Wells were
informed that they no longer had to double cut. Later, on
May 18, Mr. Hawkins met with them, and Mr. Kanosky
testified as follows with respect to that meeting (Tr.
278-279):
A.
Well, he told us that, give us two options, you
know, single cut, and then double cut, one was for
the double cutting, you don't. get no overtime
benefits -- no, that's for single cutting, I'm sorry,
you don't get no overtime benefits, you don't get
paid through dinner, none of that, you don't get, and
double cutting will do ~hat, so that's what happened.

2224

Q.

And what did you decide at that time?

A.
Well, we all decided to single cut, we always
did decide single cut, before that, we did that
before.

Q.
Were you allowed, or did you work through dinner
before May 18, 1983?
A.

Yes, I did.

Q.

Did you work every day through dinner?

A.
Well, maybe some days w~ was broke down or something, we didn't work through dinner, but when we
was running coal, we would get paid through dinner.

Q.

And what happened after May 18th?

A.

That dinner and overtime stopped.

Q.
Were you told that you could not work the overtime, or what happened to make you realize you were
not working through dinner any more?
A.
Well he told us, we weren't going to work
through dinner, and we would get no more _overtime
benefits, if we don't double cut.

Q.

Were there any other benefits denied you?

A.
Overtime, double cutting, I
now.

~an't

recall right

Q.
Okay, what happened after June 1st, 1983, with
reference to the overtime?
A.
Well, they started to paying us through dinner
again, you know, three chock setters on the face, and
while we come up towards the head, we had to dead
work and that, pull cables, and carry cribs, and
build cribs, wh~tever, until they cut out the head,
and then we would go back and set shields again.
With regard to the August 5, 1983, meeting at the
mine with Mr. Toth, Mr. Kanosky stated that double cutting
was not mentioned. During the meeting the question of his
(Kanosky) installing some curtains was brought up by
Mr. Toth, and that Mr. Wells began gi~gling. Mr. Toth
stated that "he (Wells) would be next on the list, for all
this stuff that's going on right now" (Tre 286). When
asked to explain, Mr. Kanosky stated "he said you would be

2225

either fired or something like, that's what he meant" (Tr.
286).Mr. Kanosky stated that Mr. Toth was referring to a
complaint that he (Kanosky) had filed with the safety
committee about installing the curtain in bad roof, and
Mr. Toth brought this up during the August 5 meeting CTr.
289).
On cross-examination, Mr. Kanosky confirmed that at
the time he complained to the safety committee about the
ventilation curtain, a Federal inspector was present in
the safety off ice, but he could not recall his name.
Mr. Kanosky stated that the inspector simply told him and
Mr. Ribel "not to do it anymore" (Tr. 299).
In response to further questions, Mr. Kanosky stated
that during the August 5, 1983, meeting with Mr. Toth,
Mr. Toth stated that "if you do all this stuff right here,
that one of us is going to get fired" (Tr. 304).
Joseph Norwich MSHA Morgantown District office,
testified that he is an inspector, and that for the past
seven years has been a ventilation specialist. He
·
testified as to his experience and background in the
mining industry, and he confirmed that his present duties
include the review of mine ventilation and dust plans, and
the making of recommendations for approval or disapproval
of those plans.
Mr. Norwich confirmed that he .was involved in the
review and approval of the respondent's longwall dust plan
at the Federal No. 2 Mine, and he identified exhibit
G-3 as a page from that plan which was in effect in May,
1983 (Tr. 304-311).
Referring to Item #2, on the dust plan labeled "dust
parameters", and in particular the sentence which reads
"No employee permitted inby shearer machine, during
mining", Mr. Norwich explained that no one should be inby
the machine when it is mining coal, and the term "inby"
was explained as the area from the "tailgate" to the edge
of the machine (Tr. 312). He explained that no one should
be there because th~·chocks are moved up "to catch the bad
roof," and he indicated that "I don~t know of any other
reasonN (Tr. 312). When asked whether he would issue a
citation if he found a miner inby the shearer, Mr. Norwich
replied as follows (Tr. 313-314).

Q.
Let's say you were on a section, as an inspector
conducting an inspection, if you saw an employee or
a miner, working from the tailgate, up to the tail
drum of the shear, as you pointed out, would that be
a violation of the plan, while the machine was mining
coal?

2226

A.
If his need back there was only because of the
productive oriented situation, I would say that it
would be a violation.
Q.
And what would be a productive oriented
situation?
A.
Well, I mean if he was back there only to increase productivity, in that sense, I would find
that -JUDGE KOUTRAS: Let's get a little more specific now.
Let's take this machine, that's on its way to the
headgate.
THE WITNESS:

To the headgate.

JUDGE KOUTRAS:

And it is mining, the question is, is

the tail, right?
MS. ROONEY:

Right.

JUDGE KOUTRAS: And he said only in certain exceptions
if it were needed for maintenance, ·or to do the roof?
MS. ROONEY.

Right.

JUDGE KOUTRAS: Okay.
BY MS. ROONEY:
Q.
And if you observed someone other than in those
two circumstances, would that be a violation of the
plan?
A.
Yes, we would ask him to come out of there, and
I guess, the people that I've cautioned, they had a
need back in there, for some reason,you know, it
would always be presented, there was a reason, why
he was back in ~here, and then I would accept that.
When asked to explain the term "double cutting",
Mr. Norwich stated as follows: (Tr. 314-317):
Q.

Are you familiar with the term double cutting?

A.

I've heard that.

BY MS. ROONEY:

Q.
Now, what is that term -- how are you familiar
with that term?
A.
It is taking a full cut, when it would be
started at the headgate, make a complete cut, off
to the back, and then on the back, pick up a full
face, on the way back, so actually, you are cutting
with both passes, from the headgate, or from the intake to the return, or the headgate to the tailgate, and then from the tailgate, back to the headgate.

Q.

Is there anything illegal about double cutting?

A.
Well, personally, I think there would be, I
don't think you could stay in compliance with the
dust control. · I've never been· exposed to a plan
double cutting was permitted, I'm not saying it is
not done.
We feel, we question anyone submitting a plan
that has double cutting, under the normal dust
control measures, we have. We may ask them to come
up with a plan, to show more sprays, I would have to
say, if I was on that section, and they were double
cutting, I would probably give them a violation.

Q.

And why would you do that?

A.

If I found people inby.

JUDGE KOUTRAS: Now wait a minute, you just added two
caveats, you wotild issue them a viol~tion if you
found people inby, and if you found dust, right?
THE WITNESS:
Well, double cutting, usually, the way
I interpret double cutting -JUDGE KOUTRAS: No, the question is, is double cutting
per se, a violation of any standard, per se, in and
of itself?
THE WITNESS:

Okay, no, I would say no.

JUDGE KOUTRAS: Okay, now.
BY MS. ROONEY:

Q.
Are there any problems that you are aware of,
that are associated with double cutting, with
reference to dust?

A.
I don't think we have ever evaluated a longwall
with double cutting, so I wouldn't know.
Q.

Okay.

If during the course of double cutting, a person
had to work inby the shear machine, would that be a
violation of the plan?
A.

It would be.

Mr. Norwich stated that he has no knowledge that
double cutting .was being done at the mine. He indicated
that dust would be the principal h~zard associated with
working inby the shearer machine during longwall mining
{Tr. 318). He also stated that "longwalls historically
have a bad record o·f compliance within the two milligram
standards" (Tr. 319). During the review of the
respondent's dust plan, he assumed they were single
cutting and using a single clean up run. He also alluded
to a "half cut", which he could not explain.
{Tr. 320).
He confirmed that during the four years of reviewing the
mine ventilation plan, he has never observed any double
cutting, and no one ever reported it to him. Although he
has heard some "talk" among his fellow inspectors about
double cutting, he could not remember whether it pertained
to the mine here in question {Tr. 321).
On cross-examination Mr. Norwich confirmed that the
mine ventilation plan contains no specific prohibition
against double cutting, and when asked why he assumed the
respondent was only single cutting at the mine, he
_responded as follows (Tr. _322) :

Q.
Why did you assume that_they were only single
cutting?
A.
Maybe I'm not that well acquainted with long
wall systems, I'm assuming, they are doing everything that I see done at other mines that I inspect,
and I didn't know that anyone was double cutting.

Q.
You are not familiar with any mine that is now
double cutting on the long wall?
A.

I am not.

Mr. Norwich stated that if a ch6ck setter positioned
himself between the two shearer drums while moving the
shields, he would not be considered to be "inby the
shearer" {Tr. 322). He confirmed that the ventilation on

2229

the longwall is pulled across the front of the face from
the headgate, and then down the face of the longwall
and into the rear return, and he described the three
locations on the longwall where the ventilation is checked
(Tr. 323). He confirmed that he personally is not aware
that the respondent was not complying with the ventilation
requirements in the 7 right longwall section (Tr. 324)
With regard to paragraph 7 of the dust plan (exhibit
P-3), Mr. Norwich offered the following explanation
concerning the positioning of the shearer operators (Tr.
324-325):
Q.
You have already read paragraph number 2 in, and
then there's paragraph number ·7, which says both
shear operators, will stay outby the machine as much
as possible, can you explain to us what is meant by
that.
A.
It's hard to regulate any type of a control, if
you don't try to get in something, and I think the
intent of this one was, is when they cut headgate
side, it was not required for both of them to be at
the machine, because one of them would have to get
over on the intake side.
I know sometimes it takes two people to run the
shear, they need it for the back drum, and forward
drum, and there could be times, and this was a heavy
generating source of dust, at the head gate, because
all the velocity comes in this way, but there
probably wouldn't be the two people there, so as
much as possible, we like to see, the people that
are not required to be in the dust, to get away from
it, stay on fresh air. That was the intent.
Mr. Norwich confirmed·that he visited the
longwall section in question, and he described the dust
control measures which were being used.
He also confirmed
that he had no reason to believe that the respondent was
out of compliance with the required dust control measures
during May, 1983, and he indicated that the plan in use at
that time had been in effect for some 4 years (Tr. 328).
Mr. Norwich stated that the dust plan was revised as
of October, 1983 (Exhibit G-3-A), and during the review
process he confirmed that he recommended that the change
be adopted, and it was approved. He explained the change
as follows (Tr. 329-331):
Q.
What is the current language.that may be
comparable to ft, if at all?

2230

A.

The new one?

Q.

Yes, sir.

A.
We asked, we sai~ no employee permitted inby the
shear machine during mining. Eastern approached us,
and they said that there was times, they needed an
employee, inby the shear, when it is mining coal or
cutting, to take care of the shields, when they are
into bad top, they had two or three instances, where
it was necessary, to have someone inby these
machines.
And we said, all right, or the district manager
approved in that way, our thinking was, if you have
to have people in that area, and we understand that
there's times in mining, where you would have to have
someone inby, inby the drums, or the longwall
machine.
So we would have to give them some little bit of
leeway in here, bad top is one thing, you want to get
the chocks pulled up, or the shields pulled up, so it
might be necessary to have a man back there, so they
said it was necessary, to make gas tests, or for what
reason.

*

*

*

*

*

*

*

Read paragraph number 1 in here, which says,
"No employee is permitted inby the tail drum of
the shear, exception,_ when wearing a_Racal, R-a-c-a-1
air stream type of air helmet~ or approved filter
type respirator, or B, when inspecting areas inby
for brief periods, of time 1 "did I read that
correctly?
A.

You did.

Q.
And is thi9 a part of the ventilation plan that
you approved, as well as your district manager?
A.

That's right, I recommended it for approval.

In response to further questions, Mr. Norwich
confirmed that as long as the provisions of the new dust
plan are followed, it makes. no difference whether the
respondent single cuts or double cuts. Although he
indicated that he was under the impression that the
respondent was single cutting, he also confirmed that he

2231

has never specifically approved a plan involving double
cutting in his District No. 3. (Tr.337).
Mr. Norwich stated that if an inspector reported to
the mine manager that an operator was engaged in double
cutting, MSHA would evaluate the dust atmosphere on the
tailgate side to determine whether the dust exceeded the
two milligram standard (Tr. 338-339). He confirmed that
if the respondent could stay in compliance with the two
milligram dust standard while double cutting, MSHA could
do nothing about it (Tr. 339).
During further testimony, it was confirmed that the
new dust plan provision recommended by Mr. Norwich was
finally approved on December 20, 1983, and that the UMWA
had contested that plan approval and is in the process of
attempting to obtain a restraining order in court (Tr.
340-341).
When asked about the respondent's dust compliance
record on the longwall section in question during its
operation, Mr. Norwich stated "I don't know" (Tr. 345).
He then indicated that "I think it is a big improvement
now, I would say, than when they first started" (Tr. 346).
When asked whether he knew what the instant proceedings
were all about, Mr. Norwich replied "No, I don't, sir"
(Tr. 348).
Russell Toothman, testified that he has been employed
by the respondent at the Federal No. 2 Mine for nine years
on the midnight shift. He has been a longwall mechanic
for the past nine months, and prior to that he was a
certified electrician for four years. Mr. Toothman
-Confirmed that part of his. duties including. the checking
of the longwall mine telephonesr and he indicated that he
usually carries tools such as screwdrivers, crescent
wrenches and a hawk bill knife (·Tr. 366).
Mr. Toothman confirmed that he was at work on
August 5, 1983, and that Mr. Toth conducted a meeting.
After the section boss and Mr. Wells firebossed the face,
Mr. Toothman instructed to turn on the power and to check
the phones, and he believed that Mr~ Toth asked him to do
this (Tr. 367). Mr. Toothman indicated that he proceeded
to the headgate where he encountered Mr. Ribel. Mr. Ribel
told him that he was going down the face to check the
phones. Mr. Ribel then started down the pan line across
the longwall face, and Mr. Toothman explained how this was
done by paging each other over the phones which Mr. Ribel
was checking (Tr. 369-372).

2232

Mr. Toothman stated that the telephones are about 100
feet apart, and he assumed that Mr. Ribel called him from
each of the phones as he walked past them CTr. 372).
Mr. Ribel advised him that the #52 phone and the #89
phones were weak, and he then called him at the tail to
advise him again that the two phones were not working
properly and that he had been instructed to wait for the
pan line to start (Tr. 373-374).
Mr. Toothman stated that after he received the calls
from Mr. Ribel, he proceeded to grease the shearer head
drum, and while he was doing this somewhere between the
No. 14 and 20 shields, Mr. Toth approached him and asked
him if there were any trouble witn the phones (Tr. 375).
Mr. Toothman reported what Mr. Ribe°l had told him about
the #52 and #89 phones, and Mr. Toth proceeded to the head
gate and called Mr. Ribel who was positioned at the tail
CTr. 376). Mr. Toothman and Mr. Toth then proceeded
together down the pan line checking the phones. They
stopped at the #51 phone and called Mr. Ribel at the tail,
and the phone sounded weak.
They then stopped at the #89
phone, and Mr. Toth wanted him to call the headgate to
test the phone, but no one was there to answer. Mr. Ribel
then approached him and indicated that he would go to the
headgate so that the phone could be tested, and
Mr. Toothman observed Mr. Ribel walk towards the headgate,
but after reaching the area around the #69 or #70 phone,
Mr. Toothman was diverted because he was checking for
loose wires on the #89 phone. He then called Mr. Ribel at
the headgate on that phone, and it was weak (Tr. 377).
Mr. Toothman confirmed that while he and Mr. Toth
were at the #89 phone, he discussed the fact that he
(Toothman) repaired the #a9 phone the preV'i.ous evening and
he showed Mr. Toth where a wire.had corroded off.
Mr. Ribel had left before that conversation took place,
and Mr. Toothman estimated that· it would have taken Mr.
Ribel 5 or 6 minutes to reach the headgate from the #89
phone (Tr. 380).
Mr. Toothman stated that after speaking with
Mr. Ribel over the i89 phone, Mr. Toth instructed him to
proceed toward the tail to check out the other phones.
Mr. Toth proceeded towards the head, and Mr. Toothman
observed him walk up the longwall towards the head for a
distance of approximately 20 shields, but was distracted
by a phone call and lost sight of him (Tr. 378).
Mr. Toothman stated that as he proceeded to the #52
phone to check it, he heard Mr. Toth calling him to come
to the head. When he arrived there, Mr. Toth and another
mechanic were there; and the mechanic was preparing to

2233

take the wires off the #32 phone to check it. Mr. Toth
instructed Mr. Toothman to take the face off the phone,
and when Mr. Toothman unscrewed it and lifted up the lid
he found an orange speaker wire hanging down. The #32
phone was one which was checked earLier by Mr. Ribel, and
Mr. Toothman received no report that it was not working.
As soon as Mr. Toth observed the loose wire, he summoned
Mr. Ribel to the phone, and Mr. Toothman stated that the
following conversation took place (Tr. 382-383):
Q.

What occurred, when Mr. Ribel came down?

A.
·Mick said, do you see that, and he said, what,
that wire, and Mick said yes.

Q.

Did anything else occur?

A.
Rob said t didn't cut it,·and then they went to
the head.
Mr. Toothman testified that a wire in the #32 phone
appeared to have been cut, and he confirmed that he had a
hawk bill knife with him that evening, that he always
carried one, and that he used it to change and reconnect
electrical wires (Tr. 383).
On cross-examination, Mr. Toothman stated that the
wire on the #89 phone which he repaired did not appear to
have been intentionally pulled off, and he denied that he
told Mr. Toth that this was the case CTr. 384).
Mr. Toothman confirmed that during the two or three week
period prior to August 5, 1983, there were problems with
the longwall phones due to dampness and water, and he
-detected no difference in .the number of pho.nes that
required repairs in the weeks prio~ to August 5, than
there had been on other occasions1 He confirmed that the
phone problems he encountered were caused by wet phone
receivers and bad batteries (Tr. 385).
Mr. Toothman stated that no special qualifications
were required for Mr. Ribel to check the telephones in
question, and he con~irmed that when Mr. Ribel walked away
from the #89 phone to the headgate he could not observe
him as he passed the #32 phone and no one else was on the
face at that time (Tr. 386). Mr. Toothman confirmed that
Mr. Ribel had not previously reported that the #32 phone
was not operating properly. He also confirmed that he and
Mr. Toth walked down the face in response to Mr. Ribel's
report of two inoperative phones, and neither Mr. Toth nor
Mr. Toothman touched the #32 phone as they passed it
together.

2234

Mr. Toothman stated that after Mr. Ribel left the #89
phone to proceed to the head, he would have walked the
face for the second time by himself. After this,
Mr. Toothman and Mr. Toth proceeded down the face from the
tailgate to the headgate to check the phones, and when
they stopped at the #70 shield, Mr. Toothman stopped to
check it and Mr. Toth continued to walk ahead of him, and
before that time Mr. Toth would have been about 100 feet
ahead of him as they walked the face checking the phones
{Tr. 390-391). Mr. Toothman confirmed that he never saw
Mr. Toth doing anything to, or even being around, the #32
phone {Tr. 393). He also estimated that it took him
about a minute to unscrew the cover from the phone which
he checked, and that someone could have cut the wire in a
matter of seconds {Tr. 395).
Steve R. Reesernan testified that he has been employed
at the Federal No. 2 Mine for 8 years as a longwall
shearer operator. He confirmed that he was at work on the
midnight shift on August 5, 1983, and was present during
the meeting conducted by Mr. Toth. Mr. Reeseman believed
that the meeting was called to settle "some of the
disputes that was going on at this time" {Tr. 404). He
stated that the "disputes" involved "this double cutting,
being inby the shearer", and he also indicated that there
was a morale problem and arguments over double cutting in
the dust while the machine as running {Tr. 404).
Mr. Reeseman testified that at the meeting, Mr. Toth
discussed the matter of a ventilation curtain being
installed by Mr. Kanosky in an area where the top was bad.
Mr. Kanosky was upset, and Mr. Wells began giggling.
-Mr. Toth became upset·with.Mr. Wells, and-~when he asked
him why he was giggling, Mr. Wells,.replied "none of your
business" {Tr. 405). Mr. ReesemaR t~en stated that
Mr. Toth made the remark that "i:f you think it's funny***
all this petty stuff that has been going out to the safety
department, every day, and every qay, is going to stop, or
you will be next" {Tr. 406). Mr. Reeseman also claimed
that Mr. Toth made the statement that he was tired of
Mr. Kanosky complain~ng to the safety department every day
{Tr. 412-413}.
Mr. Reeseman stated that after the meeting,·he
proceeded to work on the face shield, and that he wore an
air hat while doing that work. The shearer was at the #9
shield, and he was at the #11 shield {Tr. 409). While
there, he observed Mr. Toth coming in his direction, and
when he first saw him, he was between the #32 and #18
phones, and there was enough illumination for him to see
Mr. Toth clearly {Tr. 410). Mr. Toth asked him whether

2235

the #9 phone was paging in, and Mr. Reeseman replied that
it was. Mr. Toth then proceeded to the #32 phone, picked
it up, and asked him, if it was paging in, and
Mr. Toothman replied that it was not. Mr. Toth then asked
for a mechanic to take the phone apart to see what was
wrong with it. Mr. Reesem~n then told the mechanic
trainee, Jim Fowley, to take a screwdriver and to proceed
to the #32 phone in response to Mr. Toth's request for a
mechanic. Mr. Fowley left, and Mr. Reeseman "went on
about my business, checking the shearer", and he did not
observe the #32 phone being opened (Tr. 412).
On cross-examination, Mr. Reeseman confirmed that at
the time Mr. Toth made the statement about Mr. Kanosky,
Mr. Ribel and Mr. Toothman were not present. When asked
whether he was certain that double cutting was discussed
by Mr. Toth at the August 5, meeting, Mr. Reeseman replied
"it's been so long,· I don't really remember" and he
indicated that he was not certain (Tr. 413). Mr. Reeseman
was asked about his prior testimony during the arbitration
hearing in Mr. Ribel's case, and in particular his
testimony that what was discussed at the meeting was "the
firebossing and the gas checks, and this little penny-ante
stuff" (Tr. 415).
Mr. Reeseman confirmed that he did not see Mr. Toth
alone at the #32 phone, and that he was between the #32
and #18 phones when he observed him (Tr. 415). In
response to further questions concerning the purported
arguments among the men over double ·cutting, Mr. Reeseman
indicated that the chock setters and shearer operators
"would be the only ones inby the shearers, and the dust at
the time" (Tr.416). He confirmed that the shift before
-his was a maintenance shift, and that the~one after it was
production. He believed that shift was double cutting,
but he never observed it (Tr. 417).
Larry Hayes, testified that he has been employed by
the respondent at the mine in question as a longwall
mechanic for approximately seven years. He was laid off
from March 12 through July 12, 1983, and he confirmed that
he was working on August 5, 1983, when the meeting at the
mine was held by Mr. Toth. Mr. Hayes stated that he
had just returned to work after his lay off. He recalled
a discussion about Mr. Kanosky refusing to go under bad
top to install a curtain. Mr. wells laughed about this,
and this made Mr. Toth angry. When Mr. Toth asked
Mr. Wells what he was laughing about, Mr. Wells told him
it was none of his business.
Mr. Hayes stated that the subject·of double cutting
was not discussed at the August 5 meeting. He confirmed

2236

that during his employment at the mine he has observed
double cutting "off and on". He has observed Mr. Wells,
Mr. Kanosky, and Mr. Ribel double cutting, and he stated
that they would be working inby the shearer as it moved
from the tailgate to the headgate {Tr. 421-422). He has
never discussed double cutting with Mr. Ribel,
Mr. Kanosky, or Mr. Wells, and he indicated that "it had
been discussed among different members, * * * some say
they didn't mind, and others say they did mind" {Tr. 422).
Mr. Hayes stated that he has checked the phones on
the longwall face in question and that he found problems
such as mashed cables, and broken receivers which had
fallen into the gob {Tr. 422). Although he has opened
phones to check the batteries, sine~ he is not a phone
mechanic, he could not state whether any phone wires have
been cut. He indicated that it is much easier to "change
out" a phone rather than to repair it {Tr. 423).
On-cross-examination, Mr. Hayes confirmed that during
the August 5, meeting, Mr. Toth did mention the fact that
he was concerned over "problems" with the phones, but
that he did not elaborate further {Tr. 424).
Mr. Hayes
also confirmed that he had not previously worked under
Mr. Hawkins' supervision, and Mr. Hawkins would not likely
know about his prior job classifications {Tr. 425).
With regard to the purported statement made by
Mr. Toth concerning Mr. Kanosky, Mr. Hayes stated as
follows {Tr. 426-426):
Q.
You were talking about Mr. Toth's comments to
Mr. Kanosky, and if I understood you, you were saying that he said something to Mr. Knosky about if you
were wrong, you would suffer ~ome consequences?
A.

Yes.

Q.
If I understand this incident about the curtain,
hanging the curtain that Mr. Knosky had refused to do
the job, is that pretty much what it was?
A.
He didn't really refuse, he had questioned about
being bad top, going under the bad top, to get the
curtain and bring it outby.
And, at Tr. 427:
A.
[W]hat he was really trying to say to him, I
don't know, like I said, this meeting did not really
pertain to me. I hadn't been out there before, I

22~~7

wasn't involved in any of the disputes that had been
going on. So other than hearing him say that, and
what he meant by it, I have no idea.
James Merchant testified that he has been employed at
the Federal No. 2 Mine sin9e October 19, 1968, and that he
is presently employed as a shuttle car operator. He
confirmed that he has served on the UMWA mine safety
committee for eleven years, and until three years ago he
served as the committee chairman (Tr. 429).
Mr. Merchant testified that the complainants
"approached him" about double cutting, and a meeting was
called sometime in May, 1983, with mine management. Prior
to this time, meetings were held with the longwall coordinator, Mick Toth. Present at these meetings were
representatives of the International UMWA, and the issue
of double cutting was only one of the many issues under
discussion (Tr. 432). Mr. Merchant confirmed that
discussions were also held with MSHA "several years ago"
over the question of double cutting, and he indicated that
MSHA's position was that nothing could be done about it
unless the respondent was caught in the act of double
cutting (Tr. 433). Mr. Merchant claimed that at that
time, an MSHA inspector named "Phillips" advised him that
double cutting was illegal, but that when they went to the
longwall to observe the process, single cutting was taking
place CTr. 434).
Mr. Merchant stated that his normal mine duties do
not entail work on the longwall, and he indicated that
safety complaints which he has passed ·on to mine
management have met with mixed results (Tr. 435).
On cross-examination, Mr. Merqhant stated that while
the safety committee may inspect any.area of the mine
without prior notice, they still have to notify the
dispatcher so that arrangements may be made to take them
to the particular section which they may wish to examine
(Tr. 437). Mr. Merchant expressed an opinion that he is
not too enchanted with Mr. Hawkins as a foreman, but he
conceded that he has, not formally complained to mine
management about Mr. Hawkins (Tr. 440). He could not
recall when he met with Mr. Toth about the subject of
double cutting. In response to further bench questions,
Mr. Merchant stated as follows (Tr. 444-450).
JUDGE KOUTRAS: What's a violation of law, in your
opinion?
THE WITNESS:

Double cutting, number one, is.

2236

JUDGE KOUTRAS: What does it violate? Sir. I'm going
to hand you Title 30, Code of Federal Regulations,
and I defy you to find in there, any standard that
says that double cutting is illegal. You haven't
been here all day, hearing all the testimony. What
law do you think double cutting violates?
THE WITNESS:
Number one, it violates the man's
health hazards, breathing that dust.
JUDGE KOUTRAS: Well, now, I don't want to get you
upset, but what I want to ask you, is you made a
statement that double cutting violates the law. In
your opinion, what law does it ·violate, the procedure, double cutting, in and of itself?
THE WITNESS:
The flow of air; when you double
cutting, that man is behind, he is eating all -that air is shoving all that dust, coal dust, right
down his throat, face, his vision, his ears, and
everything, you are eating all that dust.
JUDGE KOUTRAS: What does that violate?
THE WITNESS:
That violates, what .we are fighting
for now, black lung, which I have it real bad, out
of thirty-seven years in the coal mine.
JUDGE KOUTRAS: Well, now, if you have got six miners
telling you that they are double cutting, why does
it take someone to actually be there to see them,
before anything is done, before MSHA is called to
come to the mine; to conduct an investigation, and
to issue citations, because of the double cutting.
if it is illegal, why hasn't-there been the first
citation issued, at this mine?
You have people who come to you, who work
right in it, that's first hand evidence, why do you
have to have somebody there observing the process?
THE WITNESS:
You don't, we have people that's
afraid to come forward, and they tell us, they say
we don't want to be involved, whether they are
threatened, I can't prove that.
JUDGE KOUTRAS: Do you realize that under this law,
you have an absolute right to call an MSHA inspector,
and ask for an inspection right on the spot?

2239

THE WITNESS:

True.

JUDGE KOUTRAS: Has that ever been done on double
·cutting.
THE WITNESS~

No.

JUDGE KOUTRAS: Why?
THE WITNESS:

Because they can't catch them.

JUDGE KOUTRAS: Have you ever called an inspector to
come to the mine, to interview any miners who worked
in double cutting, and have been exposed to all this
dust?
THE WITNESS:

No, I haven'to

JUDGE KOUTRAS: Why?
THE WITNESS:
them.

Because I know that you can't catch

JUDGE KOUTRAS: The point is, I don't think that you
have to catch them, do you, do you feel that you
actually have to see them double cutting, and inby
this machine, before you can say that they are doing
it? I can't believe that Eastern Associated, with all
these people in there, can double cut in secret?
THE WITNESS:
They are not double cutting in secret.
When we are there, they are single cutting, and the
minute, which I'm told, I'm not there, when I leave,
what happens when I Leave. But as seo.n as the men
get on the outside, they way, before~you all call for
the right of way to come outside·, they went back to
double cutting.
JUDGE KOUTRAS: Well, let me ask you this, has a
Federal inspector ever been called, and has a Federal
inspector ever come to that mine, and confronted the
mine superinteh~ent, and said to him, number one, are
you double cutting, and if the-answer to that is in
the affirmative, then double cutting I understand -has that ever happened?
THE WITNESS:
them.

*

*

Because it is impossible to catch

*

*

*

*

JUDGE KOUTRAS: Do you know what Eastern Associated

Federal 2 Mine's track record is, with regard to the
two milligram respirable dust standard?
THE WITNESS:

Not right off, I don't.

JUDGE KOUTRAS: Do you.know whether they have a dust
problem?
THE WITNESS:
dust problem.

They used to, they used to have a bad

JUDGE KOUTRAS: You don't know whether the longwall
dust situation at that mine is such that would -- if
they are double cutting, then theoretically they
should be out of compliance, shouldn't they?
THE WITNESS:
the time.

They used to be out of compliance all

JUDGE KOUTRAS: Well, how long ago was that?
THE WITNESS:
I didn't --

Well, dates I don't have them, because

JUDGE KOUTRAS: I don't need dates, give me years?
THE WITNESS:
Oh, it hasn't been a little over a
year ago, I don't know the standards now, I could
bring my records and show you.
Respondent's Testimony and Evidence
Jack E. Hawkins, testified that he is employed by the
the respondent at the subject mine as a longwall foreman.
He testified as to his background and experience,
including his foreman's duties, .an·d he confirmed that he
has been a longwall foreman for two years, but held other
foreman positions prior to this·time. He holds a B.S.
degree in wood science from West Virginia University, and
he identified exhibit RX-1 as a sketch of the longwall
face as it existed on the 7 right longwall section at the
relevant times in question (Tr. 463~467).
Mr. Hawkins explained the operation of the longwall
shearer, and he identified exhibit RX-6 as a photograph of
the "Dowty four legged shields" used to support the
roof during longwall mining. He also identified
photographic exhibits RX-6-a and RX-6-b, which depict the
shields and the coal conveyor used to transport the mined
coal from the longwall face.
Mr. Hawkins explained that the face ventilation comes
up the longwall headgate, sweeps across the face, and then

2241

down towards the tailgate. He characterized the mine
ventilation system as an "exhaust system", and he
explained that air is exhausted from the mine. He
indicated that the air ventilation is checked with an
anemometer during each shift, and he explained the methods
to diffuse the dust createg during longwall mining,
including the use of ventilation check curtains, dust
deflectors located on the shearer and shield, watersprays
on the shearer cutting drums, and standard respirators and
air hats which are available for all employees (Tr.
467-477).
Mr. Hawkins testified that over the past two years
the amount of dust on the longwall has decreased
significantly and he attributed t~l~ to the aforementioned
dust control devices, and the installation of a new Sager
Shearer which permits a better dispersion of the dust. He
stated that all of this equipment was in use on the 7
right longwall in May, 1983, and that_it had been in use
for approximately ten months prior to that time (Tr. 479).
Mr. Hawkins confirmed that layoffs occurred at the
mine in January and March, 1983, and that 120 miners were
laid off as a result of the March reduction. He also
confirmed that the layoffs resulted in a realignment of
the workforce and that he was changed from afternoon
foreman to midnight shift foreman.
In Mid-March, 1983, he
became the longwall foreman for the crew which included
the three complainants (Tr. 481).
Mr. Hawkins stated that in single cutting of the
longwall face the shearer would cut the coal starting from
the tail entry toward the head, and would then simply then
_back toward the tail wi thoµt cutting coal in a "clean-up"
mode.
In double cutting, the shea~er would actually cut
the coal a second time while proceedfng from the head back
to the head CTr. 482).
Mr. Hawkins admitted that after becoming longwall
foreman on the 7 right face, he frequently talked to his
crew about double cutting, and that this was "an ongoing
thing" between mid-March and April, 1983. He indicated
that the crew was not double cutting at that time, and
that they did not agree to double cut. He confirmed that
he spoke to Mr. Ribel, Mr. Kanosky, and Mr. Wells on 10 to
15 occasions, but they refused t~ double cut because "they
felt that double cutting involved·more work, and that it
would increase production and jeopardize the union
brothers called back that had been laid off." Mr. Hawkins
denied that the complainants ever indicated any safety
concerns in double cutting and that "safety wasn't really
an issue." (Tr. 483)".

2242

Mr. Hawkins confirmed that he spoke to his crew about
double cutting because production on his shift was so far
below that of the other shifts, and he was trying to
increase production. He also confirmed that the
complainants expressed no interest in double cutting, that
he again spoke with them on approximately May 18, 1983,
and he explained what he told them. Mr. Hawkins stated
that at no time did he ever direct or order the
complainants to double cut (Tr. 486).
Mr. Hawkins stated that when he spoke to the
complainants about double cutting, he explained certain
"benefits" which would result, and he explained what he
said as follows (Tr. 486-487; 492):

Q.
What were those benefits, and what did you tell
these three men?
A.
First of all, our production being as low as it
was, we weren't allowed to have any overtime, between
shift type work. At that time, there had been
several members of the crew that were interested in
working between shifts. The other shifts were
working between shifts, and we weren't allowed to
because our production didn't warrant it. I told
them that if our production increased that.we would
be allowed to stay in between shifts. of° course,
they really didn't--. They weren't interested in
staying in. So, it didn't affect them-BY MR. POLITO:

Q.
Did they tell you that, or, how do you know
that?
A.
Just from past experience. They didn't stay in.
Especially, Rob and Danny had never --, Mr. Wells and
Ribel had never stayed in much between shifts. John
Kanosky had frequently stayed in.

*

*

*

*

*

*

*

Q.
Had you assigned some, or all, of these duties
that you just described, these tasks, to the chock
setters, prior to May 18, 19~3?
A.

Yes, they'd done them all

b~fore,

I'm sure.

Q.
Now, you started to testify about what you told
them about their opportunities to work through their

2243

dinner hour or not, depending on whether or not they
single cut or double cut. Now, just explain the
relationship between the two and what you told the
i:nen?
A.
Well, obviously,, if they were standing at the
headgate, without anything to do for a half hour, I
was going to put them on dinner during that half hour
until they were needed again.
If they were single
cutting, they were going to be there for that half
hour. If they were double cutting, they'd be setting
the shields up as the shearer came to the headgate,
and they wouldn't be idle, obviously. It would be to
my advantage, then, and the Company's advantage, to
work them through their dinner, and they'd get the
benefit of the extra money; I'd get the benefit of
the extra production.

Q.
If they were not double cutting, you say that
you would have an opportunity to stagger them through
their lunch breaks?
A.
Right. One or two of them at the end of the
time that the shields were pulled in and the shearer
was at the tailgate, ready to come back to the head,
I could, at that time, send one or two of them to
dinner. They could have their dinner over with by
the time they were needed again to set the shields.
Mr. Hawkins stated that the day after the May 18
meeting with the complainants', he asked them "to set the
shields up beside the shearer", and they refused and
advised him that they wanted to invoke their individual
-safety rights. However, t,hey agreed to cGn.tinue the shift
single-cutting, and he advised them that a meeting would
be held after the shift.
Pending_ the· meeting, he asked
the complainant's to work between the two cutting drums on
the shearer, an area of some 30 feet CTr. 494-495). As a
result of the meeting with the mine safety committee, the
company safety department, and division longwall
coordinator Cliff Dennison, it was decided by Mr. Dennison
that the crew would not be made to double cut beside the
shearer. Mr. Hawkins never again asked, ordered, or
directed the complainants to double cut, and as far as he
was concerned, that was the end of the matter. (Tr. 496).
Mr. Hawkins denied that he subsequently met with the
complainants and gave them certain "options" about double
cutting versus single cutting (Tr. 496). With regard to
the question as to why the complainants did not work
through their dinner hour and get paid overtime.
Mr. Hawkins explained as follows (Tr. 498-501):

2244

Q.
There were a couple of days in there, though,
between the 18th and 31st, that he did not work
through the dinner hour?
A.

Right.

Q.
And, with respect to Mr. Wells, I believe it
shows that he did not work through the dinner hour
from May 19 until June 1.
A.

Right.

Q.
Okay? Then, with respect to Mr. Ribel, the
next man, it shows that he did not work over the
lunch hour from May 19 through May 31, and also
shows that he was off on May 24~
Is that correct?
A.

Right.

May 24 and 31.

Q.
Well, actually, it was June 1, wasn't it,
that he was off?
A.

Yes, it would be.

Q.
Can you explain for us, please, why these three
chock setters did not receive overtime, why they
didn~t work through and get paid overtim~ for the
dinner hour during those periods?
A.
Sure. The first couple of times after I had met
with them and told them I was gofng to make them
double cut, they had come up to me and insisted that
they take their dinner -- • We have a district agreement that says I have to offer. the men dinner between
the third and the fifth hour-of-the shift. So, what
was happening here was, these three guys were coming
up, -- well, two of them, normally, sometimes
three, -- were coming up·and saying, "We want to take
our dinner -- ".
Q.
Are these men you're talking about, Kanosky,
Wells and Ribel?
A.

Yes, sir.

The three Complainants.

They were insisting on taking their dinner four
and a half hours into the shift
Well, if they want
to take it, I have to offer it to them. At that
point, I had to give them, all three~ their dinner at
the same time.
I didn't have the opportunity to

2245

float them out through dinner, one at a time. This
happened twice, that I remember, in which they insisted on taking their dinner, and it was late enough
in the shift that I had to give them dinner all at
the same time. At that time -Q.
Why would you have to give it to them, if they
came·to you four and a half hours into the shift and
said, "We want to take our dinner. We don't want to
work through our dinner." Why did you have to give
it to them in that half hour?
A.
As I said, by district agreement, they have to
be offered dinner between the third and the fifth
hour of the shift.

Q.
What if they are not?
quences?

What are the conse-

A.
If they're not, they have to be given their
dinner and paid through it also.

Q.
Oh, they would be paid whether they took it or
didn't.
A.
Right. They'd take their dinner and still get
paid for it. So, after that happened a couple of
times, I started sending them to dinner for several
days without asking them.
I just -- • The third
hour came. I'd sent one of them to dinner. A half
hour later, I'd send another one, until I had all
three in. That way, I could operate the face and
still have two chock setters up there and one on
dinner, at that time •.
That didn't continue for very long until I realized that I wasn't givins t.hem the same opportunity
as I was the rest of the crew. Basically, the rest
of the crew had the opportunity to work through
dinner.
I wasn't asking them to do it. So, I
started asking them, again, every day, if they wanted
to work through dinner, and, normally, they refused
to work. They wanted to take their dinner instead of
working through it.

Q.
Was there a period of time, from the period
May 19 through May 31, that you asked them to let you
know at the beginning of the shift whether they
wanted to work through or take their lunch break?
A.

Well, the first day that they all came at one

2246

time and wanted to take their dinner, I asked them to
let me know. They wouldn't do it though. They'd let
me know four and a half hours into the shift that
they wanted to take it.
Q.
So, there was a period of time then, when you
were just telling them that you wanted them to take
their dinner break, and didn't want them to work
through their dinner break.
A.
For a few days, I didn't give them the option,
no, sir.
Q.

Okay.

And why was that, Mr. Hawkins?

A.
Well, I just sent them to dinner instead of
letting them wait until four and a half hours into
the shift and insisting on taking it.

Q.
And, by sending them, you were able to stagger
them?
A.
Right.
I was able to send them one at a time so
that I could still have two chock setters to operate
the shields.

Q.
You were avoiding the situation where all three
of them would have to take it during the same half an
hour, and you would be without chock setters?
A.

Right.

Mr. Hawkins denied that he ever refused to let the
-complainants work thrbugh _their dinner hour. in retaliation
for their refusal to double cut. With reference to the
question of working between shifts, Mr. Hawkins explained
as follows (Tr. 503-504) :.

Q.
Do those records show that, with one or two
minor exceptions, no employees worked overtime
between shifts from approximately April 18, through
May 18?
.
A.
Right. They -- •
any amount of over.

In that time, we didn't work

Q.
I think there is one exception in there, if I
recall, that an employee had wor~ed.
A.
There may be if we had been broken down at the
end of the shift that somebody would have stayed to

2247

I

repair the equipment to get ready for the next shift
or something.

Q.

Okay.
Now you say, at that point in time, that
is, April and May, were you or were you not authorized to permit employees to work between shifts and
collect overtime pay?

A.

*

No, I wasn't authorized to do it.

*

*

*

*

*

*

Q.

· On these occasions when overtime between shifts
was available, after June 2, do the records reflect
whether Mr. Ribel worked overtime?
A.
Not according to the time we have listed here,
down through June 17th.
Q.
I believe you have already testified there were
occasions prior to May 18, prior to this incident on
My 18th that he refused opportunities for overtime
between shifts on this one?

A.

Yes, sir.

With regard to reassigning one of the chock setters
away from his normal classified work, Mr. Hawkins
explained as follows (Tr, 504-507; 508):

Q.

Now, there was testimony yesterday, Mr. Hawkins,
that, between May 18th, or May 19th and May 31, you
took one of the chock setters away from his normal
classified work bf chpck setting and~ssigned him
other work. Is that true?

A.

For a very few days, .yes, sir.

Q.

Explain what you did, and why you did it.

A.
At this time, we had·quite a high amount of
absenteeism. W~ normally have 15 men and a Foreman
in each crew, on a longwall crew. We were experiencing anywhere from two to five people being off
every day, and that left us short in some areas of-as far as manpower goes, paiticularly what we term
the utility man, the man who's responsible for
watching the stage loader and tailpiece area, keeping
the spillage cleaned up, keeping the cables drug.
We didn't have a utility man. To the best of my
memory, the utility man at that time, was Tom Walls,

2248

and he was operating the headgate while the headgate
man operated the shearer. And so, the utility job
was not filled and someone had to pick up that work
that he normally did. One of the chock setters
normally did that while two chock setters did their
normal job.

*

*

*

*

*

*

*

Q.
You started to explain and I interrupted you,
why you assigned the one chock setter to perform
these.duties.
A.
They had to be done. Spillage and so forth has
to be cl~aned up our of the walkway to avoid a violation on that. The cables, of course, had to be
drug. If they're not drug down, the machine basically, would pass them up. Of course, the rockdusting is common mining practice. The area has to
be rockdusted and kept that way. It's work that has
to be done by someone, and the classified man that
normally did it was performing another job then.

Q.
Did you feel that you could operate a single
cutting method with just two chock setters?
A.

Yes, sir.

Q.
Were you, during that period, those few days
that you said you did it this way, able, efficiently,
to operate with just two chock setters?
A.

Yes, we had no problem in doing that.

Q.
Did you, at some point in time then, change
again, and go back from two chock setters to three
chock setters?
A.

Yes, I did.

Q.

And why was that?

A.
Basically, they staged a slowdown so that the
chock setters were not operating fast enough to keep
up with the shearer as it idled back to the tail.
And, at Tr.(509-512):

Q.
Was your assignment of the two men -- , your
assignment of one chock setter each shift for these
several days to do general work, or utility work, in

2249

retaliation for the fact that they had refused to
double cut for you?
A.

No, sir.

Q.

Then what was the reason for it?

A.
As I stated, we were short people. Someone had
to do the outby work. At that time, it was beneficial for the man that was, basically, idle, to do
that. Whenever I had to put three chock setters back
on the face, then the mechanics had to do the outby
work that they had been doing.
Q.
The work that you had assigned the third chock
setter to do, the general work, was there any type of
work you assigned them to do during these several
days that they had not done before?
A.
No, sir. They had done it before. Really
every member of the crew had done most every job up
there.

Q.
was that work assigned to other members of the
crew besides the chock setters?
A.
Yes, sir. It had to be done. When they didn't
do it, some other member had to do it.

Q.
There was testimony yesterday that, while you
were using just two chock setters to move the shields
and assigned the third chock setter to do general
setters work. Do you agree with that?
A.
No sir. In reviewing th·e time sheets for that
period, there was never a utility man paid chock
setter rate, if be did perform -JUDGE KOUTRAS: That wasn't the question.
reviewing. Was a man actually doing it?

Forget

THE WITNESS: No, sir. The chock -- , or, the
utility man did not perform chock setter duty.

*

*

*

*

*

*

*

Q.
Did you have any· confrontations, or problems of
any kind with Mr. Ribel after June 1, or after
May 31, 1983?
A.
Nothing to speak of. There were a lot things
that came up, safety disputes that they thought

2250

were --, that I was doing something wrong. They
would take it outside; bring the commiteeman in, or
sometimes, involve the State or Federal Inspector.
In every case, I can't -- • In every case there
wasn't anything came of it.

Q.
Did you, at any time, threaten Mr. Ribel, after
June 1, or any time, before or after June 1, to discharge him or take any other adverse action against
him for refusing to double cut or filing his complaint with MSHA?
A.

No, sir.

Q.
The records show that the affidavit, or the
statement, was signed by Mr. Ribel, Mr. Wells, and
Mr. Kanosky on May 31, that is, the first complaint
they made to MSHA.
Do you know when you became aware
of the fact that they had even filed that complaint
with MSHA?
A.
I'm not positive.
later.

I would say about a week

Q.

Would they have told you about a week later?

A.

No, they didn't tell me.

Q.
You received a copy of the Complaint in the
mail.
Is that correct?
A.

Yes, sir.

Mr. Hawkins confirmed. that Mr. Wells was injured on
the job. However, he denied that he ever refused Mr.
Wells any help in pulling the cables~ and he indicated
that Mr. Kanosky was helping Mr. Wells with the cable at
the time of the injury. When Mr. Wells fell, Mr. Kanosky
summoned Mr. Hawkins to the scene, and Mr. Hawkins stated
that he filled out the accident report and listed Mr.
Kanosky as a witness to the incident. (Tr. 513).
Mr. Hawkins stated that in August, 1983, an unusual
number of problems existed with the telephones used along
the 7 right longwall faces.
He explained that the phones
were being intentionally damaged, and he demonstrated how
this was done (Tr. 514-517). He also explained that
inoperative or damaged phones were replaced (Tr. 519). He
also confirmed that production delays resulted from inoperative or damaged phones (Tr. 521).

2251

With regard to the events on the midnight shift on
August 5, 1983, when Mr. Ribel was discharged, Mr. Hawkins
stated that longwall coordinator Toth went into the
section with the crew to meet with them at the request of
a State inspector to resolve a union-management conflict.
Mr. Hawkins took Mr. Wells with him to fireboss the
section, and when they returned, Mr. Toth asked him to
send two men to check the face phones. Mr. Hawkins sent
Mr. Ribel and Mr. Toothman to check the phones, and he
explained why he did this (Tr. 526-530).
Mr. Hawkins stated that after the meeting was over,
he went to the face area, and Mr. Toth, Mr. Ribel, and
Mr. Toothman were in the process 0f checking the
telephones along the longwall face.
Mr. Hawkins confirmed
that he was present when the #32 telephone was opened, and
he identified the telephone produced at the hearing as the
same telephone in question. (Tr. 534). Upon examination
of the inside of the phone, he confirmed that the orange
wire in question is "separated" (Tr. 537).
Mr. Hawkins stated that the hawkbill knife which
Mr. Ribel had on his person on the evening of August 5,
was not necessary for him to use while performing any of
his normal duties as a chock setter (Tr. 540).
Mr. Hawkins also stated that Mr. Toth did not consult with
him when he suspended Mr. Ribel with intent to discharge
him, nor did he ever suggest to Mr. Toth prior to that
time that Mr. Ribel be terminated (Tr. 540-541).
Mr. Hawkins denied that he ever told Mr. Wells that
Mr. Toth was "out to get him", and he also denied that
Mr. Toth had ever made such a statement to him (Tr. 542).
Mr. Hawkins indicated that.after Mr. Wells bid off the
chock setters' job, a vacancy was createa, and Mr. Wells
attempted to bid back on that job-a week later. However,
the vacancy had been filled by someone senior to Mr. Wells
(Tr. 542).
With regard to the "safety slips" which he issued to
Mr. Wells in August, Mr. Hawkins confirmed that he relied
on what Mr. Wells had told him, and that this served as
the basis for the slip. (Tr. 543).
On cross-examination, Mr. Hawkins confirmed that the
new longwall shearers were obtained in early 1982, and
they were used on the 7 right panel in early 1983 when
longwall mining began (Tr. 544). He was sure that dust
samples were taken by the respondent, but he does not know
the results, and he confirmed that he would be made aware
of any dust non-compliance, and that it was possible that
the panel may have been out of compliance from early 1983
until May, 1983, but he was not sure (Tr. 545).

2252

Mr. Hawkins confirmed that 20 dust air hats were
available for use by his crew, and that the two shearer
operators usually wore them (Tr. 546). He also explained
the procedures for cleaning the shearers, changing the
bits, and he confirmed that with the new longwall system
it would take approximately a half an hour to complete a
double cutting cycle (Tr. 549).
Mr. Hawkins confirmed that as soon as he took over
the shift, he asked the complainants to double cut and
they refused. When he asked them why, he stated as
follows (Tr. 550).
A.
Well, they didn't want -- • There were various
responses. They didn't want to work beside the
shearer operators because there were too many people
working in a limited area. They didn't feel that
that was safe. They didn't want to increase the production. They felt that double cutting would
increase the production. They felt that they were
required to do more work whenever they were double
cutting, as opposed to single cutting when they had
basically, time off to loaf.
Q.
Did anyone ever express any concern to you about
working inby the shearer because of the dust?
A.

No, not to my recollection.

Q.
When was the first time that you ever heard
about that concern?
A.
Whenever I receiyed the complaint and talked to
Mr. Cross.
Mr. Hawkins stated that no one ever expressed any
concern to him about working inby the shearer because of
the dust, and he first became aware of this when he
received the complaint (exhibit G-1, Tr. 551). He
confirmed that during his tenure on the afternoon shift it
was a common practice to double cut, and that single
cutting took place occasionally "when the crew was teed
off about something" (Tr. 551). When the complainants'
refused to double cut Mr. Hawkins stated that he looked
more closely at the mine dust control plan and spoke to
his supervisor to find out why his midnight crew was the
only crew which was not double cutting, particularly when
the day shift had never had a complai~t about double
cutting, and the section was inspected by State and
Federal inspectors (Tr. 552).

2253

Mr. Hawkins explained the ventilation along the face
of the longwall, and he confirmed that when he discussed
the double cutting with the mine safety department it was
his understanding that as long as a miner stood beside the
shearer machine, and was not inby the machine, this would
not be illegal and it would not violate the ventilation
plan (Tr. 563).
Mr. Hawkins explained his concern about production on
his section and he also explained the reasons why he
wanted to stagger the dinner hours for his crew (Tr.
576-578). He also explained that during single cutting,
there was less work to be done by the chock setters, and
that this prompted him to allocate the time among the crew
(Tr. 581-584).
With regard to the telephones on the longwall,
Mr. Hawkins confirmed that there were problems during the
months of July through August, and these problems included
water in the phones, loose electrical connections, and the
like, and he confirmed the repair work that was done on
the phones (Tr. 586-588). Mr. Hawkins testified as to the
events of August 5th, the evening that Mr. Ribel was
discharged, including his movements that evening (Tr.
589-596).
Michael Toth, longwall coordinator, testified as to
his background and experience, and he stated that he was
not involved in any discussions between Mr. Hawkins and
his crew with regard to the question of double cutting on
the longwall. He explained that unaer the applicable mine
plan in effect in May, 1983, it was legal for miners to
work between the cutting drums of the longwall shearing
machine, and in his view, working in_ that position would
not place a miner "inby the shear-er" ·(Tr. 635). He
confirmed that he has been present on the operating
sections of the mine where double cutting was taking place
with miners working between the shearer drums, and that
Federal and state inspectors were present CTr.636). He
explained that this was an eveTy-day occurrence, and he
named several MSHA inspectors who would have been present
when this was going on (Tr. 636-638~. Although he
indicated that the respondent was cited by an MSHA
inspector for a miner being inby the shearer, no citations
were ever issued because miners were working between the
drums (Tr. 638).
Mr. Toth stated that none of the complainants in this
case had ever come to him to complain about the manner in
which double cutting was taking place 1Tr. 638). In his
view, any dust problems which may have existed on the

2254

7 right longwall section have decreased during the
two-year period of 1982-1983, and he attributed this
improvement to the installation of deflectors 0 water
sprays, and·the use of air helmets (Tr. 640).
Mr. Toth stated that problems with the longwall
phones increased sometime after the vacation period in
July, 1983 0 and he explained these problems in some detail
(Tr. 641-644). With regard to the evening of August 5,
1983, Mr. Toth stated that he went to the mine for a
meeting with the midnight crew about the manner in which
Mr. Hawkins was fire-bossing the sectionv and he explained
his movements that evening (Tr. 645-650).
He stated that
the subject of double cutting was not discussed at the
meeting, and he denied that he ever made a statement to
Mr. Kanosky that he was going to be fired (Tr. 650).
Mr. Toth stated that he had no knowledge that Mr. Kanosky
had complained to i state inspector-about the manner in
which a ventilation curtain had been installed (Tr. 651),
and he detailed the manner in which he inspected the
phones on the longwall the evening of August 5 (Tr.
653-663). He denied that he cut the wires on the #32
telephone, and denied that he had a knife or cutting tools
with him that evening CTr.664). When asked why he decided
to suspend Mr. Ribel, with intent to discharge him,
Mr. Toth responded as follows (Tr. 664-667)~
Q.
Could you tell us specif iGally the reason why
you decided to suspend Mr. Ribel with intent to discharge that evening?
A.
The reasoning behind it was the fact I couldn't
place anybody el~e b~ that particular phone by himself. You know, he was the only one·.
I didn't see
him do it. I told him I didn't see him do it.
But I
assumed that he did it because I couldn't put nobody
else by it by their self. And -Q.
Would you state whether or not your decision to
terminate him or suspend him with intent to discharge
was based in any way on the fact that he and other
members of his crew had refused to double cut in May,
or at any time in the year 1983?
A.

None whatsoever, no.

Q.
Would you state whether or not your decision to
suspend him with intent to discharge was based in any
way on the fact that he and Mr. Kanosky and Mr. Wells
had filed a Complaint with MSHA on May 31, 1983?

2255

A.
You know tf'iat had nothing to do with me.
I was
aware of it, but I had nothing in it, you know.

Q.

What effect, if any, did those two situations,
refusal to double cut or the filing of the MSHA
Complaint have on you?

A.
None.
I didn't want them to double cut. It
wasn't a forced issue Uh, the discrimination charge,
you know, I was aware of it. I was real -- real
aware of the problems that they was having. Jack and
everybody at the mine was. But, you know, I had
nothing in it, you know. It didn't affect me.
I
didn't feel that the double cutting had anything to
do with the production being low. And, you know, as
far as what problems they had with Jack, it didn't
I'd like to seen them got along a lot better, but
that had nothing to do with it.
Q.
One of your reasons for being there that evening
was to discuss and, if possible, try to resolve some
of the problems that had existed betwen Mr. Hawkins
and his crew. Isn't that true?
A.

Yes, sir.

Q.
Did you discuss your decision to suspend
Mr. Ribel with intent to discharge with Mr. Hawkins
before you made the decision?
A.

No.

Q.

He didn't play any part in the decision?

A.

No, he didn't.

Q.
Had he ever suggested to you in any way, or,
anybody ever suggested to you that you should try to
fire or terminate or dismiss, in any way, Mr. Ribel?
A.
No, things.-- • It just don't work like that.
Nobody's -- • I never discussed it with anybody.
Never had it on my mind or nothing. It just wasn't
that way.
Q.
There has been a suggestion made, or an inference made at this hearing before you testified, that
Mr. Ribel was set up by mine management, including
you.

225G

A.
Well, it wasn't no setup. I've heard a lot
about setups and entrapments and stuff. It wasn't
that way.
Q.
Have you learned anything since August 5 that
would indicate to you.that anybody else, other than
Mr. Ribel, was walking by himself past the 32 phone
during the midnight shift on August 5, prior to the
time that you and Mr. Reesman and Mr. Toothman
opened the phone?

A.

~.

Q.
were all of you there when the phone was opened,
together?
A.
When the phone was opened, Rob wasn't there. I
was there, and Foley, and Russell Toothman, and Steve
Reesman, and I think Roy McCormick 'was there. You
know, I -- • There was several people there, I
can't -JUDGE KOUTRAS:
Where was Mr. Ribel at that
time, when it was opened?
THE WITNESS:

He was at the headg~te at that

time.
BY MR.,POLITO:

Q.
Have you ever told Mr. Hawkins, or anybody else,
that you were out to get or were going to get
Mr. Wells next?
A.

No, I never did say that~

Frank Peduti testified that he is employed by the
respondent as a division electrical engineer and that the
Federal No. 2 Mine is under his area of jurisdiction and
has been for the past two years. Mr. Peduti stated that
he has been employed by the respondent for 14 years, and
he testified as to his background and experience. He
stated further that he holds a B.S. degree in electrical
engineering from the University of West Virginia and that
he is a registered professional ~ngineer (Tr. 709-710}.
Mr. Peduti examined the mine telephone in question,
exhibit R-7, and he confirmed that he had previously
examined it after Mr. Ribel's discharge and that he
testified on behalf of the respondent at the arbitration
hearing held in Mr. Ribel's case. Mr. Peduti stated that
based on his experience, education, and background, it was

2257

his professional opinion that the telephone wire, which is
orange in color, and which is used on the telephone
speaker, was cut with a sharp instrument or a knife,
including possibly a hawkbill knife. He explained the
basis for his opinion, which included an examination of
the condition of the wire at the time of his examinations,
including the teflon protective outer cover of the wire.
In his opinion, the separated condition of the wire was
not caused by'normal wear and tear or corrosion, but by
the wire being cut (Tr. 710-715).
On cross-examination, Mr. Peduti reiterated his
beliefs and opinions, based on his practical experience,
as to why he believed the phone wire in question appeared
to have been cut (Tr. 715-718).
Joseph Luketic, respondents Employee Relations
Officer testified as to the procedures followed in the
adjudication of Mr. Ribel's grievance filed under the
applicable National Bituminous Coal Wage Agreement,
exhibit R-8, and he identified exhibit R-3 as the standard
grievance complaint filed by Ribel, exhibit R-4 as a
Western Union mailgram from the arbitrator who heard
Mr.Ribel's case advising Mr. Luketic as to his decision
denying the grievance, and exhibit R-5 as the arbitration
decision issued by the arbitrator, Lewis R. Amis, on
August 22, 1983 (Tr. 722-728).
Mr. Luketic explained the procedures followed to
select an arbitrator to hear Mr. Ribel's case, and he
confirmed that Mr. Amis was selected from a panel of
available trained arbitrators, and that his selection as
the arbitrator was agreed to by Mr. Ribel's UMWA District
31 representative Fr~d Kelly. Mr. Luketic .stated that
Mr. Amis was not an attorney and he indicated that he was
a part-time teacher at the Univer~ity of Pittsburgh (Tr.
729-731).
Docket No. WEVA 84-66-D
In this case, the parties entered into certain stipulations concerning jurisdiction, and agreed that while
the issue here is whether or not the safety slip issued to
Mr. Wells by Mr. Hawkins was out of retaliation for
Mr. Wells' prior safety complain~s, all of the testimony
and. evidence adduced in the prior ·hearings on January 11
and 15, may be incorporated by reference in this
proceeding (Tr. 6).
MSHA's Testimony and Evidence

2258

Mr. Wells confirmed that he filed his complaint in
this case on August 8, 1983, and he did so because of a
safety slip given to him by Mr. Hawkins on July 29, 1983
(Tr. 20). Mr. Wells explained that while working as a
chock setter on that day he reached over the longwall pan
line chain to retrieve some roof cribs. The chain was not
running. After he had taken the cribs off the spill
tray, the chain started up and it had not been cleared
over the longwall face telephones. Mr. Wells then went to
the longwall head area and asked Mr. Hawkins why the chain
had been started without first being cleared over the
telephone. Mr. Wells stated that Mr. Hawkins inquired as
to why Mr. Wells was concerned, and that he (Wells)
informed him that the chain started while he was taking
crib blocks off. Mr. Hawkins then asked him if he wanted
him to give Mr. Wells a safety slip for being on the
chain without first having it locked out. Mr. Wells then
informed Mr. Hawkins "if you feel that's what you have to
do" c·rr. 21). Later, Mr. Hawkins gave him a safety slip
for being on the chain, and Mr. Wells denie that he was on
the chainb, and he stated that he tried to explain this to
Mr. Hawkins and to Mr. Toth, "but they didn't want to
hear"(Tr. 21).
Referring to a diagram (exhibit RX-1), Mr. Wells
explained that he was at the tail end of the longwall,
somewhere between the No. 9 and 10 shields, and he stated
that he was standing on the shield legs when he reached
over the chain to remove the cribs, .and that it was proper
for him to stand on the legs. He had removed at least
five cribs, and the chain began moving as he removed the
last crib. The proper procedure is for the pan line to be
"cleared" by announcing it three times over the phones.
After it was "cleared'", the headgate attendant may then
start the chain (Tr.25).
Mr. Wells stated that he did not feel that he was
exposed to any hazard or danger when the chain started,
and he indicated that had he crossed over the pan line to
do some work, he would have locked it out. He stated that
he was familiar with the lock out procedures, and that he
had previously locked out the pan line while performing
work on the face side of the line. He confirmed that the
pan line should be locked out any time anyone needs to
cross over the spill tray to per~orm any work (Tr. 27).
Mr. Wells stated that had the chain beer. moving, he would
not have reached over and picked the cribs off (Tr. 29).
Mr. Wells asserted that to safely perform his work of
pulling the shields, it was important for him to be able
to hear the pan line clearance. He then stated that on
the day in question, the clearance procedure was not

2259

necessary to his work, but that he was simply concerned
that the pan line was not cleared over the phone before it
was started. He stated that he had a safety copcern and
made a safety complaint (Tr. 29).
Mr. Wells stated that. he never received any prior
safety slips, had never previously been disciplined for
safety related reasons, and had never received any type of
verbal warnings. He believed that Mr. Hawkins was aware
of the fact that he had filed a discrimination complaint
on June 1, 1983, and he asserted that Mr. Hawkins
confronted him "to the fact that he was going to get even
with me for the complaints that I filed" (Tr. 29).
On cross-examination, Mr. Wells explained that the
procedures for "clearing" the pan line begins with the
headgate attendant personally picking up the phone at the
headgate and callirig or announcing a "warning" that he is
about to start the chain by stating "clear the chain"
three times. The phones along the longwall face are
approximately 100 feet apart, and if they are working
properly, the attendant's warning should be heard by those
persons working around each of the phones CTr. 31).
Mr. Wells confirmed that he was some 500 feet from the
headgate on the day in question, and could not have
observed the headgate attendant give any signal. However,
he insisted that he was not accusing the attendant of not
doing his job, but simply wanted Mr. Hawkins to know that
no warning was sounded over the phone in his work area
before the chain started up. Mr. Wells asserted that his
concern was over the fact that a safety procedure had not
been followed in that he heard no warning (Tr. 33).
Mr. Wells confirmed that a lock-out device was
available at the phone near where he was working, and that
such devices are located by each iongwall phone. Once the
device is depressed, the face chain will not move. The
lock-out device is a back-up safety precaution to the
phone pager system (Tr. 35). Mr. Wells conceded that
he did not lock-out the chain before removing the crib
blocks in question (Tr. 38).
Mr. Wells confirmed that the safety procedures for
miners working along the longwall are included as part of
the roof control plan, and that an instruction for the use
of the lock-out switch is part of these instructions. He
confirmed that Mr. Hawkins usually goes over a part of the
plan with the work crew every night, ~nd that he has
covered the lock-out procedures. Mr. Wells could not
specifically state whether Mr. Hawkins discussed the plan
on the evening of July 29, 1983, but he recalled that he
has explained the plan on other occasions, including the

2260

use of the lock-out device while working on the face (Tr.
41).
Mr. Wells reiterated that while pulling a shield,
crib blocks fell down on the chain, and he was removing
them. He explained where he was positioned, and in
response to further questions, he detailed his work
movements and how he reached over the chain to retrieve
the cribs (Tr. 44-S3). He described the dimensions of the
crib block as 36 inches long, six inches wide, and eight
inches high, but had no idea how much they weigh. He
confirmed that the blocks which fell were stacked up to
support the roof in the tailgate entry. He marked exhibit
RX-1 with an "A" to show where he reached over to the
spill tray to retrieve the blocks, and he described the
area as the "head side of the tail motor" (Tr.SS). He
denied that the cribs had fallen eight feet from where he
claimed he reached over the spill tray, and he asserted
that they were within easy reaching distance (Tr. S9).
Mr. Wells confirmed that he was aware that there were
problems with the longwall phones. When asked to explain
when Mr. Hawkins made the statement that he was "going to
get back at him for having filed the lOS(c) complaint,"
Mr. Wells asserted tht "it had occurred on more than one
incident, like for instance, I would be pulling cables, or
doing something other than my job" CTr. 60). Mr. Wells
could not specify when Mr. Hawkins made the statement.
However, he stated that he kept notes on such incidents,
but did not have them with him since he keeps them in his
clothes basket at the mine (Tr. 61).
Mr. Wells stated that he had no idea what a "contact
and observance" is. However, when counsel corrected
himself, and indicated that the term is "contact and
observation", Mr. Wells stated that he was familiar with
that term (Tr. 64). He explained that this is a procedure
authorizing a supervisor to give a miner a warning if the
supervisor observes a safety regulation infraction (Tr. 6S).
Mr. Wells denied ever being warned about not following
safety procedures. When shown a copy of a document with his
name on it (exhibit RX-1), dated January S,1983, indicating
that Mr. Larry Henderson talked to him about crossing the
pan line while it was running, Mr. Wells denied denied any
knowledge of the matter. He denied that his signature was
on the slip, and he denied ever receiving it (Tr. 66-68).
He did acknowledge that the document is a "contact and
observation" (Tr. 67).
In response to bench questions, Mr. Wells indicated
that the work of retrieving the roof cribs required his
reaching over the pan line spill tray, and while that

2261
I

concerned him, he did not lock it out (Tr. 75). He stated
that it was his understanding that simply reaching over.
the pan line did not require him to lock it out (Tr. 76).
Mr. Wells conceded that had he locked the pan line out, he
probably would not have received a safety slip (Tr. 79),
and he conceded that when Mr. Hawkins gave him the safety
slip on July 29, he made no statement that he was doing it
out of retaliation (Tr. 83).
Mr. Wells stated that he filed a grievance regarding
the safety slip in question, and when asked about the
disposition of this action on his part, he replied "in the
negligence of our district, nothing came of it" (Tr. 84).
He then stated that his union did not take the matter any
further (Tr. 86).
John Kanosky, Jr., confirmed that on July 29, 1983,
he was working on the longwall as a chock setter with
Mr. Wells at the tail of the longwall. He confirmed that
the shift started at midnight, and he confirmed that he
observed Mr. Wells picking up cribs from the pan line, and
when asked whether the pan line was moving, Mr. Kanosky
replied "at first no, when he first went over, not at
first" (Tr. 92). He confirmed that he heard no
"clearance" when the chain started moving. He stated that
he asked Mr. Hawkins why the chain hadn't been "cleared",
but he could not recall his response (Tr. 94).
On cross-examination, Mr. Kanosky confirmed that he
was assisting Mr. Wells in pullin~ the longwall shields,
and he confirmed that the chain was not locked out when
Mr. Wells reached over the spill tray to retrieve the crib
blocks (Tr. 98). He also confirmed that he and Mr. Wells
did not lock out the pan line, and that when it started
up, Mr. Wells "pulled away from it" and that no one ever
stopped it (Tr. 100).
Mr. Kanosky stated that he did not go with Mr. Wells
to seek out Mr. Hawkins after the pan line started up, and
that when he later spoke with Mr. Hawkins, he advised him
that the phones were out, ana he could not recall
Mr. Hawkins' reply <.Tr. 101). Mr. Kanosky "guessed" that
his conversation with Mr. Hawkins was a "safety complaint"
(Tr. 102). Mr. Kanosky stated that while helping
Mr. Wells, he (Kanosky) did not ~each over the spill tray,
and he confirmed that after he advised Mr. Hawkins that
the phones were not working, Mr_ ·Hawkins did not issue him
a safety slip, even though Mr. Hawkins knew that he had
filed a previous discrimination complaint (Tr. 105).
Mr. Kanosky stated that while normal procedure calls
for the locking out of the pan line when one has to cross
') ') [~ ')

._.._ut..,

the chain to do some work, if he simply has to reach
across the chain, he does not lock it out (Tr. 110). When
asked why the distinction, he replied "I don't know" (Tr.
111). He did not believe that simply reaching over the
chain while it is moving is unsafe, and he conceded that
it was possible that one could get his arm caught in the
moving chain while reaching over (Tr. 112-113).
James L. Foley testified that he worked on the
midnight shift on the longwall on July 29, 1983, and that
he was "setting shields towards the tail" (Tr. 116).
Mr. Foley stated that the normal procedure calls for the
"clearing" of the chain before it starts moving, and on
the evening in question he did not hear the chain
"cleared" before it began moving. he stated that he asked
Mr. Hawkins about it, and Mr. Hawkins told him that
"apparently the phone was not working" (Tr. 118).
Mr. Foley stated that any time anyone crossed over
the spill tray, the lock-out procedures were to be used,
and when asked why anyone would cross the spill tray, he
replied "to shovel the pan line, to set bits, in my case,
to grease, service, anything you had to do across the
spill tray" (Tr. 118).
On cross-examination, Mr. Foley confirmed that after
speaking with Mr. Hawkins about the fact that.the phone
pager did not work, he did not contact the mine safety
committee, about the matter (Tr. 119).
Respondent's Testimony and Evidence
Jack Hawkins, longwall foreman, testified as to the
·formal grievance procedures in effect at -the mine in
question with respect to employee discipl·ine involving
safety matters (Tr. 130-133). He- con·f irmed that he issued
a safety slip to Mr. wells on July 29, 1983, and when
asked why, he replied as follows (Tr. 133):
A.
He had taken cribs off the pan line at the tailgate, without having locked out, and the conveyor
started, and he-put himself in a position to be
injured, by his own negligence; by not locking it
out.
Mr. Hawkins identified exhibit R-1. as the safety
slip which he issued to Mr. Wells~ and when asked to
explain the circumstances under which-he issued the slip,
he replied as follows (Tr. 134-137):

Q.

Okay, and what was the basis for your decision

2263

to issue Mr. Wells, that slip?
A.
The only thing that I knew about this, is
exactly what he told me. And like he related the
matter, when he came to discuss. it with me.
Q.
Well, would you explain to the Court, exactly
what happened, to cause you to issue the slip,
on tha.t evening?
A.
Mr. Wells, first of all, Mr. Ribel come to the
head gate, from setting shields down the face, and
told me that the phones hadn't been working properly.
What he asked me, was why the pan line started
without being cleared, because I was standing right
beside the man, whenever he cleared it.
So he said, well the phone must not be working,
and I asked him where he was, he said that he was
down around 89 shield, whenever the chain started, so
my electrician at that time, was working on the
shear, I went down the pan line myself, and checked
the phones, calling the head gate, from the tail.
And I would reach the head gate on the phones down to
51, but I couldn't reach the tail.
When I got to 70, of course, each phone, I would
check and make sure that everything visibly was right
with it. When I got to 70, I called the head gate,
called the tail, and couldn't reach the tail, and I
moved the wires, where they connected into the phone,
and called the tail, and I could reach the tail, so I
assumed that that's where the problem was, with the
phone system.
At that point, I would call the tail, and
would call the head, and I knew that the communication was complete along the face, and I went back
to the head gate, and it .wasn't very long after that,
several minutes later, Mr. Wells came to the head
gate, and he wa~ pretty mad, and asked me why the
chain had been started without.being cleared, and I
tried to explain to him, that the chain had been
cleared, and he said that he was down there, taking
cribs blocks off that pan line, and he got two or
three fingers torn off, if John Kanosky hadn't been
there to turn the chain off.
Of course, I knew that that was right, because
the chain having started, had immediately been turned

2264

off, and then later it had started back up.
But I tried to explain to him, that the trouble
was in the phone, and the phones were not working
down past 70, but he wouldn't listen to it, and he
was wanting to blame the head gate man, because he
was nearly injured, and I tried to explain to him,
that it was his own fault, for not locking the pan
line out, it didn't make any difference whether the
head gate man, had given the warning over the phone,
if he would have had the pan line locked out, he
wouldn't have been nearly injured.

Q.
Mr. Hawkins, did you ask_ Mr. Wells, if he had
in fact locked out the pan line, before the chain
started?
A.
I didn't ask him that directly, what I said was,
I believe, you mean to tell me you were up on that
chain, without having locked out?
He didn't answer the question, he didn't say
yes, no, what he said was, to the best that I remember is, they are supposed to clear that chain
before they start it.
Then I said, it sounds to me, like you are trying to talk yourself into an unsafe work slip, he
said, well, do whatever you think is right. That
pretty much was the end of our conversation.

Q.
What was your understanding of the position that
Mr. Wells was in, when he was removing crib blocks
from the chain, based- on your conversation?
A.
Based on our conversation, he led me to believe
that he was up on top of the conveyor, removing crib
blocks?

Q.
And that's when you·-- what do you mean, when
you say he was on top of the conveyor, removing crib
blocks?
A.
That he had crossed over the spill tray, and was
standing on the conveyor chain, throwing the crib
blocks off.
Mr. Hawkins testified as to the location where he
believed the crib blocks had fallen, and based on his
conversation with Mr. Wells, he believed that Mr. Wells
was standing in front of the spill tray reaching across to
retrieve the blocks, but was actually standing on the

2265

conveyor itself. Mr. Hawkins again stated that when he
asked Mr. Wells whether he was on the chain, Mr. Wells
again did not reply but simply stated that the pan line
had to be cleared before it was started up (Tr. 142-143).
Mr. Hawkins explained. the lock out procedures, and he
stated that simply pushing the lock out button located at
the person's work area will prevent the chain from moving,
and it cannot be started again until that person does it.
He also indicated that the lock out procedures are part of
company policy as well as the roof control plan. These
procedures are part of the miner's training and they are
discussed at daily roof control meetings (Tr. 147). While
conceding that lock out procedures may not be discussed
daily, he stated that they were "pr6bably" discussed every
second or third day, and that he did cover the roof
control plan provisions on the midnight shift of July 29,
1983, and that Mr. Wells was present (Tr. 148).
Mr. Hawkins admitted that two days after the Wells
incident he (Hawkins) had removed a crib block from the
moving pan line without locking it out. He stated that he
was standing in the walkway beside the spill tray and
simply reached over the spill tray and removed the block
from the top of the coal as it passed by. He did not
believe this to be unsafe since he simply bent over and
picked the block off and there was no way he could have
been injured (Tr. 150).
Mr. Hawkins stated that when he issued the safety
slip to Mr. Wells he was aware that he had filed a safety
complaint in June, but he denied that.this influenced him
in any way. He stated that other employees had complained
-about inoperative phones, -but they were not issued any
safety slips (Tr. 152).
On cross-examination, Mr.·Hawkins conceded that on
July 29, 1983, he did not view the crib blocks in
question, nor did he go to the area to investigate the
incident (Tr. 154). Mr. Hawkins stated that he made no
inquiries as to how far the cribs had fallen over on the
chain, and he asserted that Mr. Wells did initially claim
he was standing beside the spi1·1 tray, and the first time
he (Hawkins) heard that contention is when he received a
copy of Mr. Wells' discrimination complaint (Tr. 156).
Mr. Hawkins stated that the roof control plan is
posted at the mine and that the safety committees have
copies (Tr. 162). He explained the safety slip warning
procedure, and he confirmed that while Mr. Wells did not
receive a copy of the notice that he issued, the safety
committeeman did, and the slip was addressed to him (Tr.

2266

164; 166-167). With regard to an asserted previous
warning given by Henderson to Mr. Wells, Mr. Hawkins
stated that he was not previously aware of this, and did
not know whether Mr. Henderson had in fact given it to
Mr. Wells (Tr. 166).
In response to further questions, Mr. Henderson
stated that apart from his understanding that Mr. Wells
was standing on the conveyor when he removed the cribs,
from his experience and past observations, he knows that
operators lock out the pan line and then get up on the
chain and remove the cribs. He also reiterated that when
he asked Mr. Wells whether he was on the chain, Mr. Wells
did not deny it (Tr. 168-169).
Mr. Hawkins stated that while he decided to recommend
the issuance of the safety slip to Mr. Wells on July 29,
before doing so he had to get appro~al. He spoke with the
shift foreman and Mick Toth, the longwall coordinator, and
they concurred in his decision. The following Monday,
August 1, 1983, he asked Mr. Wells to bring his safety
committeeman with him to discuss the safety slip, but due
to the unavailability of the committeeman , the meeting
was delayed until the next day. After meeting with the
safety committee, the slip was issued on August 2, 1983
(Tr. 171). Mr. Hawkins believed that the union has not
pursued the issuance of the slip any further, and he is
unaware of any grievance being filed (Tr. 178).
Gary M. Hartsog, respondent's safety division
inspector, testified as to his background and training,
and he stated that he holds a B.S. degree in mining
engineering from West Virginia University, and will
receive his Master's in mining in May. His. duties include
supervision of safety programs at the three mines under
his division's jurisdiction (Tr. i961.
Mr. Hartsog confirmed that he is familiar with the
longwall safety practices and procedures at the Federal
No. 2 Mine, and he explained the lock out procedures for
the longwall. He confirmed that the lock device, once
engaged, electrically locks out the pan line and it will
not start (Tr. 197). Mr. Hartsog stated that if one were
to position himself on the conveyor itself, this would be
a violation of company safety practices. He identified a
section of the West Virginia Mining Law, page 299, which
states "no person shall perform work on the pan line or on
the face side of the pan line unless such equipment is
de-energized and locked out". In his view, anyone working
on the pan line has to first lock out the line (Tr. 200).

22·67

Mr. Hartsog believed that reaching over a pan line to
remove crib blocks would be an unsafe act, regardless of
whether it violates company policy, and this is because
"anything can happen". When asked whether Mr. Hawkins'
act of removing a crib from a moving pan line was unsafe,
Mr. Hartsog stated "no, because there was coal in the pan
and this was laying on top of the coal". However, he
would still not recommend doing what Mr. Hawkins did (Tr.
203). Based on his knowledge of the safety slip given to
Mr. Wells, he believed it was justified (Tr. 204).
On cross-examination, Mr. Hartsog confirmed that he
was not present at the August 2 meeting when the safety
slip was issued, and he learned about it later that day
(Tr. 205). He also confirmed that employees are made
aware of company safety policies and procedures (Tr. 206).
In response to further questions, Mr·. Hartsog identified
copies of previous "safety observations" issued to other
employees including Mr. Wells, by Mr. Hawkins and other
supervisors, and he testified as to what these were all
about (Tr. 210-212).
MSHA's Rebuttal
Mr. Wells was called in rebuttal, and he confirmed
that he received the safety slip in question on August 2,
1983, during a meeting in the mine foreman's ~railer with
his safety committeeman and Mr. Hawkins and Mr. Toth.
Mr. Wells stated that there was a discussion over the fact
that the slip indicated that he was standing on the chain,
when in fact he was not (Tr. 232). He then acknowledged
that the slip does not indicate that he was on the chain,
and he stated that he explained to Mr. Toth nd Mr. Hawkins
that he simply reached over it CTr. 233).
On cross-examination, Mr. Wells stated that he
understood that he was being issued a safety slip because
he was allegedly working in the face area without locking
out the pan line (Tr. 236). He then conceded that he had
no notes of the meeting or the incident in question (Tr.
237). He conceded that simply picking some cribs off the
top of coal on a mov~ng pan line is not as serious as
standing on a pan line without havi~g it locked out (Tr.
24 7} •
Respondent's Rebuttal
Mr. Toth was recalled, and he testified that it was
his understanding that the ·safety slip was issued because
Mr. Wells "was in the pan line while taking cribs out".
Mr. Toth stated that during the meeting of August 2, 1983,
Mr. Wells did not deny that this was the case, and that

2268

his excuse centered around his belief that Mr. Hawkins had
removed cribs from a moving pan line, and that this was
unsafe (Tr. 253).
On cross-examination, Mr. Toth stated that a State
investigation was conducted over the safety slip incident,
and it focused on Mr. Wells' assertion that Mr. Hawkins
had performed an unsafe act by removing cribs from a
moving pan line. He stated that the committeemen
initiated the inquiry a few days after August 2, 1983, and
no State findings of any violations by Mr. Hawkins were
ever made (Tr. 256-262).
Mr. Kanosky was recalled as the Court's witness, and
he explained where Mr. Wells was standing when he removed
the cribs in question. Mr. Kanosky stated that at no time
did he ·see Mr. Wells standing on th_e pan line or crossing
over it (Tr. 264).
Mr. Hawkins was recalled as the Court's witness, and
he confirmed that Mr. Wells did not specifically inform
him that he was standing on the pan line when he removed
the cribs, and that when asked about it, Mr. Wells did not
deny it (Tr. 267). Mr. Hawkins also confirmed that from
past experience, he knew where the cribs would have
fallen, and that when they are knocked out, one. cannot
reach them by simply reaching across the pan line to
remove them (Tr. 268). He reiterated the conversation
with Mr. Wells as follows (Tr. 269):
THE WITNESS:
If I coula remember a quote
that he said. First he asked me why the pan line
started without~ or who cleared the, who was the
s.o.b. that cleared the p~n line without, or started
the pan line without clearing it? 1 told him it had
been cleared. He said, "I \ifas taking the crib blocks
off of that tail and I almost got several fingers
torn off if John Kanosky hadn't been there to turn
it off." And, that's when I asked him, "You mean you
were up on that tail without having locked it out?" ·
Then his next statement was, "But, they're
supposed to clear that chain b~fore they start it."
And, I said, "Danny, it sounds to me like you're
trying to talk yourself into.an unsafe work slip?"
He then said, "Well, you do _whatever you think is
right." And, that was about the end of the conversation.
In his deposition of March ~4, 1984, Larry
Henderson testified. that he is employed by the respondent
as a longwall section foreman at the Federal No.2 Mine.

He explained the procedures used by mine management to
insure that the men comply with all safety rules and
regulations, and these include on the job task training,
and safety contacts and observations.
Mr. Henderson stated that on January 5, 1983, he was
the longwall section foreman on the midnight shift, and
that Mr. Wells was a member of his crew on that shift.
Mr. Henderson stated that during the course of the shift
he made out·an employee safety observation of Mr. Wells
and he identified exhibit RX-3 as a copy of the record he
made of that safety observation. He confirmed that he
made this observation notation after observing Mr. Wells
crossing the panline while the fac.~ conveyor was still
running and not locked out.
When asked whether he informed Mr. Wells about what
he had done, Mr. Henderson replied as follows (Tr. 10-11):
Yes, but I'm not -- maybe I didn't say it in a way
that he could remember. I hollered at him, and told
him, you don't cross a panline while it's running,
but other than that -- that's about it I'd say.
Mr. Henderson believed that he stopped Mr. Wells and
told him about crossing the panline, and he explained that
had he not stopped him he would not have written "o.k" on
the observation slip. He also confirmed that the slip is
given to the safety department where it is kept on file.
Mr. Henderson identified exhibit -1, as the
respondent's safety policies, rules a~d practices, and he
confirmed that section 11, item 8, prohibits crossing over
the face conveyor chain without locking it· out. He
believed that Mr. Wells violated thip rule when he crossed
the moving panline on January 5, -1983.
Mr. Henderson identifiSd exhibit -2, as a copy of a
portion of the West Virginia mining regulations, and he
indicated that section 7.06, prohibits anyone from working
on the face side of the panline unless it is deenergized
and locked out. He,believed that Mr. Wells also violated
this provision by crossing over the panline into the face
area.
Mr. Henderson stated that it was his understanding
that Mr. Hawkins issued Mr. Wells the safety slip in
question because Mr. Wells was standing on a moving chain
removing crib blocks without locking it out. Mr. Henderson
stated that had he observed Mr. Wells standing on a moving
panline he would probably issue him a safety slip because it
is dangerous.

2270

On cross-examination, Mr. Henderson confirmed that he
did not observe Mr. Wells at the time Mr. Hawkins gave him a
safety slip, but that he did discuss the matter with
Mr. Hawkins. He did not discuss it with Mr. Wells.
Mr. Henderson stated that he has discussed the State
and company rules and regulations with his men, and he
indicated that all longwall personnel know that they are not
to cross a moving panline without locking it out.
Mr. Henderson confirmed that employment safety
observation records such as the one filled out for Mr. Wells
are not given to the employee or to the safety committee,
and they are not notified that such a record has been made
of the infraction.
Mr. Henderson stated that that when he observed
Mr. Wells cross the moving panline, it was at the end of the
shift, and he indicated that Mr. Wells was going to the
dinner hole to get his bucket. He stated that he did not
pick out Mr. Wells for observation, but simply observed him
go up on the inside of the spill pan and jump to the face
side of the conveyor panline, a distance of two to three
feet.
He also stated that he did not issue Mr. Wells a
safety slip because "it was probably his first time and
* * * he was just needing to be told that it .was unsafe,
and not to cross the panline" (Tr. 28).
Mr. Henderson could not remember Mr. Wells' response
when he told him that it was unsafe to cross the panline.
He stated that he "more or less probably hollered at him",
and that since it was the end of the shift, Mr. Wells left
the mine. He indicated that he was approximately 15 to 20
feet from Mr. Wells when he holler~d at him, and that no one
else was present.
Findings and Conclusions
Docket No. WEVA 84-4-D
In order to establish a prima facie case of
discrimination under section 105(c) ·of the Mine Act, a
complaining miner bears the burden of production and proof
to establish Cl) that he engaged .in protected activity and
(2) that the adverse action complained of was motivated in
any part by that activity. Secretary on behalf of Fasula v.
Consolidation Coal Co.,
2 FMSHRC 2768, (1980), re~'d on
other grounds sub. nom. Consolidation Coal Co. v. Marshall,
663 F. 2d. 1211 C3d Cir. 1981); and Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803 (1981).
The operator may rebut the prima facie case by showing

2271

either that no protected activity occurred or that the
adverse action was in no way motivated by protected activity.
If an operator cannot rebut the prima facie case in this
manner it may nevertheless affirmatively defend by proving
that Cl) it was also motivated by the miner's unprotected
activities alone. The operator bears the burden of proof
with regard to the affirmative defense. Haro v. Magma Copper
Co., 4 FMSHRC 1935 (1982). The ultimate burden of
persuasion does not shift from the Complainant. Robinette,
supra. See also Boich v. FMSHR, 719 F. 2d 194 (6th Cir.
1983); and Donovan v. Stafford Constr. Co., No. 83-1566,
D.C. Cir.
(April 20, 1984) (specifically-approvint;the
Commission's Fasula-Robinette test). See also NLRB v.
Transportation Management Corp.,
U.S.
,~L.Ed. 2d.
667 (1983).
Protected Activity
In this case, the critical issue.presented is whether
or not the refusal by the three complainants to perform the
so-called "double cutting" on the 7-right longwall section
because they believed it was not safe is protected by
section 105(c) of the Act. The three complainants assert
that their refusal to engage in double cutting prompted
their section foreman, Jack E. Hawkins, to retaliate against
them by allegedly withholding certain employee benefits and
privileges from them. These benefits included (1) working
through the usual lunch hour and being paid, and (2)
opportunities to stay over between shifts to perform certain
job tasks at overtime pay rates. Conversely, the
complainants assert that Mr. Hawkins advised them that their
refusal to agree to his purported demands to double cut
would result in his assigning them work which would cause
them to either request transfers to other j.obs or quit their
employment.
The first question for determination is whether or not
the process of double cutting is safe or unsafe. Based on a
preponderance of all of the credible testimony and evidence
adduced in these proceedings, -I cannot conclude that the
complainants have established that the double cutting of
coal along the 7-rigpt longwall face is per se unsafe. MSHA
has produced no credible testimony Gr evidence to establish
that double cutting is either unsafe or violates any laws or
mandatory safety standards. As a matter of fact, the record
establishes that the respondent h-as engaged in the process
of double cutting for at least six years, and no one,
including the complainants and the mipe safety committee,
have ever complained to MSHA or challenged this method of
mining coal. Further, MSHA has produced no evidence to
establish that the process of·double cutting violates any
safety or health standards, and there is no evidence that
the respondent has ever been cited for this practice.

2272

The record in these proceedings suggests that the
principal complaint by the complainants with regard to the
issue of double cutting lies in their belief that requiring
them to position themselves inby the longwall shearing
machine exposed them to high levels of coal dust, which not
only violated the applicable mandatory regulatory dust
exposure levels, but also' threatened their health and safety.
In short, the complainants assert that the process of double
cutting requires them to work inby the coal cutting shearer,
thereby exposing them to dangerous levels of coal dust.
After careful scrutiny of the record, I cannot conclude
that the complainants have established that the respondent
required them to be inby the coal cutting shearers during
the process of double cutting. The complainants have
presented no credible evidence to establish that the
respondent required anyone to stand- inby the coal cutting
shearers while performing their chock setter duties. To the
contrary, respondent's evidence and testimony, including
company policy and safety regulations, mandates that all
miners who work on the longwall section position themselves
between the shearer cutting drums so as to avoid exposure to
any coal dust generated inby the cutting shearers. In
addition, the respondent has established that its cutting
methods include the use of water sprays and other dust
supression devices, and that it has provided appropriate
personal dust protection devices such as respirators and
dust helmets. Further, aside from a possible isolated
citation for non-compliance with the dust standards, MSHA
has produced no evidence that the respondent's 7-right
longwall section has been out of compliance with the
applicable coal dust regulations, nor has it produced any
evidence of any citations ~eing issued ag~±nst the
.cespondent for double cutting.
Having concluded that the·process of double cutting
coal is not a violation of ahy law or mandatory safety
standard, the next question presented is whether or not the
asserted refusal and reluctance by the complainants to
double cut coal was reasonable' and protected under the Act.
The record here establishes that the double cutting of
coal has been engaged in for at least six years, and that at
least two working shifts at the mine have engaged in this
practice without complaint for at least that long. Absent
any proof by the complainants that they were required to
position themselves inby the shearers 7 thereby exposing them
to coal dust, I cannot conclude that their complaints are
justified or reasonable.

2273

On the facts of this case, I conclude that the
complainants may not rely on an unsupported conclusion that
they were exposed to dangerous level of coal dust, without
establfshing through some credible evidence that
respondent's double cutting process required them to be inby
the coal cutting machine, thereby exposing them to coal dust.
Further, the complainants have not rebutted the fact that
the respondent's coal suppression measures, including the
furnishing of respirators and air helmets, afforded ample
protection to any miner required to work on the subject
longwall. The complainants would have me believe that -('lny
miner who chooses not to wear these protective devices, or
who chooses to ignore company policy and regulation by
deliberately positioning himself inby the coal cutting
shearer, thereby voluntarily exposing himself to dangerous
dust levels, should somehow be permitted to avail himself of
the protections afforded him under the Act, and to hold the
mine operator accountable for these actions. I reject these
arguments.
The record here further establishes that once the
complainants made their double cutting objections known to
mine management, they were not required to double cut. In
fact, their particular shift was permitted to continue to
single cut coal. While it is true that foreman Hawkins
attempted to change their minds by meeting with them and
discussing the personal advantages which would inure to them
by agreeing to double cutting, taken in context, I find
nothing intimidating or illegal in this. Foreman Hawkins'
interests were to increase production, and absent any
showing that his requests required the complainants to
engage in job tasks which were illegal or unsafe, I cannot
conclude· that his meeting with the complainants and his
so-called "options" ~ere discriminatory.
On the facts of this case, ~ conclude and find that
once the complainants declined· 'foreman Hawkins' "options"
for double cutting, and once single cutting was in place,
Mr. Hawkins had the right to ~estructure his work force in a
manner which he believed was most productive.
The complainants' assertion that Mr. Hawkins withheld
certain overtime opportunities from them and that he
reassigned them work that caused them to either bid off
their jobs or quit their jobs is simply unsupported by any
credible evidence or testimony. Respondent has established
that once the system of single cutting was instituted on the
complainant's shift, there was a legitimate business reason
for reassigning certain work tasks, and the complainants'
arguments to the contrary are rejected.

2274

With regard to the question of permitting the
complainants to continue to work through their lunch hour,
with compensation, as they had previously been accustomed to
when they were engaging in double cutting, I conclude and
find that since mine management has the inherent right to
regulate its work force, it could change its policy and
require the complainants to take their lunch break and to
conform to management's work requirements. This is
particularly true in this case where there is absolutely no
evidence that Mr. Hawkins' actions violated any
labor-management agreement, or that the complainants
instituted any grievances or otherwise complained about the
issue. It is also true where the record here established
that after a short period, Mr. Haw~ins recanted his prior
position, and permitted the complai'nants to adjust their
lunch hours. Further, on the basis of the record, the
complainants had not established that they were treated any
differently from anyone else.
In view of the foregoing findings and conclusions, I
find that the complainants have failed to establish a prima
facie case of discrimination. Accordingly, their complaints
are rejected and case Docket No. WEVA 84-4-D IS DISMISSED.
Findings and Conclusions
Docket No. WEVA 84-66-D
This case concerns a complaint _by Mr. Wells that
Mr. Hawkins discriminated against him by issuing hi~ a
safety slip after Mr. Wells complained that a panline chain
had started up without prior warning
MSHA argues that when
Mr. Wells confronted Mr. Hawkins about this incident,
Mr. Wells was making a saf.ety complaint and that Mr. Hawkins
retaliated by issuing him the slip'- .for assertedly violating
company safety policy by standing-on-the panline or working
at the face without first. having locked it out. MSHA
asserts that even though Mr.·Wells did not personally feel
that he was in any danger when the panline started up
without warning, there could have been other crew members
who were in unsafe positions when the chain started without
warning.
MSHA argues that the issuance of the safety slip on
August 2, 1983, was motivated by Mr. Wells' protected
activity, which MSHA claims took place on June 1, 1983, when
Mr. Wells filed a previous discrimination complaint, and
again on July 29, 1983, when he confronted Mr. Hawkins about
the panline starting up without prior warning.
In support
of its argument that Mr. Hawkins retaliated against
Mr. Wells for his prior complaints, MSHA points to the
asserted intimidating remarks by Mr. Hawkins to Mr. Wells

227-5

when Mr. Wells confronted Mr. Hawkins, the fact that
Mr. Hawkins personally did not observe Mr. Wells standing on
the panline, and the fact that Mr. Hawkins himself
purportedly engaged in the same kind of unsafe activity when
he picked some roof timbers off a moving panline without
locking it out. MSHA concludes that the respondent has not
re~utted its asserted prima facie case by showing that no
protected a~tivity occurred, and that the issuance of the
safety slip was of a pretexual nature.
With regard to MSHA's first assertion that Mr. Wells
did not feel that his safety was jeopardized, if this were
in fact the case, then Mr. Wells' asserted "safety
complaint" could be construed to be. unfounded and
unreasonable. In any event, the record in this case belies
the assertion by MSHA that Mr. Wells did not believe that
his safety was in jeopardy. The record here established
that Mr. Wells and Mr. Kanosky claimed that they were
"highly disturbed" that the belt had started without a prior
audible warning, and I simply do not believe Mr. Wells'
claim that he felt that he was safe. His testimony on this
issue casts doubts in my mind as to his credibility and
consistency. Having viewed Mr. Wells during the course of
the hearings in these proceedings, I take particular note of
the fact that he has consistently maintained that all of his
complaints and confrontations with mine management hav.e been
prompted by his asserted fears for his safety •.
It seems clear to me from the testimony of Mr. Wells
and Mr. Kanosky that they were both disturbed over the fact
that the panline had started up without their hearing any
advance warning sounded over the mine ·telephone located at
their work station. Mr. Hawkins explained that he heard the
headgate operator cal°! a warning over thE- longwall
telephone, and there is no dispute that Mr. Wells and
Mr. Kanosky did not hear it. Mr.-Hawkins later determined
that the telephone at the· Wells'and Kanosky work station was
inoperative, and this fact remains unrebutted.
With regard to MSHA's second point concerning other
miners being placed in jeopardy by the sudden starting of
the panline chain, I· note that MSHA called not one witness
to support this conclusion. While Mr. Wells, Mr. Kanosky,
and Mr. Foley expressed their safety concerns with regard to
someone possibly catching their arms or clothing in a moving
panline chain, they apparently wer~ not too concerned about
reaching over a moving panline ch~in without first locking
it out.
Mr. Kanosky testified that he and Mr. Wells were
working in close proximity to each other at the chain tail,
and that Mr. Kanosky was helping Mr. Wells pull in some

2276

shields, putting cribs under the shields, and cleaning up
spillage. He admitted that neither he nor Mr. Wells had the
chain locked out while performing this work (Tr. 99-100).
Mr. Kanosky also admitted that when the chain started up,
neither he nor Mr. Wells activated the lock out or stop
switch to stop the chain (Tr. 100). When asked whether he
too reached over the panline, Mr. Kanosky responded that "I
don't know for sure whether I did" (Tr. 104).
In response to certain bench questions, Mr. Kanosky
stated that if he had to cross over the chain to do some
work at the face, he would lock out the chain. However, if
he simply had to reach over the chain to retrieve some
material, he would not. When asked whether anyone could get
hurt by reaching over a chain w~thout first locking it out,
he replied "not the way he (Wells} did it." Based on
Mr. Kanosky's concessions that someone could get hurt by
reaching over an unsecured chain which suddenly started up
without warning (Tr. 111-112), I frankly fail to comprehend
the inconsistent distinctions drawn by Mr. Kanosky.
Mr. Kanosky's testimony reflects that both he and
Mr. Wells were performing the same work at the panline, that
they both failed to lock out the chain, that they both
complained to Mr. Hawkins about the chain starting up without warning, and that Mr. Hawkins may have had knowledge of
their prior complaints. Yet, on these facts, Mr. Kanosky
was not issued a safety slip. It seems to me that had
Mr. Hawkins' motivation in issuing the slip to Mr. Wells was
to retaliate against him for prior comlaints, he would also
have issued one to Mr. Kanosky.
Mr. Hawkins' alleged "intimidating" remarks to the
effect that "what f •••••• ~.ing difference does it make," in
response to the complaint by Mr. Wells that he did not hear
the audible warning that the panLine"was starting up, must
be taken in context. Mr. Hawkins testified that he heard
the headgate operator make the audible announcement, and it
seems reasonable to me that at that time that he assumed
that everyone else along the panline heard it. Further, it
also seems reasonable to me that Mr. Hawkins believed that
all miners would comply with company policy and lock out the
chain before performing work at or near the panline. I
believe Mr. Hawkins' testimony concerning his version of
this event, and taken in context, I cannot conclude that his
asserted remark was intimidating. Given the circumstances
and background concerning the confrontational work relationship which obviously existed betwen Mr. Hawkins and the
complainants, I believe that the remarks attributed to
Mr. Hawkins, which he denies, would be natural and expected.

2277

A copy of the so-called "safety slip" is a matter of
record in this case {Exhibit RX-1). It appears to be a
company form captioned VERBAL NOTICE OF, with two options
for checking by the person who issues it. The first option
is labeled "Improper Action", and the second states "Safety
Instruction". The document reflects that it was issued by
Mr. Hawkins to Mr. Wells, and it states that Mr. Wells was
given a verbal notice of a violation for "working in the
face area without having the panline locked out electrically". The "explanation" portion of the form is filled and
states the following:
On 7/29 at about 3:30 a.m., Danny Wells was
removing crib blocks from around the tail drive
when the conveyor was started. The man admitted
not having the stop switch off as per company
policy.
The testimony concerning the actual issuance of the
safety slip in question is most confusing. Mr. Hawkins
stated that he intended to issue such a slip on Friday,
July 29, 1983, the day that Mr. Wells confronted him about
the panline chain starting up. Mr. Hawkins then determined
that he had to consult with his superiors before finalizing
the-issuance of the slip, and that after such consultation,
and further contact with the union safety committee, the
slip was issued on August 2, 1983. However, Mr. Hawkins
stated that the slip was not given to Mr. Wells, but that he
showed it to him {Tr. 166, 167). Mr. Hawkins also explained
the slip was only a record of the verbal warning given to
Mr. Wells {Tr. 166). When called in rebuttal, Mr. Wells
confirmed that he received the slip during a meeting with
union and management representatives present on August 2,
i983.
When asked whether he had f iiea a grievance over the
issuance of the safety slip, Mr. Wells responded that "I
went every step that there was, on this safety slip, and in
the negligence of our district, nothing came of it" (Tr. 84).
He then explained that his union met with mine management
about the matter, and that while he spoke with his safety
committee and the union's district office, he heard nothing
further about the matter {Tr. 85). ·MsHA's counsel had no
knowledge of the union grievance procedures in such matters,
but was of the opinion that any appeal rights inuring to
Mr. Wells concerning the issue had not been finalized
{Tr. 86). Respondent's counsel disagreed, and he indicated
that to his knowledge Mr. Wells.has no pending grievance on
the question of the issuance of the safety slip {Tr. 178).
Mr. Hawkins stated that to his knowledge, the union has
dropped the matter, and that he has never been asked for any
input into any grievance by Mr. Wells CTr. 178).

2278

In my view, the fact that Mr. Hawkins did not actually
see Mr. Wells standing on the panline when the chain was
started is not particularly critical. It seems clear to me
that Mr. Hawkins issued the safety slip on the assumption
that Mr. Wells was standing on the panline without having
activated the lock out switch. Mr. Hawkins' assumption was
based on his testimony that Mr. Wells did not deny that he
was standing on the panline when Mr. Hawkins asked him if
this were in fact the case.
In addition, Mr. Hawkins'
assumption was based further on his prior knowledge and
experience that miners do stand on such panlines when
retrieving fallen roof cribs, as well as on his understanding as to the location of the fallen cribs, as well as
Mr. Wells' explanation as to where ·he was located when he
was performing the work.
Mr. Wells conceded that he did- not lock out the panline
before attempting to retrieve the cribs.
Having viewed
Mr. Hawkins during the course of the hearings, I find him to
be a credible witness, and I believe his version surrounding
the events in question.
I believe that when Mr. Wells
confronted Mr. Hawkins, he did so with the intent of
provoking him into yet another confrontation over safety.
While it may be true that Mr. Wells' complaint could be
construed to be a safety complaint, one can conclude from
the record in this case that any time Mr. Wells- spoke with
Mr. Hawkins, it could be construed to be a complaint.
I
believe Mr. Hawkins' assertion that when he asked Mr. Wells
whether he had been standing on the.panline when it suddenly
started up without warning, Mr. Wells said nothing and did
not deny it. Considering the fact that Mr. Wells did not
impress me as an individual who would back away from any
-Opportunity to confront M~. Hawkins on a safety matter, it
seems strange to me that Mr. Wells·.. would :not respond or deny
that he was standing on the panline w·hen he was removing the
fallen cribs. Rather than denying it, which I believe any
reasonable person would do, Mr. Wells simply exclaimed to
Mr. Hawkins that he should "do what you have to do".
Mr. Hawkins accomodated him by subsequently issuing him a
safety slip, and Mr. ~ells now belatedly cries "foul".
The critical question in this ~ase is whether or not
the record supports the respondent's contention that the
safety slip issued to Mr. Wells was justified. MSHA's
position is that it was not. Further, MSHA is of the view
that the safety slip was issued to.Mr. Wells in retaliation
of prior safety and discrimination complaints. After
careful review and scrutiny of the record here, I cannot
conclude that the safety slip, or verbal warning, issued by
Mr. Hawkins to Mr. Wells, was discriminatory or retaliatory.
I conclude that Mr. Wells violated company policy by failing

2279

to lock out the panline before performing work around the
panline chain.
In my view, the question of whether Mr. Wells
was actually standing on the panline, or performing work
in close proximity to the panline, is not critical. What
is critical is the state of mind of Mr. Hawkins at the time
he issued the verbal warning.
Having carefully considered MSHA's arguments in support
of its theory of this case, I conclude that it is based on
hindsight and inferences drawn from unsupported conclusions
as to what may have motivated Mr. Hawkins in issuing the
safety slip~
Considering the on-going and continuous
confrontations between the complainants in these proceedings
and Mr. Hawkins with regard to the.question of double
cutting, it seems obvious to me that any decisions made by
Mr. Hawkins were met with immediate claims that he was
discriminating against the complainants.
Based on a preponderance of all of the credible
testimony and evidence adduced in this case, I conclude and
find that Mr. Hawkins had a reasonable belief that Mr. Wells
exposed himself to possible injury and harm when he
proceeded to remove the roof cribs in question without
locking out the panline chain.
I further conclude and find
that while it is clear that Mr. Wells performed work on the
panline without locking out the chain, Mr. Hawkins also
believed that Mr. Wells was also standing on the panline
when he performed the work, and that when Mr. Wells did not
deny it, Mr. Hawkins was justified ·in issuing Mr. Wells a
verbal warning.
I further find and conclude that MSHA has
failed to establish a prima facie case of discrimination.
Accordingly, the complaint in Docket No. WEVA 84-66-D, IS
DISMISSED.
Findings and Conclusions
Docket No. WEVA 84-33-D
This case concerns a complaint by Mr. Ribel that he
was discriminated against when the respondent suspended him,
with intent to discharge, for allegedly "sabotaging" mine
property, namely, the No. 32 telephone located on the longwall
section. MSHA argues that Mr. Ribel was "set up" by mine
management, that he did not sabotage the phone, and that his
suspension and subsequent discharge came about as a result
of his prior discrimination and safety complaints. Conversely,
the respondent argues that Mr. Ribel's discharge was bona fide

2280

and totally unrelated to his prior complaints, and that
after arbitration under the applicable management-labor
agreement, his discharge was sustained by an arbitrator.
In the context of a discrimination proceeding adjudicated
under section lOS(c) of the Act, an arbitrator's finding
that disciplinary action under the applicable 1981 Wage
Agreement was warranted, is not binding on me in this
proceeding.
Once the complainant establishes a prima facie
case of discrimination, the burden is then on the respondent
to affirmatively defend that the alleged retaliatory action
(suspension with intent to discharge), was also motivated
by unprotected activity (intentionally cutting the phone wire) ,
and that the action taken against the complainant would have
been taken for the unprotected activity alone. The crucial
question in this case is whether or not the respondent has
carried its burden of proving by a preponderance of all
of the credible testimony and evidence of record that Mr. Ribel
did in fact cut the wire in question, and that by doing
so he engaged in unprotected activity which warranted the
action taken against him.
The instant discrimination case was heard de novo, and
I am bound to render my decision in accordance with the
facts and evidence adduced in the discrimination hearings
before me. As correctly suggested by MSHA in its brief,
the question of good cause for the discharge of a miner under
the wage agreement may not be determined upon the same criteria
which are in ·issue under the Mine Act.
In their post-hearing briefs, the parties recognize
and concede that I may consider the weight to be given the
arbitrator's decision in connection with Mr. Ribel's
grievance under the wage agreement. ·That grievance concerned
the respondent's suspension of Mr. Ribel, with intent
to discharge him, for purportedly destroying or "sabotaging"
the No. 32 telephone by allegedly cutting a wire a hawkbill knife.
The sole factual question before the arbitrator
was whether or not the respondent established that Mr. Ribel
had in fact cut the telephone wire in question, and if so,
whether this act justified his discharge for cause. The
arbitrator answered both questions in the affirmative and
sustained the discharge.

2281

Respondent states that with the exception of Mr. Norwich,
the witnesses called to testify on behalf of Mr. Ribel at
the arbitration hearing were the identical witnesses called
to testify on· Mr. Ribel's behalf in these proceedings (Ribel,
Kanosky, Wells, Reeseman,·Toothman, Hayes).
Likewise,
respondent states that with the exception of Mr. Luketic,
who handled the a~bitration case, the witnesses called on
behalf of the respondent in these proceedings were also
witnesses at the arbitration hearing (Hawkins, Toth, Peduti).
Respondent argues that since MSHA has presented no new
pertinent evidence or testimony in these proceedings that
was not before the arbitrator, the fact that Mr. Ribel lost
his arbitration case is no basis upon which to urge me not
to consider the arbitrator's findings.
Respondent suggests
that because of the arbitrator's "special expertise" regarding
mining practices and the common law of the shop, the arbitrator's
decision would be helpful to me in this matter, and that I
should accord it great weight.
MSHA argues that the standards under which the arbitrator
decided Mr. Ribel's grievance failed to take into account
the applicable discrimination law under the Mine Act, and
that issues such as the prior discrimination against Mr. Ribel
for engaging in protected activity under the Mine Act,
and the fact that he had filed complaints, were not addressed
by the arbitrator. MSHA argues that facts developed in
the instant proceeding (such as Mr. Toth's access to the
damaged phone), were not addressed by the arbitrator, and
that the arbitrator's reconstruction of the facts is deplete
of a substantial amount of the evidence presented during the
hearings before me.
MSHA concludes that the record in these proceedings
does not contain sufficient evidence to affirmatively show
that Mr. Ribel engaged in the unprotected activity (cutting
the phone wire), which the respondent has asserted as its
defense in this case. Additionally, MSHA maintains that
the "chilling" atmosphere which mine management created
on the midnight shift of August 5, 1983, refutes the respondent's
affirmative defense.

2282

I have reviewed the arbitration decision issued by the
arbitrator, Lewis R. Amis on August 22, 1983 (exhibit RX-5).
That decision reflects that the respondent took the position
that its evidence conclusively proved that Mr. Ribel cut the
phone wire in question, and that since this act constituted
a willful destruction of company property, his discharge
was warranted. Conversely, the Union argued that since
no one actually witnessed Mr. Ribel actually cut the wire,
there was sufficient doubt as to his guilt, and that this
precluded any finding that he was responsible for cutting
the wire.
In his decision rendered on August 22, 1983, the arbitrator
affirmed a prior decision which he rendered on August 13, 1983,
and which he served on the parties by a mailgram.
In that decision,
the arbitrator ruled as follows:
The evidence, though circumstantial, is
clear and convincing. On C shift August 5, 1983
#32 telephone on Section 7 right longwall was
sabotaged. The only person with the opportunity
and the means to perform the act was the
grievant. Sabotage is a dischargeable offense,
a'nd in this case the penalty is warranted.
Hence, I must sustain the grievant's discharge.
The grievance is denied.
In support of his conclusion that Mr. Ribel cut the
wire in question, the arbitrator made the following findings
and conclusions in his August 22, 1983, written decision:
1. The facts in this case lead to the inescapable
conclusion that the grievant is guilty as charged.
Very simply put, the wire in phone 32 was cut in a
way that suggests that a knife was used; the grievant
had a knife; and he was the only person on the section
with an opportunity to cut the wire.
2. While Ribel and Toothman were checking the phones
on the section, no one else was there, th~ rest of the
crew and Toth being at the dinner hole. Then, when
Toth arrived on the section, he was the only person
there in addition to the other two. At all relevant
times he was on the section, Toth was either in the
presence of Toothman, Toothman and Ribel, or of the
shearmen Reesrnan and McCormick as they approached the
shear after leaving the meeting. On the other hand,
on two occasions Ribel was alone at or near phone 32:
first when he made the initial check with Toothman
and reported that the phone was paging properly -and next when Toth sent him from the tail of the

2283

section back to the head to check the phones again.
Either time he might have cut the wire in question.
In any event, neither Toth nor Toothman had any such
opportunity, and they are the only other possible
candidates.
3. The time frame in this case is very narrow.
According to the B shift foreman, phone 32 was operating
at the end of his shift. According to Toothman and to
Ribel the phone was still operating during their
initial check.
It was only from the time that Ribel
first checked phone 32 until the time Toth discovered
that it was not paging that anyone could have tampered
with it. The only one with the opportunity was Ribel.
4. The Union also argues that because the evidence
in this case is circumstantial, it is somehow lacking
in validity. Circumstantial evidence, however, is
sometimes the clearest and best guide to a discovery
of the true facts of the matter at hand.
In this case,
a rational reconstruction of events leading back from
the discovery of the cut wire in phone 32 and again
up to that point leaves no reasonable doubt that the
grievant cut the wire. Thus, the circumstantial evidence
for his guilt can be said to be clear and convincing.
To find otherwise would be to admit a belief that the
wire severed itself, and that I am not prepared to do.
I take particular note of the fact that nowhere in the
arbitrator's decision is the question of any prior safety
complaints by Mr. Ribel mentioned. The decision is devoid
of any consideration of the ongoing disputes which had taken
place between Mr. Ribel and Mr. Hawkins over the issue of
double cutting, and the decision is silent with respect
to the prior discrimination complaints filed by Mr. Ribel .
. While it may be true that these prior complaints focused
on a continuing confrontation between Mr. Ribel and Mr. Hawkins,
the record supports a conclusion that Mr. Toth was not totally
oblivious to these complaints. As a matter of fact, as the
respondent's overall longwall corrdinator responsible for
production, including supervisory authority over Mr. Hawkins,
Mr. Toth had a direct interest in these complaints since
they obviously impacted on production, and ultimately resulted
in the midnight shift being permitted to single cut, with
a resulting diminishment of production.
Notwithstanding any denials to the contrary, I believe
that Mr. Toth knew that Mr. Ribel was one of the individuals
who were causing "problems" and filing complaints over safety

2284

questions.
Given this background, Mr. Toth's motivations
and state of mine with respect to the incident which resulted
in Mr. Ribel's discharge is a critical question not addressed
by the arbitrator. While it may be argued that the safety
issues were not pertinent to the arbitrator's decision
concerning "good cause" for Mr. Ribel's discharge, they are
critical and relevant to any determination made under the
applicable discrimination criteria pursuant to section lOS(c)
of the Act.
Given the apparent jurisdiction of the arbitrator to
consider only the "good cause" criteria under the wage agreement for determining whether mine management had reasonable
grounds for discharging Mr. Ribel, the conclusion is inescapable
that the safety complaints which preceded the discharge,
and which obviously were "lurking in the background," were
not addressed or considered by the arbitrator. His decision
was based on a circumstantial case that Mr. Ribel cut the
wires, with absolutely no consideration given to the alleged
retaliatory aspects of the case, and no consideration was
given to the past discrimination complaints made by Mr. Ribel
which arguably may have supported his subsequent assertions
that he was singled out and "set up" for the discharge.
While it may be true that given all of these facts, the
arbitrator may have reached the same conclusion, it is just
as likely as not that the result may have been different.
In
these circumstances, I have given the arbitrator's findings
and decision little weight, and will look to the evidence
and testimony presented during the hearings before me in
order to determine whether or not the respondent has established
with any degree of reasonable certainty that Mr. Ribel did in
fact sabotage the telephone in question.
The arbitrator found that at all times while on the section,
Mr. Toth was in the presence of Toothman, Toothman and Ribel,
or of the Shearmen Reeseman and McCormick. Mr. Toothman
testified that at one point in time, after speaking with
Mr. Ribel over the #89 telephone, Mr. Toth instructed him
to proceed to the tail end of the longwall to check out the
other phones and that Mr. Toth went in the opposite direction
towards the headgate for a distance of some 20 shields,
and that he was distracted and lost sight of him.
Since
Mr. Toothman and Mr. Toth were at the #89 telephone station
when they proceeded in opposite directions, Mr. Toth would
have been between the #32 and #70 telephones when Mr. Toothman
lost sight of him.
Thus, contrary to the arbitrator's
findings, based on Mr. Toothman's testimony before me, I
cannot conclude that Mr. Toth was at all times in the presence
of one or more of the other individuals. As a matter of
fact, Mr. Toothman testified that shortly after losing sight
of Mr. Toth, and while on his way back towards the headgate,
he was summoned to the #32 phone by Mr. Toth, and at that point
in time Mr. Toth showed Mr. Toothman the wire which had been cut.

2285

Although Mr. Toothman testified that he never observed
Mr. Toth tamper with the #32 phone, and that Mr. Toth may
have been 100 feet ahead of him while they both proceeded
to the headgate at different intervals, Mr. Toothman also
confirmed that it took him only a minute to remove the
telephone cover once he arrived at the #32 phone station.
Given the fact that Mr. Toothman lost sight of Mr. Toth
after he passed the #70 telephone station, and given the
fact that it was Mr. Toth who called Mr. Toothman to the #32
to open the phone cover, I conclude that Mr. Toth had ready
access to the #32 telephone, unobserved by Mr. Toothman.
Insofar as Mr. Reeseman is concerned, he testified that
when he first observed Mr. Toth on the longwall section,
he (Reeseman) , was standing at the #11 shield and that he
observed Mr. Toth walking towards him, and that Mr. Toth
was between the #18 and #32 telephones. At that point in
time, Mr. Toth had already passed by the #32 telephone walking
towards Mr. Reeseman. Mr. Reeseman testified that Mr. Toth
then went to the #32 telephone, picked it up, and asked
Reeseman whether it was paging. When Reeseman replied that
it was not paging, Mr. Toth requested that a mechanic be
dispatched to the phone to check it out. Mr. Reeseman then
dispatched a trainee mechanic (Fowley) to the #32 phone station,
and Reeseman went about his business and did not observe
the #32 telephone being opened.
Thus, contrary to the artibtrator's
finding, on the basis of the record before me, it seems clear
that Mr. Toth was not at all times within the presence of
Mr. Reeseman.
Shearman McCormick and trainee mechanic Fowley did not
testify in the hearings in these proceedings. Although
Mr. Hayes testified, he apparently had no information concerning
the circumstances surrounding the #32 telephone incident.
The arbitrator also found that while Ribel and Toothman
were checking the phones on the section, no one else was
there1 and that the rest of the crew and Toth were in the dinner
hole.
This finding is contrary to the testimony before me.
That testimony supports a conclusion that after the meeting
in the dinner hole, Mr. Toth and Mr. Reeseman were on the
section, and Mr. Hawkins confirmed that he too was there while
Ribel and Toothman were checking the telephones.
Given the aforementioned findings and conclusions, I
cannot accept the arbitrator's "inescapable conclusion"
that the "clear and convincing circumstantial evidence"
supports a conclusion that Mr. Ribel cut the telephone wire
in question. While I conclude and find that the respondent
has established through credible expert testimony that the wire

2286

was cut, I cannot conclude that the respondent has established
that Mr. Ribel is the guilty party. To the contrary, I conclude
and find that at least one or more individuals (Toth, Hawkins,
Reeseman) were on the section at the time of the incident
in question, and that they had access to the telephone and
had as much opportunity to cut the phone wire as did Mr. Ribel.
In short, I reject the notion that strong circumstantial
evidence points only to Mr. Ribel as the culprit, and I
conclude that there is reasonable doubt as to his guilt.
Since I have concluded that the respondent has failed
to establish that Mr. Ribel cut the telephone wire in question,
the respondent's defense that Mr. Ribel was engaged in unprotected
activity must necessarily fail.
Further, since I have
previously concluded that there was animus on the part of
Mr. Hawkins and Mr. Toth towards Mr. Ribel because of his
prior safety complaints, it is just as likely as not that
Mr. Ribel's assertions that he "was set-up" has a ring of
truth about it. Although it may be true that a strong
circumstantial case may support a discharge of a miner for
sabotaging company property, on the evidence and testimony
before me I cannot conclude that the respondent has made
out such a case. Under the circumstances, I conclude and
find that respondent has not established any reason for
Mr. Ribel's discharge, and that it has not rebutted Mr. Ribel's
prima facie case.
In view of the fpregoing findings and conclusions, I
conclude that the respondent violated section 105(c) (1)
when it discharged Mr. Ribel for purportedly damaging a longwall
telephone. Accordingly, MSHA's complaint on behalf of Mr. Ribel
IS SUSTAINED.
In compliance with a previously issued Order of Temporary
Reinstatement, January 4, 1984, the respondent, with Mr. Ribel's
concurrence, agreed to continue him on the payroll, with
all employee benefits, without actually returning him to work,
pending my adjudication of his discrimination complaint.
Although MSHA's initial complaints filed on behalf of
the complainants in these proceedings requested an order
assessing civil penalties against the respondent for its
asserted violations of section 105(c) of the Act, I take
note of the fact that the hearings in Mr. Ribel's case took
place prior to the promulgation of the Commission's amended
Rule 29 CFR 2700.42, which requires MSHA to follow certain
procedures in seeking civil penalty assessments in cases of
this kind, 49 Fed. Reg. 5751, February 15, 1984.
I also
take note of the fact that MSHA did not reassert its request
for an assessment of any civil penalty in this case, and
did not discuss the issue in its post-hearing submissions.

2287

In view of the foregoing, I have no basis for assessing
a civil penalty against the respondent at this time.
However,
MSHA is free to initiate a separate proceeding against the
respondent in accordance with the applicable Commission rules.
ORDER
1.
Respond~nt IS ORDERED to reinstate Mr. Ribel to
his former or equivalent po·sition at the mine in question, with
all of his seniority rights and other benefits intact, at
the current prevailing wages and fringe benefits.
2.
Respondent IS ORDERED to pay Mr. Ribel all back pay,
including any fringe benefits, during the time he was off
the payroll, from the date of his discharge on August 5, 1983,
to the date he was actually "economically reinstated" in
compliance with the temporary reinstatement order of January 4,
1984, with interest computed in accordance with the Commission's
decision and formula in Bailey v. Arkansas-Carbona Co. & Weller,
3 MSHC 1152 (Dec. 1983).

3.
Respondent IS ORDERED to expunge any references to
Mr. Ribel's discharge from its applicable personnel records
concerning Mr. Ribel.
Full compliance with this Order is to be made within
thirty (30) days of the date of this decision.

~,~_.,~
~a«~ y.

Koutr s
Administrative Law Judge

Distribution:
Covette Rooney, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 (Certified
Mail)
Ronald S. Cusano, Anthony J. Polito, Esqs., Corcoran, Hardesty,
Ewart, Whyte & Polito, P.C., Two Chatham Center, Suite 210,
Pittsburgh, PA 15219 (Certified Mail)
Sally Rock, Associate General Counsel, Eastern Associated Coal
Corp., One PPG Place, Pittsburgh, PA (Certified Mail)
Barbara J. Fleischauer, Esq., Route 4, Box 362, Morgantown, WV
26505 (Certified Mail)
/slk

2288

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 2 4 i984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 84-245
A.C. No. 46-05801-03524

v.
No. 21 Mine
W-P COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On September 10, 1984, the Secretary of Labor filed a
motion for approval of a settlement reached by the parties
in this case.
The violations were originally assessed at
$8,000 and the parties propose to settle for $7,000.
The motion states that although the violation was
serious (it was allegedly the cause of an accident resulting
in a fatal injury to one miner and serious injuries to four
others) , further investigation including pretrial discovery
has persuaded the parties that the operator's negligence was
not as great as originally believed.
I accept the representations in the motion, and conclude that the settlement
should be approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $7,000 within 30 days of the
date of this decision.

j lt{,{,a-g ,.Jtt!i~de-n£l. .

·

James A. Broderick
Administrative Law Judge

Distribution:
William M. Connor, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building,
3535 Market Street, Philadelphia, PA 19104 (Certified Mail)
Harold s. Albertson, Jr., Esq., Albertson & Jones,
P.O. Box 1989, Charleston, WV 25327 (Certified Mail)
/fb

2289

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

!~F;:~
··-~'- -~· ~

:::_... :::~·,_) l984
l'

DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ON BEHALF OF
JOHN CAMPBELL,
Complainant

Docket No. SE 84-56-D
MSHA Case No. BARB CD-84-17
No. 3-2 Mine

v.
U.S. COAL, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Frederick w. Moncrief and Heidi Weintraub, Esqs.,
Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for Complainant;
R. Louis Crossley, Jr., Baker, Worthington,
Crossley, Stansberry & Woolf, Knoxville, Tennessee,
for Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a discrimination complaint filed
by the complainant against the respondent pursuant to § 105(c)
of the Federal Mine Safety and Health Act of 1977. Following
a hearing held on June 5, 1984, with respect to MSHA's
application for temporary reinstatement, I issued an order on
July 9, 1984, ordering the complainant's temporary reinstatement
pending adjudication of the merits of his complaint.
A hearing on the merits of the complaint was convened
on August 8, 1984, and the parties appeared pursuant to notice.
However, prior to the taking of any testimony or evidence on
the merits, the parties advised me that they had reached a
proposed settlement of the dispute and they were permitted
to make a record concerning the terms of the settlement.
Subsequently, the parties submitted their proposed settlement
disposition of the matter, the terms of which are as follows:

2290

1. Mr. Campbell agrees to direct the Secretary
of Labor to execute any documents necessary in
order to have dismissed the proceeding pending
before the .Federal Mine Safety and Health Review
Commission, including the Secretary's request
for a civil penalty, and Mr. Campbell agrees
not to file any other complaints against the
Company, or any of its employees concerning
any event which took place prior to the date
on which this Agreement is signed by Mr. Campbell.
2. Mr. Campbell also agrees to withdraw and not
reassert the allegations which he made to the
Equal Employment Opportunity Commission in which
he alleged that the Company terminated his employment in violation of the Age Discrimination and
Employment Act of 1967 and Title VII of the Civil
Rights Act of 1964.
3. By signing this Agreement and a General Release
which is included as part of this Agreement,
Mr. Campbell acknowledges and agrees that he is
giving up any right which he may have under federal
law or the laws of any state to file charges,
complaints, or lawsuits or to assert any claim
against the Company or any of its employees with any
court or administrative agency concerning any events
which took place prior to the signing of this Agreement
and the General Release by Mr. Campbell.
4. Mr. Campbell acknowledges and agrees that by
signing this Agreement and the General Release that
he is giving up any right which he may have had to
be reinstated to employment with the Company.
5. Upon Mr. Campbell's signing of
Agreement and the General Release,
issue its check to Mr. Campbell in
Seven Thousand Dollars ($7,000.00)
federal withholding taxes.

this Settlement
the Company will
an amount equal to
less appropriate

6. This Agreement is in full and final settlement of
any and all claims which Mr. Campbell may have against
the Company, its directors, its officers, agents,
representatives and employees and against any parent,
subsidiary or affiliate of the Company, and the directors,
agents, employees, representatives and/or principals
thereof.

2291

7. Mr. Campbell by signing this Agreement and
the General Release acknowledges that he has been
afforded an opportunity to review this Agreement
and the General Release with attorneys of his
choice, that he has read ·and understands this
Agreement and the General Release, and that he has
signed this Agreement and General Release freely
and voluntarily.
8. Nothing contained in this Agreement, nor the
fact that the Company has signed this Agreement shall
be considered an admission of any wrongdoing by the
Company.
Discussion
The parties are in agreement that the proposed settlement
disposition of this matter is in their interest, and after
review and consideration of all of the pleadings filed in
this matter, including the terms of the settlement, I
conclude that the settlement disposition is a reasonable
and fair resolution of the dispute and that approval of same
is in the public interest.
ORDER
In view of the foregoing, the proposed settlen-,ent is
APPROVED, and upon full compliance and completion with the
terms thereof as set forth above, this matter is DISMISSED.

~~t!~
Administrative Law Judge

Distribution:
Frederick W. Moncrief and Heidi Weintraub, Esqs., U.S.
Department of Labor, Office of the Solicitor, 4015 Wilson
Blvd., Arlington, VA 22203 (Certified Mail)
R. Louis Crossley, Jr., Esq., 530 Gay St., S.W., P.O. Box
1792, Knoxville, TN 37902 (Certified Mail)

/slk

2292

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DISCRIMINATION PROCEEDING

HERMAN WHALING,
Complainant

Docket No. WEVA 83-238-D

v.
Keystone No. 1 Mine
EASTERN ASSOCIATED COAL
CORP.,
Respondent
DECISION
Appearances:

William B. Talty, Esq., Tazewell, Virginia
for the Complainant;
R. Henry Moore, Esq., Rose, Schmidt, Dixon
& Hasley, Pittsburgh, Pennsylvania and
Sally S. Rock, Esq., Pittsburgh, Pennsylvania
for Respondent.

Before:

Judge Fauver

In his complaint, filed with the Commission on August
11, 1983, Complainant alleged that he was discriminated
against by Respondent due to the fact that he ~as a "203-B
letter carrier," i.e., that he had been diagnosed as having
coal workers' pneilmoconiosis, in violation of Section lOS(c)
(1) of the Federal Mine Safety and Health Act of 1977 .("1977
Act"), 30 u.s.c. § 815 (c) (1). Respondent has moved to dismiss
the complaint on the basis that the Commission and the
Administrative Law Judge have no jurisdiction over this
matter.
A hearing was held on the motion to dismiss on
September 11, 1984. At that time an oral decision was
rendered which may be summarized as set forth herein.
The Motion to Dismiss is grounded on the proposition
that discrimination complaints of a miner, based on
allegations that the miner suffers from pneumoconiosis,
are required, under the statutes and case law of the
Commission, to be brought under section 428 of the Black
Lung Benefits Act, 30 u.s.c. § 938, rather than under the
general anti-discrimination provisions of Section lOS(c) of
the 1977 Act.

2293

The Commission ruled in Matala v. Consolidation Coal
Company, 1 FMSHRC 1 (1979), that the discrimination complaint
of a miner who suffers from pneumqconiosis should be resolved
under the specific statutory provisions set forth in section
428 of the Black Lung Benefits Act, rather than the more
general provisions of section llO(b) of the Federal Coal Mine
Health and Safety Act of 1969, 30 U.S.C. § 820(b).
While the anti-discrimination provisions of section
lOS(c) of the i977 Act replace and enhance the provisions of
section llO(b) or the 1969 Act, giving broader coverage, the
rationale for having discrimination complaints, based on
allegations that a miner suffers from pneumoconiosis, resolved
under section 428, has continuing validity.
In a recent decision by a judge of this Commission, Goff
v. Youghiogheny and Ohio Coal Company, Docket LAKE 84-86-D~~
(August 24, 1984), Judge Melick followed the holding in Matala
in dismissing a section lOS(c) discrimination complaint filed
before the Commission.
An examination of Part 90 of 30 C.F.R., the statutory
scheme of the 1969 Act, the 1977 amendments thereto and the
Black Lung Benefits Amendment, makes it clear that the
Complaint, based on Complainant's status as a section 203(b)
letter carrier, is properly a matter of jurisdiction for the
Department of Labor, and not the Commission. For this reason,
the Complaint should be dismissed.
In view of the 90-day limitation period set out in
section 428 and concern for the equities with respect to the
operation of that statutory limitation period, inquiry was
made of Respondent's counsel on that specific point.
Respondent
has agreed and acknowledged that the 90-day statutory period
for filing complaints set out in section 428 for discrimination
matters brought in the Department of Labor is tolled from the
time that Mr. Whaling filed his Complaint with MSHA, June 15,
1983, until the date of this Decision and Order.
ORDER
WHEREFORE IT IS ORDERED that the Motion to Dismiss is
GRANTED and this proceeding is DISMISSED.

(/)JL~ 1--4CM v~
William Fauver
Administrative Law Judge
Distribution:

2294

William B. Talty, Esq., 106 East· Main Street, P.O. Box 581,
Tazewell, VA 24651 (Certified Mail)
R. Henry Moore, Esq., Rose, Schmidt, Dixon & Hasley, 900
Oliver Building, Pittsburgh, PA 15222 (Certified Mail)
Sally S. Rock, Esq., Associate General Counsel, Eastern
Coal Corp., One PPG Place, Pittsburgh, PA
152i2 (Certified Mail)

Assq~iated

/kg

2295

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

JEFFREY L. FANKHAUSER,
Complainant
v.

22041

SEP 2 ;·11984

DISCRIMINATION PROCEEDING
Docket No. LAKE 84-87-D

GEX HARDY, INC.,
Respondent

MSHA Case No. VINC CD 84-06
Holmes Strip Mine

ORDER OF REFERENCE
As the Commission is undoubtedly aware, a large percentage
of the discrimination cases presently being filed are by miners
acting pro se without legal representation of any kind.
Inasmuch as the Commission has never addressed the role of
the trial judge in a discrimination proceeding where the miner
is without legal representation, it is ORDERED that the captioned
matter be, and hereby is, REFERRED to the Commission for its
consideration and issuance of an order delienating the proper
role of the trial judge in trying a pro se discrimination case.
For example:
1.

Is it the responsibility of the trial judge
to require such discovery on behalf of the
pro se miner as he deems necessary to a full
and true disclosure of the facts?

2.

Is it the responsibility of the trial judge
to conduct the direct and cross-examination
of witnesses where the miner is unable or
incapable of doing so?

Joseph B. Kennedy
Administrative Law

2296

Distribution:
Mr. Jeffrey L. Fankhauser, Box 23, Dundee, OH
(Certified _.Mail)

44624

Wm. Michael Hanna, Esq., Squire, Sanders & Dampsey, Cousellors
at Law, 1800 Huntington Building, Cleveland, OH 44145
(Certified Mail)

/ejp

2297

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFIGE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

SEP 2 8 1984

CIVIL PENALTY PROCEEDINGS
Docket Nos. KENT 82-109
KENT 82-121
KENT 82-147
A.C. Nos. 15-11652-03019
15-11652-03020
15-11652-03501

STERLING ENERGY, INC.,
Respondent

Ely Hollow Deep Mine
DECISION

Appearances:

Thomas A. Grooms, Esq., Office of the Solicitor,
U.S. Department of Labor, for Petitioner;
Respondent failed to appear at the hearing.

Before:

Judge Fauver

On February 10, 1984, a Decision Approving Settlement in
Part and Ordering More Information was entered.
In response,
the Secretary of Labor submitted further information as to
the parts of the proposed settlement that were not approved.
After considering the additional information, I determined
that the cases should go to hearing. Pursuant to notice of
hearing, the cases were called for hearing at Knoxville,
Tennessee on July 24, 1984. Counsel for the Secretary appeared,
with his witnesses and documentary evidence. Respondent did
not appear at the hearing. Accordingly, a default hearing was
held. After considering the evidence and the statutory criteria
for assessment of civil penalties, I entered a decision from
the bench, assessing Respondent the following civil penalties:
Citation

Civil Penalty

988430
988431
988432
988433
988434
988435
1205543
1205544
1205545
1205546

$56
56
500
200
500
32
32
160
98
56

2298

1255547
1205548
1205549
1205551
1:205552
1205553
1205554
1205559
988585
9934970
1205550
9936078
1205571
1205572
1205573
1205574
1206199
1206200
1209241
1209242
1209243
2005001
2005002
2005003
2005005

240
48
180
210
32
32
32
240
60
36
200
50
200
200
50
85
50
50
300
200
50
250
75
75
50
$4685.00

This Decision incorporates the findings in the bench
decision for each citation and the findings in the Decision
entered on February 10, 1984.
ORDER
WHEREFORE IT IS ORDERED that Respondent shall pay the
above civil penalties, in the total amount of $4685.00,
within 30 days from this date.

I. )J.t,.,.,,., 1-Mil." V\...

~i.11iam Fauver

Administrative Law Judge
Distribution:
Carole M. Fernandez, Esq., and Thomas A. Grooms, Esq.,
Darryl Stewart, Esq., U.S. D~partment of Labor, Office of
the Solicitor, 280 U.S. Courthouse, 801 Broadway, Nashville,
TN 37203 (Certified Mail)
Mr. Ralph Ball, President, Sterling Energy, Inc., P.O. Box
1528, LaFollette, TN 37766 (Certified Mail)
/kg

2299

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 2 8 1984

DISCRIMINATION PROCEEDING

LAYNE HAMILTON,
·complainant

Docket No. VA 83-46-D

v.
MSHA Case No. NORT CD-83-7
STONE MOUNTAIN TRUCKING
COMP ANY I INC. I
Respondent
DEFAULT DECISION
Before:

Judge Steffey

A prehearing order was issued on July 2, 1984, in the
above-entitled proceeding. That order thoroughly explained
to complainant the procedures which are used to handle discrimination cases which are filed with the Commission after
a complainant has received a letter from the Mine Safety and
Health Administration advising him that its investigation of
the complaint filed with that agency has resulted in a finding that no violation of section 105(c) (1) of the Federal
Mine Safety and Health Act of 1977 ~as occurred. The prehearing order provided that complainant would be given until
August 1, 1984, to advise me as to whether he had obtained an
attorney to represent him in this proceeding. The order explained that complainant is not required to obtain an attorney
to represent him, but that if he decided to do so, that decision would have to be made by August 1, 1984, so that the
attorney would have time to prepare for a hearing to be held
in October or November 1984.
Additionally, counsel for respondent served complainant
on June 5, 1984, with some interrogatories which complainant
has failed to answer. The prehearing order of July 2 explained discovery procedures to complainant and stated that
he would be required to answer the questions asked by respondent's counsel by August 15, 1984, regardless of whether he
had decided to obtain an attorney to represent him in this
proceeding.
Counsel for respondent filed on July 2, 1984, a
motion requesting that I issue a show-cause order to complainant requiring him to show cause, pursuant to 29 C.F.R. § 2700.
63(a), why his complaint should not be dismissed for failure
to reply to respondent's interrogatories.
I explained on
page 6 of the prehearing order that a show-cause order would
be issued if complainant failed to answer the interrogatories
and that the complaint would be dismissed if complainant
failed to provide a satisfactory reply to the show-cause order.

2300

The dates of August 1 and August 15, 1984, passed without
my receiving a reply from complainant as to whether he had obtained an attorney to represent him and without his submitting
answers td respondent's interrogatories. Therefore, on September 5, 1984, a show-cause order was issued requiring complainant to explain in writing by September 24, 1984, why his complaint should not be dismissed for failure to provide the information requested in the prehearing order issued July 2,
1984. The return receipt in the official file shows that complainant received the show-cause order on September 11, 1984,
but I have received no reply to the show-cause order. Consequently, pursuant to section 2700.63(a) of the Commission's
rules of procedure, I find respondent to be in default and the
complaint in this proceeding will be dismissed as hereinafter
ordered.
Respondent's counsel filed on September 6, 1984, a motion
requesting that the complaint be dismissed for failure of complainant to answer respondent's interrogatories by August 15,
1984, as required by the prehearing order of July 2, 1984. Inasmuch as the motion to dismiss is based upon the default provisions of section 2700.63(a), my finding of complainant in
default arid dismissing the complaint under section 2700.63(a)
may be interpreted as granting respondent's motion to dismiss,
as hereinafter provided.
WHEREFORE, it is ordered:
(A)
The complaint filed in Docket No. VA 83-46-D is dismissed for the reason that complainant has been found to be in
default for failure to reply to the show-cause order issued
September 5, 1984, in this proceeding.
(B)
Respondent's motion to dismiss filed September 6,
1984, is granted and all further proceedings in Docket No.
VA 83-46-D are terminated.

~e.~~

Richard C. Steffey
~
Administrative Law Judge
Distribution:
Mr. Layne Hamilton, 157 Second Avenue West, Big Stone Gap, VA
24219 (Certified Mail)
Mark M. Lawson, Esq., White, Elliott & Bundy, Suite 300, Dominion National Bank Building, 601 State Street, P. O. Box
8400, Bristol, VA 24203-8400 (Certified Mail)

yh

2-301

•u.s. GOVERNMENT PRINTING OFFICE:

461-256/13607

